 

Exhibit 10.2

 



Execution Version

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT AND

AMENDMENT NO. 1 TO AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT NO. 1 TO
AMENDED AND RESTATED SECURITY AGREEMENT, dated as of February 14, 2020 (this
“Amendment”), is entered into by and among FDO ACQUISITION CORP., a Delaware
corporation (“Borrower Holdco”), FLOOR AND DECOR OUTLETS OF AMERICA, INC., a
Delaware corporation (the “Lead Borrower”), FD SALES COMPANY LLC, a Delaware
limited liability company (“FD Sales” and, collectively with Borrower Holdco and
the Lead Borrower, the “Companies” and each, a “Company”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as administrative agent and collateral agent (in such
capacities, the “Agent”) and each of the Lenders party hereto.

 

PRELIMINARY STATEMENTS:

 

WHEREAS, the Companies, the Agent, the Lenders (other than the New Lender (as
defined below)) (the “Existing Lenders”) and the other parties thereto entered
into (i) that certain Amended and Restated Credit Agreement, dated as of
September 30, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”
and, as further amended pursuant to this Amendment, the “Amended Credit
Agreement”) and (ii) that certain Amended and Restated Security Agreement, dated
as of September 30, 2016 (as amended, restated, amended and restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Security Agreement” and, as further amended pursuant to this Amendment, the
“Amended Security Agreement”); capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Existing Credit Agreement,
Amended Credit Agreement, Existing Security Agreement or the Amended Security
Agreement, as the context may require and unless the context otherwise requires,
each reference to “Lender” or “Lenders” herein shall be deemed to include the
New Lender;

 

WHEREAS, the Borrowers have requested that the Agent and the Existing Lenders
agree (i) to amend the Existing Credit Agreement to, among other things,
increase the Aggregate Revolving Commitments, (ii) that the new lender
identified as such on the signature page hereto (the “New Lender”) join the
Amended Credit Agreement as a Lender and (iii) amend certain other provisions of
the Existing Credit Agreement and the Existing Security Agreement, upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, each Lender has agreed, upon the terms and subject to the conditions
set forth herein, to the increase in the Aggregate Revolving Commitments and the
Companies, the Lenders party hereto and the Agent have agreed to amend the
Existing Credit Agreement and the Existing Security Agreement as hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.          Amendments to Existing Credit Agreement.

 

(a)                The Existing Credit Agreement is, effective as of the First
Amendment Effective Date and subject to the satisfaction of the conditions
precedent set forth in Section 5, hereby amended and restated to (i) delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and (ii) add the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text)) as set forth
in the pages of the Amended Credit Agreement attached as Annex A hereto.

 



 

 

 

(b)                Schedule 2.01 to the Existing Credit Agreement is, effective
as of the First Amendment Effective Date and subject to the satisfaction of the
conditions precedent set forth in Section 5, hereby amended by deleting such
schedule in its entirety and insert in lieu thereof the schedule attached as
Annex B hereto.

 

SECTION 2.          Amendment to Existing Security Agreement. Section 1.01 of
the Existing Security Agreement is, effective as of the First Amendment
Effective Date and subject to the satisfaction of the conditions precedent set
forth in Section 5, amended by amending clause (c) of the definition of
“Excluded Property” in its entirety to read:

 

“(c) any fee interest in owned real property (including Fixtures related
thereto) (x) if the fair market value of such fee interest is less than
$20,250,000 individually or (y) that is subject to Indebtedness permitted
pursuant to Section 7.01(z) of the Credit Agreement.”

 

SECTION 3.          New Lender.

 

(a)                Joinder. New Lender hereby:

 

(i)                 acknowledges and agrees that it has received and reviewed a
copy of the Existing Credit Agreement, this Amendment, the Revolving Note (if
any) to be issued to it, the Security Documents, and each of the other Loan
Documents and has received or has been accorded the opportunity to receive
copies of the most recent financial statements delivered pursuant to Section
6.04 of the Credit Agreement, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Amendment and to become a Lender;

 

(ii)               joins in the execution of, and becomes a party to the Amended
Credit Agreement, the Security Documents and each of the other Loan Documents to
which the Lenders are a party as a Lender thereunder;

 

(iii)             assumes and agrees to perform all applicable duties and
obligations of a Lender or other Credit Party, as applicable, under the Amended
Credit Agreement, the Security Documents and each of the other Loan Documents to
which the Lenders are a party; and

 

(iv)              agrees that it, has in connection with entering this
Amendment, and in the future, will, independently and without reliance upon the
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, make and continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

 

(b)                Representations and Warranties.

 

(i)                 New Lender hereby represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Amendment and to consummate the transactions contemplated hereby
and to become a Lender under the Amended Credit Agreement, (ii) it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Amendment and to become a Lender
under the Amended Credit Agreement, (iii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Amended Credit Agreement, duly completed and executed by such New Lender;
(iv) from and after the date hereof, is shall be bound by the provisions of the
Amended Credit Agreement as a Lender thereunder; and (v) it is sophisticated
with respect to decisions to becoming a Lender hereunder.

 



 2

 

 

(ii)               New Lender represents and warrants that it has provided its
notice address on the signature pages attached hereto and agrees that, subject
to any updates to such information as may be provided to Agent and Lead Borrower
from time to time, (i) the Loan Parties may rely on this representation and
warranty as to the correctness of such address, and (ii) notwithstanding
anything to the contrary contained in the Loan Documents, to the extent the
Amended Credit Agreement or other Loan Documents require the Loan Parties to
deliver any notices to, or correspond or communicate with, the such Lender, such
address may be used for any such notices, correspondence or communications.

 

SECTION 4.          Reference to and Effect on the Loan Documents.

 

(a)                This Amendment shall constitute a Loan Document for purposes
of the Amended Credit Agreement and the other Loan Documents, and on and after
the First Amendment Effective Date, (i) each reference in the Amended Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Existing Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Existing Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement and (ii) each reference in the Amended
Security Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Existing Security Agreement, and each reference
in the other Loan Documents to “the Security Agreement”, “thereunder”, “thereof”
or words of like import referring to the Existing Security Agreement, shall mean
and be a reference to the Amended Security Agreement.

 

(b)                The Existing Credit Agreement and the Existing Security
Agreement, as specifically amended by this Amendment, and the other Loan
Documents are, and shall continue to be, in full force and effect, and are
hereby in all respects ratified and confirmed. The parties hereto hereby
acknowledge and confirm that the Revolving Commitments and any Revolving Loans
and all obligations related thereto are, and continue to be, subject to the
Intercreditor Agreement.

 

(c)                Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Existing Credit Agreement,
Amended Credit Agreement, Existing Security Agreement, Amended Security
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Existing Credit Agreement, Amended Credit Agreement, Existing
Security Agreement, Amended Security Agreement or any Loan Document.

 

(d)                Each of the Guarantors hereby consents to the amendments to
the Existing Credit Agreement and the Existing Security Agreement effected
hereby, and hereby confirms, acknowledges and agrees that, notwithstanding the
effectiveness of this Amendment, the obligations of such Guarantor contained in
any of the Loan Documents to which it is a party are, and shall remain, in full
force and effect and are hereby ratified and confirmed in all respects. Nothing
in this Amendment is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any of the Obligations or to modify, affect or
impair the perfection, priority or continuation of the security interests in,
security titles to or other Liens on any Collateral for the Obligations. Each of
the Companies hereby confirms, acknowledges and agrees that (i) the pledge and
security interest in the Collateral granted by it pursuant to the Security
Documents (including the Existing Security Agreement as amended by this
Amendment) to which it is a party shall continue in full force and effect and
(ii) such pledge and security interest in the Collateral granted by it pursuant
to such Security Documents shall continue to secure the Obligations purported to
be secured thereby, as amended or otherwise affected hereby.

 



 3

 

 

SECTION 5.          Conditions to Effectiveness. This Amendment shall become
effective as of the date (the “First Amendment Effective Date”) on which the
following conditions shall have been satisfied (or waived):

 

(a)                Execution. The Agent shall have received counterparts of this
Amendment and the First Amendment Fee Letter, each in form and substance
reasonably acceptable to the Agent, executed by the Companies and, with respect
to this Amendment, the Lenders.

 

(b)                Notes. The Agent shall have received a Revolving Note
executed by the Borrowers in favor of each Lender requesting a Revolving Note
(if any); provided that any such Revolving Notes may be delivered to the Agent
as a facsimile or other electronic image scan transmission (e.g., “pdf” or “tif”
via email) for purposes of satisfying this condition, to be followed promptly
following the First Amendment Effective Date with delivery of the originals to
Agent.

 

(c)                Fees and Expenses. The Lead Borrower shall have paid all
reasonable, documented and invoiced out-of-pocket expenses of the Agent
(including the reasonable fees, disbursements and other charges of Choate Hall &
Stewart LLP, counsel to the Agent) incurred in connection with the preparation
and negotiation of this Amendment and the related documents.

 

(d)                Interest and Fees on Existing Credit Extensions. The Lead
Borrower shall have paid any accrued and unpaid interest and fees on the
existing Credit Extensions through the First Amendment Effective Date, together
with all fees required to be paid on the First Amendment Effective Date
(including pursuant to the First Amendment Fee Letter).

 

(e)                Committed Loan Notice and Disbursement Letter. The Agent
shall have received any required Committed Loan Notice of any Revolving Loans to
be borrowed on the First Amendment Effective Date pursuant to Section 2.02 of
the Existing Credit Agreement and a disbursement authorization letter with
respect to such proceeds of the Revolving Loans to be borrowed on the First
Amendment Effective Date.

 

(f)                 Officer’s Certificate. The Agent shall have received a
certificate, dated the First Amendment Effective Date and signed by a
Responsible Officer of the Lead Borrower, certifying on behalf of each Loan
Party that (i) the representations and warranties made by the Loan Parties in
Section 6 hereof are true and correct on the First Amendment Effective Date and
(ii) as of the First Amendment Effective Date and immediately after giving
effect to the transactions contemplated by this Amendment, no Default or Event
of Default shall have occurred and be continuing.

 

(g)                Legal Opinion. The Agent shall have received a customary
written opinion, dated as of the First Amendment Effective Date, of Kirkland &
Ellis LLP, in its capacity as special counsel for the Loan Parties, in form and
substance reasonably acceptable to the Agent.

 



 4

 

 

(h)                Secretary’s Certificate and Good Standing Certificates. The
Agent shall have received (i) a certificate from the Lead Borrower and each
other Loan Party, dated as of the First Amendment Effective Date, in form and
substance reasonably acceptable to the Agent, executed by a Responsible Officer
and the secretary or any assistant secretary or other authorized representative
of such Loan Party, with appropriate insertions and attachments of resolutions
or other actions, evidence of incumbency and the signature of authorized
signatories and Organization Documents, which shall include a true and complete
copy of resolutions or written consents of the shareholders or board of
directors or other governing body of each Loan Party, as the case may be,
authorizing the execution, delivery and performance of this Amendment and (ii)
good standing certificates for each Loan Party certified by the secretary of
state or other proper Governmental Authority of the jurisdiction of organization
of such Loan Party.

 

(i)                 Amendment to Term Loan Documents. The Amendment to the Term
Loan Agreement and the Security Agreement (as defined in the Term Loan
Agreement) shall have been executed substantially simultaneously with this
Amendment and the Agent shall have received a duly executed copy.

 

(j)                 Searches. The Agent shall have received results of searches
or other evidence reasonably satisfactory to the Agent (in each case dated as a
date reasonably satisfactory to the Agent) indicating the absence of Liens on
the assets of the Loan Parties, except for Permitted Encumbrances.

 

(k)                Borrowing Base Certificate. The Agent shall have received a
Borrowing Base Certificate dated the First Amendment Effective Date and giving
effect to the transactions contemplated to occur on the First Amendment
Effective Date, in form and substance reasonably acceptable to the Agent, and
executed by a Responsible Officer of the Lead Borrower.

 

(l)                 KYC. The Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

 

SECTION 6.          Representations and Warranties. Each of the Companies hereby
represents and warrants to the Agent that:

 

(a)                on and as of the First Amendment Effective Date (i) it has
all requisite corporate or limited liability company power and authority and all
requisite governmental licenses, authorizations, consents and approvals to enter
into and perform its obligations under this Amendment, the Amended Credit
Agreement and the Amended Security Agreement, and (ii) this Amendment has been
duly authorized, executed and delivered by it;

 

(b)                this Amendment, the Amended Credit Agreement and the Amended
Security Agreement constitute legal, valid and binding obligations of such
entity, enforceable against it in accordance with their respective terms, in
each case except as enforceability may be limited by applicable domestic or
foreign bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law); and

 

(c)                each of the representations and warranties made by any Loan
Party set forth in Article V of the Amended Credit Agreement or in any other
Loan Document are true and correct in all material respects on and as of the
First Amendment Effective Date, except (i) to the extent such representations
and warranties specifically refer to an earlier date, in which case they were
true and correct as of such earlier date, and (ii) in the case of any
representation and warranty qualified by materiality, it is true and correct in
all respects.

 



 5

 

 

SECTION 7.          Execution in Counterparts. This Amendment may be executed by
one or more of the parties to this Amendment in any number of separate
counterparts (including by telecopy and other electronic transmission), and all
of such counterparts taken together shall be deemed to constitute one and the
same instrument. A copy of this Amendment signed by all the parties shall be
delivered to the Lead Borrower and the Agent. The words “execution,” “signed,”
“signature,” and words of like import in this Amendment, any Assignment and
Assumption or in any amendment or other modification hereof (including waivers
and consents) shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

SECTION 8.          GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

SECTION 9.          WAIVER OF RIGHT OF TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 FLOOR AND DECOR OUTLETS OF AMERICA, INC.,  a Delaware corporation    By:

/s/ Trevor Lang



  Name: Trevor Lang   Title: Chief Financial Officer

 

  FDO ACQUISITION CORP.,   a Delaware corporation     By: /s/ Trevor Lang    
Name: Trevor Lang     Title: Chief Financial Officer

 



 FD SALES COMPANY LLC,  a Delaware limited liability company    By:

/s/ Trevor Lang





  Name: Trevor Lang   Title: Chief Financial Officer

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement and

Amendment No. 1 to Amended and Restated Security Agreement]

 



 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as Agent and Lender     By: /s/
Michael Watson     Name: Michael Watson     Title: Authorized Signatory

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement and

Amendment No. 1 to Amended and Restated Security Agreement]

 



 

 

 

  BANK OF AMERICA, N.A., as Lender     By: /s/ Matthew Potter     Name: Matthew
Potter     Title: Senior Vice President

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement and

Amendment No. 1 to Amended and Restated Security Agreement]

 



 

 

 



  Regions Bank, as Lender       By: /s/ Daniel Wells     Name: Daniel Wells    
Title: Director

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement and

Amendment No. 1 to Amended and Restated Security Agreement]

 



 

 

 

 BMO Harris Bank, N.A., as New Lender and Lender     By:

/s/ Kara Goodwin





  Name: Kara Goodwin   Title: Managing Director

 

  Address:   115 S. LaSalle St   Chicago, IL 60603   Floor 20W   Attention: Joe
Basa   Phone: 312-765-1580   E-mail: joseph.basa@bmo.com

 

[Signature Page to Amendment No. 1 to Amended and Restated Credit Agreement and

Amendment No. 1 to Amended and Restated Security Agreement]

 



 

 

 

ANNEX A

 

AMENDED CREDIT AGREEMENT

 

 

 

 



 

ANNEX B

 

SCHEDULE 2.01

 

Commitments and Applicable Percentages

 

 

Lender  Revolving
Commitment   Applicable
Percentage  Wells Fargo Bank, National Association  $180,000,000.00  
 45.000000000% Bank of America, N.A.  $115,000,000.00    28.750000000% Regions
Bank  $45,000,000.00    11.250000000% BMO Harris Bank, N.A.  $60,000,000.00  
 15.000000000% Total:  $400,000,000.00    100.000000000%

 



 

 

 

 

 

Execution VersionAs Amended pursuant to Amendment No. 1 to Credit Agreement and
Amendment No. 1 to Security Agreement dated February 14, 2020



 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of September 30, 2016

 

among

 

FLOOR AND DECOR OUTLETS OF AMERICA, INC.,

 

as the Lead Borrower,

 

the other Borrowers Named Herein,

 

the Guarantors Named Herein,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Collateral Agent and Swing Line Lender,

 

the Lenders Party Hereto,

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

BANK OF AMERICA, N.A.

 

As Joint Lead Arrangers and Joint Bookrunners

 



 



 



 

 



 

Table of Contents

 



      Page         Article I DEFINITIONS AND ACCOUNTING TERMS 1   1.01 Defined
Terms 1   1.02 Other Interpretive Provisions 57   1.03 Accounting Terms
Generally 58   1.04 Rounding 58   1.05 Times of Day 59   1.06 Letter of Credit
Amounts 59   1.07 Currency Equivalents Generally 59         Article II THE
COMMITMENTS AND CREDIT EXTENSIONS 59   2.01 Loans; Reserves 59   2.02
Borrowings, Conversions and Continuations of Committed Revolving Loans 60   2.03
Letters of Credit 62   2.04 Swing Line Loans 69   2.05 Prepayments 71   2.06
Termination or Reduction of Commitments 72   2.07 Repayment of Loans 73   2.08
Interest 73     2.09 Fees 74     2.10 Computation of Interest and Fees 74   2.11
Evidence of Debt 74   2.12 Payments Generally; Agent’s Clawback 75   2.13
Sharing of Payments by Lenders 76   2.14 Settlement Amongst Lenders 77   2.15
Uncommitted Increase 78   2.16 Extensions of Revolving Commitments 79        
Article III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER
81   3.01 Taxes 81     3.02 Illegality 83   3.03 Inability to Determine Rates 83
  3.04 Increased Costs; Reserves on LIBO Rate Loans 84   3.05 Compensation for
Losses 85   3.06 Mitigation Obligations; Replacement of Lenders 85   3.07
Survival 86   3.08 Designation of Lead Borrower as Borrowers’ Agent 86        
Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 86   4.01 Conditions of
Initial Credit Extension 86   4.02 Conditions to all Credit Extensions 89      
  Article V REPRESENTATIONS AND WARRANTIES 90   5.01 Organization; Powers 90  
5.02 Authorization 90   5.03 Enforceability 91   5.04 Governmental Approvals 91
  5.05 Reserved 91   5.06 Financial Statements 91

 



i

 

 

Table of Contents       Page           5.07 Title to Properties; Possession
Under Leases 92   5.08 Subsidiaries; Equity Interests 92   5.09 Litigation;
Compliance with Laws 93   5.10 Federal Reserve Regulations 93   5.11 Investment
Company Act 93   5.12 Use of Proceeds 93   5.13 Tax Returns 93   5.14 No
Material Misstatements 94   5.15 Employee Benefit Plans 94   5.16 Environmental
Matters 95   5.17 Security Documents 95   5.18 Location of Real Estate and
Leased Premises 96   5.19 Solvency 96   5.20 No Material Adverse Effect 96  
5.21 Insurance 96   5.22 USA PATRIOT Act; OFAC 97   5.23 Intellectual Property;
Licenses, Etc 97   5.24 No Default 97   5.25 Labor Matters 98   5.26 Deposit
Accounts; Credit Card Arrangements 98         Article VI AFFIRMATIVE COVENANTS
98   6.01 Existence; Businesses and Properties 98   6.02 Insurance 99   6.03
Taxes 100     6.04 Financial Statements, Reports, etc 100   6.05 Litigation and
Other Notices 103   6.06 Compliance with Laws 105   6.07 Maintaining Records;
Access to Properties and Inspections; Appraisals 105   6.08 Use of Proceeds 106
  6.09 Compliance with Environmental Laws 106   6.10 Further Assurances;
Additional Security 107   6.11 Cash Management 108   6.12 Fiscal Year;
Accounting 110   6.13 Lender Calls 110   6.14 Deposit Accounts; Credit Card
Processors 111   6.15 Post-Closing Matters 111         Article VII NEGATIVE
COVENANTS 111   7.01 Indebtedness 111   7.02 Liens 115   7.03 Reserved 119  
7.04 Investments, Loans and Advances 119   7.05 Mergers, Consolidations, Sales
of Assets and Acquisitions 122   7.06 Restricted Payments 123   7.07
Transactions with Affiliates 125   7.08 Business o Borrower Holdco and its
subsidiaries 127   7.09 Limitation on Payments and Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By Laws and Certain
Other Agreements; etc. 127   7.10 Financial Performance Covenant 129

 



ii

 

 

Table of Contents       Page         Article VIII EVENTS OF DEFAULT 130   8.01
Events of Default 130   8.02 Right to Cure 133   8.03 Remedies Upon Events of
Default 134   8.04 Application of Funds 135         Article IX THE AGENT 136  
9.01 Appointment and Authority 136   9.02 Rights as a Lender 136   9.03
Exculpatory Provisions 136   9.04 Reliance by Agent 137   9.05 Delegation of
Duties 138   9.06 Resignation of Agent 138   9.07 Non-Reliance on Agent, and
Other Lenders 139   9.08 No Other Duties, Etc 139   9.09 Agent May File Proofs
of Claim 139   9.10 Collateral and Guaranty Matters 139   9.11 Notice of
Transfer 140   9.12 Reports and Financial Statements 140   9.13 Agency for
Perfection 141   9.14 Indemnification of Agent 141   9.15 Relation among Lenders
141   9.16 Defaulting Lenders 141   9.17 Syndication Agent; and Co-Lead
Arrangers 142         Article X MISCELLANEOUS 142   10.01 Amendments, Etc 142  
10.02 Notices; Effectiveness; Electronic Communications 144   10.03 No Waiver;
Cumulative Remedies 146   10.04 Expenses; Indemnity; Damage Waiver 146   10.05
Payments Set Aside 148   10.06 Successors and Assigns 148   10.07 Treatment of
Certain Information; Confidentiality 152   10.08 Right of Setoff 152   10.09
Interest Rate Limitation 153   10.10 Counterparts; Integration; Effectiveness
153   10.11 Survival 153   10.12 Severability 153   10.13 Replacement of Lenders
154   10.14 Governing Law; Jurisdiction; Etc 154   10.15 Waiver of Jury Trial
155   10.16 No Advisory or Fiduciary Responsibility 155   10.17 USA PATRIOT Act
Notice 156   10.18 Foreign Asset Control Regulations 156   10.19 Time of the
Essence 157   10.20 Press Releases 157   10.21 Additional Waivers 157   10.22 No
Strict Construction 158   10.23 Attachments 158   10.24 Keepwell 159

 



iii

 

 

Table of Contents

 

      Page           10.25 Acknowledgement and Consent to Bail 159   10.26
Amendment and Restatement 159

 



iv

 

 

Table of Contents Page      

 



Table of Contents               Page         ARTICLE I DEFINITIONS AND
ACCOUNTING TERMS 1   1.01 Defined Terms 1   1.02 Other Interpretive Provisions
63   1.03 Accounting Terms Generally 64   1.04 Rounding 64   1.05 Times of Day
65   1.06 Letter of Credit Amounts 65   1.07 Currency Equivalents Generally 65  
1.08 Divisions 65   1.09 LIBOR Replacement 65         ARTICLE II THE COMMITMENTS
AND CREDIT EXTENSIONS 66   2.01 Loans; Reserves 66   2.02 Borrowings,
Conversions and Continuations of Committed Revolving Loans 67   2.03 Letters of
Credit 69   2.04 Swing Line Loans 76   2.05 Prepayments 79   2.06 Termination or
Reduction of Commitments 80   2.07 Repayment of Loans 81   2.08 Interest 81  
2.09 Fees 82   2.10 Computation of Interest and Fees 82   2.11 Evidence of Debt
82   2.12 Payments Generally; Agent’s Clawback 83   2.13 Sharing of Payments by
Lenders 84   2.14 Settlement Amongst Lenders 85   2.15 Uncommitted Increase 86  
2.16 Extensions of Revolving Commitments 88         ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER 89   3.01 Taxes 89  
3.02 Illegality 91   3.03 Inability to Determine Rates 92   3.04 Increased
Costs; Reserves on LIBO Rate Loans 92   3.05 Compensation for Losses 93   3.06
Mitigation Obligations; Replacement of Lenders 94   3.07 Survival 95   3.08
Designation of Lead Borrower as Borrowers’ Agent 95         ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 95   4.01 Conditions of Initial Credit
Extension 95   4.02 Conditions to all Credit Extensions 98

 





i

 

 



Table of Contents Page       ARTICLE V REPRESENTATIONS AND WARRANTIES 99   5.01
Organization; Powers 99   5.02 Authorization 99   5.03 Enforceability 100   5.04
Governmental Approvals 100   5.05 Reserved 100   5.06 Financial Statements 100  
5.07 Title to Properties; Possession Under Leases 101   5.08 Subsidiaries;
Equity Interests 101   5.09 Litigation; Compliance with Laws 102   5.10 Federal
Reserve Regulations 102   5.11 Investment Company Act 102   5.12 Use of Proceeds
103   5.13 Tax Returns 103   5.14 No Material Misstatements 103   5.15 Employee
Benefit Plans 104   5.16 Environmental Matters 104   5.17 Security Documents 105
  5.18 Location of Real Estate and Leased Premises 105   5.19 Solvency 106  
5.20 No Material Adverse Effect 106   5.21 Insurance 106   5.22 USA PATRIOT Act;
OFAC 106   5.23 Intellectual Property; Licenses, Etc. 107   5.24 No Default 107
  5.25 Labor Matters 107   5.26 Deposit Accounts; Credit Card Arrangements 108  
      ARTICLE VI AFFIRMATIVE COVENANTS 108   6.01 Existence; Businesses and
Properties 108   6.02 Insurance 109   6.03 Taxes 110   6.04 Financial
Statements, Reports, etc. Furnish to the Agent: 110   6.05 Litigation and Other
Notices 114   6.06 Compliance with Laws 115   6.07 Maintaining Records; Access
to Properties and Inspections; Appraisals 115   6.08 Use of Proceeds 117   6.09
Compliance with Environmental Laws 117   6.10 Further Assurances; Additional
Security 117   6.11 Cash Management 119   6.12 Fiscal Year; Accounting 121  
6.13 Lender Calls 122   6.14 Deposit Accounts; Credit Card Processors 122   6.15
Post-Closing Matters 122         ARTICLE VII NEGATIVE COVENANTS 122   7.01
Indebtedness 123   7.02 Liens 127   7.03 [Reserved] 131   7.04 Investments,
Loans and Advances 131   7.05 Mergers, Consolidations, Sales of Assets and
Acquisitions 134



 



ii

 

 

Table of Contents Page         7.06 Restricted Payments 136   7.07 Transactions
with Affiliates 139   7.08 Business of Borrower Holdco and its Subsidiaries 140
  7.09 Limitation on Payments and Modifications of Indebtedness;      
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc. 140   7.10 Financial Performance Covenant 142         ARTICLE
VIIA BORROWER HOLDCO COVENANT 143     ARTICLE VIII EVENTS OF DEFAULT 143   8.01
Events of Default 143   8.02 Right to Cure 147   8.03 Remedies Upon Events of
Default 147   8.04 Application of Funds 148         ARTICLE IX THE AGENT 149  
9.01 Appointment and Authority 149   9.02 Rights as a Lender 150   9.03
Exculpatory Provisions 150   9.04 Reliance by Agent 151   9.05 Delegation of
Duties 151   9.06 Resignation of Agent 151   9.07 Non-Reliance on Agent, and
Other Lenders 152   9.08 No Other Duties, Etc. 152   9.09 Agent May File Proofs
of Claim 152   9.10 Collateral and Guaranty Matters 153   9.11 Notice of
Transfer 154   9.12 Reports and Financial Statements 154   9.13 Agency for
Perfection 155   9.14 Indemnification of Agent 155   9.15 Relation among Lenders
155   9.16 Defaulting Lenders 155   9.17 Syndication Agent; and Co-Lead
Arrangers 156         ARTICLE X MISCELLANEOUS 157   10.01 Amendments, Etc. 157  
10.02 Notices; Effectiveness; Electronic Communications 158   10.03 No Waiver;
Cumulative Remedies 161   10.04 Expenses; Indemnity; Damage Waiver 161   10.05
Payments Set Aside 162   10.06 Successors and Assigns 163   10.07 Treatment of
Certain Information; Confidentiality 167   10.08 Right of Setoff 167   10.09
Interest Rate Limitation 168   10.10 Counterparts; Integration; Effectiveness
168   10.11 Survival 168   10.12 Severability 169   10.13 Replacement of Lenders
169   10.14 Governing Law; Jurisdiction; Etc. 169   10.15 Waiver of Jury Trial
170

 



iii

 

 

Table of Contents Page         10.16 No Advisory or Fiduciary Responsibility 171
  10.17 USA PATRIOT Act Notice 171   10.18 Foreign Asset Control Regulations 171
  10.19 Time of the Essence 171   10.20 Press Releases 172   10.21 Additional
Waivers 172   10.22 No Strict Construction 174   10.23 Attachments 174   10.24
Keepwell 174   10.25 Acknowledgement and Consent to Bail-In of EEA Financing
Institutions 174   10.26 Acknowledgement Regarding Any Supported QFCs 175  
10.27 Amendment and Restatement 176

 



iv

 

 



SCHEDULES             1.01 Borrowers     1.02 Guarantors     1.03 Prohibited
Countries     1.04 Existing Letters of Credit     2.01 Commitments and
Applicable Percentages     5.01 Loan Parties Organizational Information     5.04
Governmental Approvals     5.06 Material Indebtedness     5.08 Subsidiaries;
Other Equity Investments; Equity Interests in the Borrower     5.09 Litigation  
  5.13 Taxes     5.16 Environmental Matters     5.18 Owned Real Estate     5.21
Insurance     5.24 Material Contracts     5.26(a) DDAs     5.26(b) Credit Card
Arrangements     6.04 Financial and Collateral Reporting     7.01 Existing
Indebtedness     7.02 Existing Liens     7.04 Existing Investments     7.07
Transactions with Affiliates     10.02 Agent’s Office; Certain Addresses for
Notices           EXHIBITS                 Form of             A Committed Loan
Notice     B Swing Line Loan Notice     C-1 Revolving Note     C-2 Swing Line
Note     D Compliance Certificate     E Assignment and Assumption     F
Borrowing Base Certificate     G Credit Card Notification     H DDA Notification
    I Form of Joinder  



 



v

 





 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This AMENDED AND RESTATED CREDIT AGREEMENT (“(as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Agreement”) is entered into as of September 30, 2016, among FLOOR AND DECOR
OUTLETS OF AMERICA, INC., a Delaware corporation (the “Lead Borrower”), the
Persons named on Schedule 1.01 hereto (as such schedule may be updated from time
to time), jointly and severally (collectively with the Lead Borrower, the
“Borrowers”), FDO ACQUISITION CORP., a Delaware corporation (“Borrower Holdco”),
and each of the other Persons named on Schedule 1.02 hereto jointly and
severally (collectively with Borrower Holdco, the “Guarantors”), each lender
from time to time party hereto (collectively, the “Lenders” and each
individually, a “Lender”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Collateral Agent, and Swing Line Lender. This Agreement
amends, restates, consolidates and supersedes in its entirety the Credit
Agreement, dated as of May 1, 2013 (as amended by the First Amendment to Credit
Agreement, dated as of July 2, 2014, and as further amended by the Second
Amendment to Credit Agreement, dated as of April 15, 2016), among the Lead
Borrower, Borrower Holdco, Wells Fargo Bank, National Association, as
administrative agent, collateral agent and L/C issuer, Wells Fargo Bank,
National Association, as term loan agent and the lenders from time to time party
thereto (the “Existing Credit Agreement”).

 

On the date hereofClosing Date, the Borrowers are repayingrepaid the Term Loan
(as defined in the Existing Credit Agreement) in full, together with all
interest, fees and expenses payable in connection therewith under the Existing
Credit Agreement.

 

In connection with such repayment and certain other Transactions (as defined
herein) to occurthat occurred on the date hereofClosing Date, the Borrowers have
requested that the Lenders agree to (a) amend and restate the Existing Credit
Agreement as set forth herein, and (b) in connection therewith, provide a
revolving credit facility to the Borrowers, and the Lenders have indicated their
willingness to do so on the terms and conditions set forth herein.

 

WHEREAS, the Borrowers have requested that the Lenders increase the Aggregate
Revolving Commitments as of the First Amendment Effective Date to $400,000,000,
for purposes of and upon the terms and subject to the conditions set forth in
the First Amendment (as hereinafter defined) and herein.

 

The applicable Lenders have indicated their willingness to lend and the L/C
Issuer has indicated its willingness to issue Letters of Credit, in each case on
the terms and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

 

1.01       Defined Terms.       As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Accelerated“Accelerated Monthly Borrowing Base Delivery Event” means at the
election of the Agent, the failure of the Borrowers to maintain Availability at
least equal to seventy five percent (75%) of the Loan Cap for any five (5)
consecutive Business Days. For purposes of this Agreement, the occurrence of an
Accelerated Monthly Borrowing Base Delivery Event shall be deemed continuing at
the Agent’s option until Availability has exceeded seventy five percent (75%) of
the Loan Cap for twenty (20) consecutive calendar days, in which case an
Accelerated Monthly Borrowing Base Delivery Event shall no longer be deemed to
be continuing for purposes of this Agreement. The termination of an Accelerated
Monthly Borrowing Base Delivery Event as provided herein shall in no way limit,
waive or delay the occurrence of a subsequent Accelerated Monthly Borrowing Base
Delivery Event in the event that the conditions set forth in this definition
again arise.

  



 

 

  

“Accelerated Weekly Borrowing Base Delivery Event” means either (a) the
occurrence and continuance of any Designated Event of Default, or (b) at the
election of the Agent, the failure of the Borrowers to maintain Availability at
least equal to twelve and one-half percent (12.5%) of the Loan Cap for any three
(3five (5) consecutive Business Days. For purposes of this Agreement, the
occurrence of an Accelerated Weekly Borrowing Base Delivery Event shall be
deemed continuing at the Agent’s option (i) until such Designated Event of
Default is waived or is no longer continuing, and/or (ii) if the Accelerated
Weekly Borrowing Base Delivery Event arises as a result of the Borrowers’
failure to achieve Availability as required hereunder, until Availability has
exceeded twelve and one-half percent (12.5%) of the Loan Cap for thirty
(30twenty (20) consecutive calendar days, in which case an Accelerated Weekly
Borrowing Base Delivery Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of an Accelerated Weekly Borrowing
Base Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Accelerated Weekly Borrowing Base Delivery Event in
the event that the conditions set forth in this definition again arise.

 

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the order of a Loan Party or, if so requested by the Agent, to the
order of the Agent, (c) names the Agent as a notify party and bears a
conspicuous notation on its face of the Agent’s security interest therein, (d)
is not subject to any Lien (other than in favor of: (i) the Agent, (ii) the Term
Loan Agent to the extent subject to the Intercreditor Agreement, and (iii)
Permitted Encumbrances which are junior in priority to the Liens in favor of the
Agent and for which the Agent shall have established Reserves in its Permitted
Discretion), and (e) is on terms otherwise reasonably acceptable to the Agent.

 

“Acceptable Transport Document” means, with respect to any Inventory, a
tangible, non-negotiable bill of lading or sea waybill that (a) is issued by a
common carrier which is not an Affiliate of the Approved Foreign Vendor or any
Loan Party which is in actual possession of such Inventory, (b) names a Borrower
(or, at its request, the Agent) as consignee, (c) names the Agent as a notify
party and bears a conspicuous notation on its face of the Agent’s security
interest therein, (d) is not subject to any Lien (other than in favor of: (i)
the Agent, (ii) the Term Loan Agent to the extent subject to the Intercreditor
Agreement, and (iii) Permitted Encumbrances which are junior in priority to the
Liens in favor of the Agent and for which the Agent shall have established
Reserves in its Permitted Discretion), (e) either (i) contains an express waiver
from the consignor / shipper of its right to alter the named consignee and its
right of stoppage in transit, or (ii) for which the consignor / shipper
thereunder shall have entered a Customs Broker/Carrier Agreement with the Agent
which contains an express waiver from such consignor / shipper of its right to
alter the named consignee and its right of stoppage in transit, and (f) is on
terms otherwise reasonably acceptable to the Agent.

 

“Accommodation Payment” has the meaning specified in Section 10.21(d).10.21(d).

 

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, or (e) arising out of the use of a credit or charge
card or information contained on or for use with the card.

 



-2-

 

 

 

“ACH” means automated clearing house transfers.

 

“Acquisition” means, with respect to any Person (a) a purchase or other
acquisition of a Controlling interest in the Equity Interests of any other
Person, (b) a purchase or other acquisition of all or substantially all of the
assets or properties of another Person or of any business unit of another
Person, (c) a merger or consolidation of such Person with any other Person or
any other transaction or series of transactions resulting in the acquisition of
all or substantially all of the assets or a Controlling interest in the Equity
Interests of any Person or (d) any acquisition of any Store locations of any
Person, in each case, in any transaction or group of transactions which are part
of a common plan.

 

“Acquisition Indebtedness” means Indebtedness of (A) the Borrowers or any of
their Subsidiaries incurred to finance or refinance, or otherwise incurred in
connection with, any acquisition of any assets (including Equity Interests),
business or person, or any merger, consolidation or amalgamation of any person
with or into the Borrowers or any of their Subsidiaries, or (B) any person that
is acquired by or merged or consolidated with or into the Borrowers or any of
their Subsidiaries (including Indebtedness thereof incurred in connection with
any such acquisition, merger, consolidation or amalgamation).

 

“Act” has the meaning specified in Section 10.1710.17.

 

“Additional Assets” (i) any property or assets that replace the property or
assets that are the subject of a Disposition; (ii) any property or assets (other
than Indebtedness and Equity Interests) used or to be used by the Lead Borrower
or a Subsidiary Loan Party or otherwise useful in a Related Business, and any
capital expenditures in respect of any property or assets already so used; or
(iii) the Equity Interests of a Person that is engaged in a Related Business and
becomes a Subsidiary as a result of the acquisition of such Equity Interests by
the Lead Borrower or another Subsidiary Loan Party.

 

“Additional Commitment Lender” has the meaning specified in Section
2.15(a)(iii)2.15(a)(iii).

 

“Additional Obligations” means senior or subordinated Indebtedness (which
Indebtedness may be (x) secured by a Lien ranking pari passu to the Lien
securing the Term Loan Obligations, (y) secured by a Lien ranking junior to the
Lien securing the Term Loan Obligations or (z) unsecured), including customary
bridge financings, in each case issued or incurred by any Loan Party in
compliance with Section 7.01.7.01.

 

“Adjusted LIBO Rate” means:

 

(a) (a)       for any Interest Period with respect to any LIBO Borrowing, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for such Interest Period multiplied by (ii)
the Statutory Reserve Rate; and

 

(b) (b)      for any interest rate calculation with respect to any Base Rate
Loan, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of one percent) equal to (i) the LIBO Rate for an Interest Period
commencing on the date of such calculation and ending on the date that is thirty
(30) days thereafter multiplied by (ii) the Statutory Reserve Rate.

 

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.



 



-3-

 

  

“Adjustment Date” means the first day of each Fiscal Month, commencing October
28, 2016.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent” means Wells Fargo in its capacity as Administrative Agent and Collateral
Agent under any of the Loan Documents, or any successor thereto.

 

“Agent Parties” has the meaning specified in Section 10.02(c)10.02(c).

 

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Lead Borrower and the Lenders.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. As of the Closing Date, the Aggregate Revolving Commitments are
$200,000,000. As of the First Amendment Effective Date, the Aggregate Revolving
Commitments are $400,000,000.

 

“Agreement” has the meaning specified in the preamble.

 

“AHYDO Catch-Up Payment” means any payment to avoid the application of Section
163(e)(5) of the Code.

 

“Allocable Amount” has the meaning specified in Section 10.21(d)10.21(d).

 

“Annual Financial Statements” has the meaning specified in Section
6.04(a)6.04(a).

 

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

 

“Applicable Margin” means:       

 

(a)       From (i) with respect to LIBO Rate Loans and after the Closing Date
until the first Adjustment Date, the percentages set forth in Level ILetter of
the pricing grid below; and

 

(b)       From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon the Average Daily AvailabilityCredit Fees for the most recent
Fiscal Month ended immediately preceding such Adjustment Date; provided,
however, notwithstanding anything to the contrary set forth herein, upon the
occurrenceStandby Letters of an EventCredit, 1.25% per annum, (ii) with respect
to Base Rate Loans, 0.25% per annum and (iii) with respect to Letter of Default
under Sections 8.01(b), (c) or (i) or if an Event of Default arises based on a
breach of Section 6.04(a), (b), (c) or (h), the Agent may, and at the direction
of the Required Lenders shall, immediately increase the Applicable Margin to
that set forth in Level II (even if the Average Daily Availability
requirementsCredit Fees for a different Level have been met) and interest shall
accrue at the Default Rate; provided further if the foregoing financial
statements or any Borrowing Base Certificates are at any time restated or
otherwise revised (including as a result of an audit) or if the information set
forth in such financial statements or any Borrowing Base Certificates otherwise
proves to be false or incorrect such that the Applicable Margin would have been
higher than was otherwise in effect during any period, without constituting a
waiver of any Default or Event of Default arising as a result thereof, interest
due under this Agreement shall be immediately recalculated at such higher rate
for any applicable periods and shall be due and payable on demand.Commercial
Letters of Credit, 0.75%.

 





-4-

 



 

  Average Daily LIBOR Base Rate Commercial Letter Standby Letter Level
Availability Margin Margin of Credit Fee of Credit Fee I Greater than or 1.25%
0.25% 0.75% 1.25% equal to 50% of the         Loan Cap         II Less than 50%
of 1.50% 0.50% 1.00% 1.50% the Loan Cap                  

 

“Applicable Percentage” means, the percentage of the Aggregate Revolving
Commitments represented by such Lender’s Revolving Commitment. If the
commitments of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions have been terminated pursuant to Section 8.038.03 or
if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender shall be determined based on the Applicable
Percentage of such Revolving Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

 

“Appraisal Percentage” means ninety-two and one-half percent (92.5%) during the
months of December, January, February and March, and (ii) ninety percent (90%)
at all other times.

 

“Appraised Value” means, with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the Agent.

 

“Approved Foreign Vendor” means a Foreign Vendor which (a) is not located in any
country listed on Schedule 1.03 or any such other countries that are referred to
in the Trading with the Enemy Act (or similar Laws) as in effect from time to
time, (b) has received timely payment or performance of all obligations owed to
by the Loan Parties, (c) has not asserted and no event has occurred for which it
has a right to assert any reclamation, repossession, diversion, stoppage in
transit, Lien or title retention rights in respect of such Inventory, and (d) if
so reasonably requested by the Agent, has entered into and is in full compliance
with the terms of a Foreign Vendor Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Wells Fargo and Merrill Lynch, Pierce, Fenner &
Smith Incorporated,Bank of America, N.A., in their capacity as joint lead
arrangers and joint book managers. 



 

-5-

 



 

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)10.06(b)), and accepted by the Agent, in
substantially the form of Exhibit E or any other form approved by the Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2015, and
the related consolidated statements of income or operations, Shareholders’
Equity and cash flows for such Fiscal Year of the Parent and its Subsidiaries,
including the notes thereto.

 

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, of:

 

(a)     (a)        the Loan Cap

 

minus

 

(b)     (b)        the Total Outstandings.

 

In calculating Availability at any time and for any purpose under this
Agreement, the Lead Borrower shall certify to the Agent that all accounts
payable and Taxes are being paid on a timely basis as provided in Section 5.13
and Section 6.035.13 and Section 6.03.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Commitments pursuant to Section 2.06(a)2.06(a), and (c) the
date of termination of the commitment of each Revolving Lender to make Committed
Revolving Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.038.03.

 

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Agent from time to time determines in
its Permitted Discretion as being appropriate (i) to reflect the impediments to
the Agent’s ability to realize upon the Collateral, (ii) to reflect claims and
liabilities that the Agent determines will need to be satisfied in connection
with the realization upon the Collateral, (iii) to reflect criteria, events,
conditions, contingencies or risks which adversely affect any component of the
Borrowing Base, or (iv) to reflect that a Default or an Event of Default then
exists. Without limiting the generality of the foregoing, Availability Reserves
may include, in the Agent’s Permitted Discretion, (but are not limited to)
reserves based on: (a) rent; (b) customs duties, and other costs to release
Inventory which is being imported into the United States; (c) outstanding Taxes
and other governmental charges, including, without limitation, ad valorem, real
estate, personal property, sales, claims of the PBGC and other Taxes which may
have priority over the interests of the Agent in the Collateral; (d) salaries,
wages and benefits due to employees of any Borrower, (e) Customer Credit
Liabilities, (f) Customer Deposits, (g) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals, (h)
warehousemen’s or bailee’s charges and other Permitted Encumbrances which may
have priority over the interests of the Agent in the Collateral, (i) amounts due
to vendors on account of consigned goods, (j) Cash Management Reserves, (k) Bank
Products Reserves, and (l) collection handling, agent and other fees, together
with any claims or other charge backs, incurred in connection with receivables
that are assigned in connection with the CIT Deferred Purchase Factoring
Agreement.

 



-6-

 

 

“Average Daily Availability” means the average daily Availability for the
immediately preceding Fiscal Month.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Products” means any services of facilities provided to any Loan Party by
any Credit Party or any of their respective Affiliates including, without
limitation, on account of (a) Swap Contracts, (b) merchant services constituting
a line of credit, (c) Factored Receivables, and (d) supply chain finance
services including, without limitation, trade payable services and supplier
accounts receivable purchases (but, in each case, only to the extent that the
applicable Lender, other than Wells Fargo, furnishing such services or
facilities notifies the Agent and the Lead Borrower in writing that such
services or facilities are to be deemed Bank Products hereunder).

 

“Bank Products Reserves” means such reserves (i) as the Agent from time to time
determines in its discretion as being appropriate to reflect the liabilities and
obligations of the Loan Parties with respect to Bank Products then provided or
outstanding and (ii) Supply Chain Finance Reserves.

 

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.” The “prime rate”
is a rate set by Wells Fargo based upon various factors including Wells Fargo’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in such rate announced by Wells Fargo
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Blocked Account” has the meaning provided in Section 6.11(a)(ii).

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the Lead
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Agent and the Lead Borrower giving due consideration to (i)
any selection or recommendation of a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the
LIBO Rate with the applicable Unadjusted Benchmark Replacement by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of the LIBO Rate with the applicable
Unadjusted Benchmark Replacement for U.S. dollar denominated syndicated credit
facilities at such time.

 



-7-

 

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides, in consultation with the
Lead Borrower, may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the Agent
in a manner substantially consistent with market practice (or, if the Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Agent determines that no market practice for
the administration of the Benchmark Replacement exists, in such other manner of
administration as the Agent decides, in consultation with the Lead Borrower, is
reasonably necessary in connection with the administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate: (1) in the case of clause (1) or (2) of the
definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBO Rate permanently or indefinitely
ceases to provide the LIBO Rate; or (2) in the case of clause (3) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate: (1) a public statement or
publication of information by or on behalf of the administrator of the LIBO Rate
announcing that such administrator has ceased or will cease to provide the LIBO
Rate, permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBO Rate; (2) a public statement or publication of information by
the regulatory supervisor for the administrator of the LIBO Rate, the U.S.
Federal Reserve System, an insolvency official with jurisdiction over the
administrator for the LIBO Rate, a resolution authority with jurisdiction over
the administrator for the LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Rate,
which states that the administrator of the LIBO Rate has ceased or will cease to
provide the Benchmark permanently or indefinitely, provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide the LIBO Rate; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of the LIBO Rate
announcing that the LIBO Rate is no longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
1.09 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 1.09.

 



-8-

 

 

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control (as defined in the UCC) of such account by the Agent
and whereby the bank maintaining such account agrees, upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

 

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower Holdco” has the meaning specified in the introductory paragraph
hereto.

 

“Borrower Materials” has the meaning specified in Section 6.046.04.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Borrowing Base”, at any time of calculation, an amount equal to:

 

(a)     (a)        the face amount of Eligible Credit Card Receivables
multiplied by the Credit Card Advance Rate;

 

plus

 

(b)     (b)        the Cost of Eligible Inventory, net of Inventory Reserves,
multiplied by the product of Appraisal Percentage multiplied by the Appraised
Value of Eligible Inventory; provided, however, that, Inventory constituting
Eligible In-Transit Inventory shall be in an amount no greater than twenty-five
percent (25%) of Eligible On-Hand Inventory during the months of December,
January, February and March, and twenty percent (20%) of Eligible On- Hand
Inventory at all other times;

 

plus

 

(c)     (c)        eighty-five percent (85%) multiplied by the face amount of
Eligible Trade Receivables (net of Receivables Reserves applicable thereto);

 

plus

 

(d)     (d)        100% of all Eligible Cash on Hand, provided that Eligible
Cash on Hand included in the Borrowing Base may not be withdrawn from the
deposit account at Agent, thereby reducing the Borrowing Base, unless and until
(i) no Cash Dominion Event exists and is continuing, and (ii) the Lead Borrower
furnishes the Agent with (A) notice of such intended withdrawal and (B) a
Borrowing Base Certificate as of the date of such proposed withdrawal reflecting
that, after giving effect to such withdrawal, no Overadvance exists or would
result from such withdrawal;

 



-9-

 

 

plus

 

(e)     100% of the amount for which the Eligible Letter Of Credit must be
honored after giving effect to any draws against same;

 

minus

 

the then amount of all Availability Reserves.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit F hereto (with such changes therein as may be reasonably required by the
Agent to reflect the components of and reserves against the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete by a Responsible Officer of the Lead Borrower which shall include
appropriate exhibits, schedules, supporting documentation, and additional
reports as reasonably requested by the Agent.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Agent’s Office is located and, if such day
relates to any LIBO Rate Loan, means any such day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank market.

 

“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for Borrower Holdco
and its Subsidiaries shall not include:

 

(a)     expenditures to the extent they are made with (i) Equity Interests of
the Parent or (ii) proceeds of the issuance of Equity Interests of, or a cash
capital contribution to, the Lead Borrower after the Closing Date;

 

(b)     expenditures with proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties used or useful in the business
of Borrower Holdco and its Subsidiaries within one hundred eighty (180) days of
receipt of such proceeds (or, to the extent such proceeds are committed to be
used for such purpose pursuant to a binding written agreement during such one
hundred (180) day period, expenditures made with such proceeds within two
hundred seventy (270) days of receipt thereof);

 

(c)     expenditures that are accounted for as capital expenditures of such
person and that actually are paid for in cash by a third party (excluding
Borrower Holdco, the Borrowers and any other Subsidiary) which cash payment by
such third party may be made directly or may be made as a cash reimbursement to
a Loan Party, and for which none of Borrower Holdco, the Borrowers or any other
Subsidiary has provided or is required to provide or incur, directly or

 



-10-

 

 

indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);

 

(d)      the purchase price of equipment purchased during such period to the
extent the consideration therefor consists of any combination of (i) used or
surplus equipment traded in at the time of such purchase and (ii) the proceeds
of a concurrent sale of used or surplus equipment, in each case, in the ordinary
course of business;

 

(e)      Investments in respect of a Permitted Business Acquisition; or

 

(f)      the purchase of an asset made within one hundred eighty (180) days of
the sale of any asset (to the extent such asset sale is permitted hereunder) to
the extent such new asset is purchased with the proceeds of such sale (or, to
the extent such proceeds are committed to be used for such purpose pursuant to a
binding written agreement during such one hundred eighty (180) day period,
purchases made with such proceeds within two hundred seventy (270) days of
receipt thereof).

 

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

“Captive Insurance Subsidiary” means any Subsidiary of a Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).2.03(g).
Derivatives of such term have corresponding meanings.

 

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Designated Event of Default, or (ii) if, at any time, Excess Testing
Availability is less than ten percent (10%) of the Loan Cap for three (3five (5)
consecutive Business Days. For purposes of this Agreement, the occurrence of a
Cash Dominion Event shall be deemed continuing at the Agent’s option (i) until
such Designated Event of Default is waived or is no longer continuing, and/or
(ii) if the Cash Dominion Event arises as a result of the Borrowers’ failure to
achieve Excess Testing Availability as required hereunder, until Excess Testing
Availability has exceeded ten percent (10%) of the Loan Cap for twenty (20)
consecutive days, in which case a Cash Dominion Event shall no longer be deemed
to be continuing for purposes of this Agreement. The termination of a Cash
Dominion Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Cash Dominion Event in the event that the conditions
set forth in this definition again arise.

 

“Cash Management Reserves” means such reserves as the Agent, from time to time,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

 

“Cash Management Services” means any cash management services or facilities
provided to any Loan Party by any Credit Party or any of their respective
Affiliates, including, without limitation: (a) ACH transactions, (b) controlled
disbursement services, treasury, depository, overdraft, and electronic funds
transfer services, (c) credit or debit cards, (d) credit card processing
services, and (e) purchase cards.

 



-11-

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, for the purposes of this Agreement: (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means (i) at any time prior to the consummation of a Public
Offering, (x) the Permitted Holders shall in the aggregate be the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) of (A) so long as Borrower Holdco is a Subsidiary of any
Parent Entity, shares or units of Voting Stock having less than 35.00% of the
total voting power of all outstanding shares of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) and (B) if Borrower
Holdco is not a Subsidiary of any Parent Entity, shares or units of Voting Stock
having less than 35.00% of the total voting power of all outstanding shares of
Borrower Holdco, or (y) any other “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date),
other than one or more Permitted Holders, (A) so long as Borrower Holdco is a
Subsidiary of any Parent Entity, shall be the “beneficial owner” of shares or
units of Voting Stock constituting a greater percentage of the total voting
power of all outstanding shares of such Parent Entity than the total voting
power of all outstanding shares or units of Voting Stock of such Parent Entity
(other than a Parent Entity that is a Subsidiary of another Parent Entity) held
by the Permitted Holders and (B) if Borrower Holdco is not a Subsidiary of any
Parent Entity, shall be the “beneficial owner” of shares or units of Voting
Stock having constituting a greater percentage of the total voting power of all
outstanding shares of Borrower Holdco than the total voting power of all
outstanding shares or units of Voting Stock of Borrower Holdco held by the
Permitted Holders, (ii) at any time on or after the consummation of a Public
Offering, any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act as in effect on the Closing Date), other than one or
more Permitted Holders, shall be the “beneficial owner” of (x) so long as
Borrower Holdco is a Subsidiary of any Parent Entity, shares or units of Voting
Stock having more than the greater of (A) 35.00% of the total voting power of
all outstanding shares of such Parent Entity (other than a Parent Entity that is
a Subsidiary of another Parent Entity) and (B) the total voting power of all
outstanding shares or units of Voting Stock of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) held by the
Permitted Holders and (y) if Borrower Holdco is not a Subsidiary of any Parent
Entity, shares or units of Voting Stock having more than the greater of (A)
35.00% of the total voting power of all outstanding shares of Borrower Holdco
and (B) the total voting power of all outstanding shares or units of Voting
Stock of Borrower Holdco held by the Permitted Holders; (iii) Borrower Holdco
shall cease to own, directly or indirectly, 100.00% of the capital stock of the
Borrowers, or (iv) a “Change of Control” (or comparable term) as defined in the
Term Loan Agreement relating to Indebtedness and any unused commitments
thereunder in an aggregate principal amount equal to or greater than
$2550,000,000. Notwithstanding anything to the contrary in the foregoing, the
Transactions shall not constitute or give rise to a Change of Control.

 

“CIT Deferred Purchase Factoring Agreement” means that certain Deferred Purchase
Factoring Agreement dated as of March 28, 2014, among the Lead Borrower and The
CIT Group/Commercial Services, Inc. (“CIT”).

 



-12-

 

 

“Closing Date” means the first date all the conditions precedent in Section
4.014.01 are satisfied or waived in accordance with Section 10.0110.01.

 

“Closing Date Dividend” has the meaning specified in Section 7.06(f).7.06(f).

 

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

 

“Collateral” means any and all “Collateral” as defined in any applicable
Security Document and all other property that is or is intended under the terms
of the Security Documents to be subject to Liens in favor of the Agent.

 

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party.

 

“Collateral and Guaranty Requirements” means to cause any such Person (a) to (i)
become a Loan Party by executing and delivering to the Agent a Joinder to this
Agreement or a Joinder to the Facility Guaranty or such other documents as the
Agent shall deem appropriate for such purpose, (ii) grant a Lien to the Agent on
such Person’s assets of the same type that constitute Collateral to secure the
Obligations, and (iii) deliver to the Agent documents of the types referred to
in clauses (iii) and (iv) of Section 4.01(a)4.01(a) and, if reasonably requested
by Agent, favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)), and (b) if any Equity Interests or
Indebtedness of such Person are owned by or on behalf of any Loan Party, to
pledge such Equity Interests and promissory notes evidencing such Indebtedness,
in each case in form, content and scope reasonably satisfactory to the Agent in
accordance with the provisions of the Security Agreement. In no event shall
compliance with these requirements waive or be deemed a waiver or Consent to any
transaction giving rise to the need to comply with these requirements if such
transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute, with respect to any Subsidiary, an
approval of such Person as a Borrower or permit the inclusion of any acquired
assets in the computation of the Borrowing Base.

 

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

 

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment.

 

“Commitment Increase” has the meaning specified in Section 2.15(a)(i)2.15(a)(i).

 



-13-

 

 

“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b)
a conversion of Committed Revolving Loans from one Type to the other, or (c) a
continuation of LIBO Rate Loans, pursuant to Section 2.022.02, which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Committed Revolving Loan” has the meaning specified in Section 2.012.01.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under “common control” with a Loan Party within the meaning of Section 4001
of ERISA or is part of a group which includes a Loan Party and which is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Sections 414(m) and (o) of the Code.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Concentration Account” has the meaning provided in Section 6.11(c)6.11(c).

 

“Confidential Information” has the meaning specified in Section 10.0710.07.

 

“Confirmation Agreement” means that certain Confirmation and Ratification of
Ancillary Loan Documents dated as of the Closing Date among the Loan Parties and
the Agent, as the same now exists or may hereafter be amended, modified,
supplemented, renewed, restated or replaced.

 

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of ten (10) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action; provided, however, with respect to any
modifications or consents addressed in Sections 10.01(a) through (k)10.01(a)
through (k), in each case, with respect to the Loans owed to any particular
Lender, such Lender shall be deemed to have rejected the request for its consent
after the passage of such ten (10) Business Day period if it has not provided
its actual consent for same.

 

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

 



-14-

 

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus, in each case without duplication, (x) the following to the
extent deducted in calculating such Consolidated Net Income: (i) provision for
all taxes (whether or not paid, estimated or accrued) based on income, profits
or capital (including penalties and interest, if any) including state,
franchise, excise and similar taxes and foreign withholding taxes and state
taxes in lieu of business fees (including business license fees) and payroll tax
credits, income tax credits and similar tax credits, and including an amount
equal to the amount of tax distributions actually made to the holders of capital
stock of the Borrowers or any Parent Entity in respect of such period (in each
case, to the extent attributable to the operations of the Borrowers and their
respective Subsidiaries), which will be included as though such amounts had been
paid as income taxes directly by the Lead Borrower, (ii) Consolidated Interest
Charges, all items excluded from the definition of Consolidated Interest Charges
pursuant to clause (ii) thereof and to the extent not reflected in Consolidated
Interest Charges, costs of surety bonds in connection with financing activities,
(iii) depreciation, (iv) amortization (including but not limited to amortization
of goodwill and intangibles and amortization and write-off of financing costs),
(v) any non-cash charges, losses and expenses, including any write-offs or
write-downs; provided that if any such non-cash charge represents an accrual or
reserve for potential cash items in any future four-fiscal quarter period (a)
the Lead Borrower may determine not to add back such non-cash charge in the
period for which Consolidated EBITDA is being calculated and (b) to the extent
the Lead Borrower does decide to add back such non-cash charge, the cash payment
in respect thereof in such future four-fiscal quarter period will be subtracted
from Consolidated EBITDA for such future four-fiscal quarter period, (vi)
reasonable out-of-pocket transaction fees, expenses or charges (including legal,
advisory and brokerage or other financing fees), or, without duplication, any
amortization or write-off thereof, related to any transaction that is out of the
ordinary course of business including equity offerings (to the extent the
proceeds thereof were intended to be contributed to the equity capital of the
Lead Borrower or its Subsidiaries), Investments, acquisitions, dispositions,
recapitalizations, mergers, option buyouts or Indebtedness permitted to be
consummated or incurred by this Agreement (including any Permitted Refinancing
in respect thereof) or any amendments, waivers or other modifications under the
agreements relating to such Indebtedness (including any amendments, waivers or
other modifications of this Agreement) or similar transactions (in each case
whether or not consummated or incurred), (vii) the amount of any loss or expense
attributable to non-controlling interests, (viii) all deferred financing costs
written off and premiums paid in connection with any early extinguishment of
Swap Obligations or other derivative instruments, (ix) any management,
monitoring, consulting, transaction and advisory fees (including termination
fees) and related indemnities, charges and expenses paid to or accrued to or on
behalf of any Parent Entity or any of the Permitted Holders in each case to the
extent permitted hereunder, (x) interest and investment income, (xi) [reserved],
(xii) any costs or expenses pursuant to any management or employee stock option
or other equity-related plan, program or arrangement, or other benefit plan,
program or arrangement, or any equity subscription or equityholder agreement, to
the extent funded with cash proceeds contributed to the capital of the Borrowers
or an issuance of capital stock of the Borrowers (other than Disqualified
Stock), (xiii) all fees, costs and expenses related to the Transactions, (xiv)
non-operating professional fees, costs and expenses, (xv) [reserved], (xvi)
expense or charges to the extent paid or reimbursed by a third party, (xvii)
earn-out obligations incurred in connection with any acquisition or other
Investment permitted under this Agreement, (xviii) all charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
capital stock held by Management Investors and all losses, charges and expenses
related to payments made to holders of options or other derivative capital stock
in the common equity of the Lead Borrower or any Parent Entity in connection
with, or as a result of, any distribution being made to equityholders of such
Person or any of its direct or indirect parents, which payments are being made
to compensate such option holders as though they were equityholders at the time
of, and entitled to share in, such distribution, (xix) all losses, charges and
expenses in connection with the pre-opening and opening of stores, distribution
centers and other facilities and operating losses attributable to any store,
distribution center or other facility to the extent such losses, charges or
expenses were incurred before or within twelve (12) months after the opening of
such store, distribution center or other facility, (xx) [reserved], (xxi)
payments in the nature of compensation or expense reimbursement to independent
board members, (xxii) the excess of GAAP rent expense over actual cash rent paid
due to the use of straight line rent for GAAP purposes and (xxiii) business
optimization expenses (including expenses related to consolidation initiatives),
relocation and integration expenses, costs, charges, expenses, accruals and
reserves related to cost savings initiatives, strategic initiatives and
initiatives aimed at profitability improvement, and other restructuring costs,
charges, expenses, accruals and reserves (which, for the avoidance of doubt,
shall include the effect of inventory optimization programs, consolidation,
relocation and closing of stores, distribution centers, warehouses and other
facilities and exiting lines of business, operating expense reductions,
personnel relocation, restructuring, redundancy, recruiting, severance,
termination, settlement and judgment, one-time compensation charges, the amount
of any signing, retention and completion bonuses, new systems design and
implementation costs, software development costs and curtailments and project
startup costs); provided that the aggregate amount added pursuant to this clause
(xxiii) for any period of twelve (12) consecutive Fiscal Months shall not exceed
the greater of (i) $1540,000,000 and (ii) 1520% of Consolidated EBITDA for the
most recently ended four Fiscal Quarter period for which Required Financial
Statements have been provided as required hereunder (calculated prior to giving
effect to any increase pursuant to this clause (xxiii)),)) and (xxiv) charges,
costs, expenses or fees associated with the implementation of ASC 606 or any
comparable regulation, plus (y) the amount of net cost savings, operating
expense reductions, revenue enhancements and synergies projected by the Lead
Borrower in good faith to be realized as the result of actions taken or to be
taken on or prior to the date that is eighteen (18) months after the
ClosingFirst Amendment Effective Date, or eighteen (18) months after the
consummation of any operational change, respectively (which costs savings,
operating expense reductions and synergies shall be reasonably identifiable and
factually supportable, certified by a Responsible Officer of the Lead Borrower
and calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions (which adjustments may be incremental to pro forma adjustments made
pursuant to the proviso to the definition of “Consolidated First Lien leverage
Ratio”, “Secured Leverage Ratio” or “Total Leverage Ratio”); provided that the
aggregate amount added pursuant to this clause (y) for any period of twelve (12)
consecutive Fiscal Months shall not exceed the greater of (i) $1525,000,000 and
(ii) 1520% of Consolidated EBITDA for the most recently ended four Fiscal
Quarter period for which Required Financial Statements have been provided as
required hereunder (calculated prior to giving effect to any increase pursuant
to this clause (y)).

 



-15-

 

 

“Consolidated First Lien Indebtedness”: as of any date of determination, an
amount equal to (i) Consolidated Secured Indebtedness (without regard to clause
(ii) of the definition thereof) as of such date that is secured by Liens on
property or assets of the Loan Parties and their Subsidiaries (other than
property or assets held in a defeasance or similar trust or arrangement for the
benefit of the Indebtedness secured thereby) on a pari passu basis with the
Obligations and the Term Loan Obligations under the Term Loan Agreement, minus
(ii) Unrestricted Cash of the Borrowers and their Subsidiaries.

 

“Consolidated First Lien Leverage Ratio” means as of any date of determination,
the ratio of (i) Consolidated First Lien Indebtedness as at such date (after
giving effect to any incurrence or discharge of Indebtedness on such date) to
(ii) Consolidated EBITDA for the period of the most recent four consecutive
Fiscal Quarters ending prior to the date of such determination for which
Required Financial Statements have been provided as required hereunder, provided
that:

 

(1)      if, since the beginning of such period, any Loan Party or any
Subsidiary shall have made a Sale, the Consolidated EBITDA for such period shall
be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the assets that are the subject of such Sale for such period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 

(2)     if, since the beginning of such period, any Loan Party or any Subsidiary
(by merger, consolidation or otherwise) shall have made a Purchase, Consolidated
EBITDA for such period shall be calculated after giving pro forma effect thereto
as if such Purchase occurred on the first day of such period; and

 

(3)     if, since the beginning of such period, any Person became a Subsidiary
or was merged or consolidated with or into any Borrower or any Subsidiary, and
since the beginning of such period such Person shall have made any Sale or
Purchase that would have required an adjustment pursuant to clause (1) or (2)
above if made by any Borrower or a Subsidiary since the beginning of such
period, Consolidated EBITDA for such period shall be calculated after giving pro
forma effect thereto as if such Sale or Purchase occurred on the first day of
such period;

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Lead Borrower; provided
that with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Lead Borrower to be
taken no later than 18 months after the date of determination.

 



-16-

 

 

“Consolidated Fixed Charge Coverage Ratio” means, on any date, the ratio of (a)
(i) Consolidated EBITDA for the most recent period of twelve (12) consecutive
Fiscal Months for which Required Financial Statements have been provided as
required hereunder minus (ii) non-financed Capital Expenditures of Borrower
Holdco and its Subsidiaries during such period (it being understood that Capital
Expenditures funded with proceeds of Committed Revolving Loans shall not be
deemed to be “financed” for the purpose of this clause (ii)) minus (iii) taxes
of Borrower Holdco and its Subsidiaries based on income that are paid in cash
during such period (including tax distributions paid in cash during such period)
to (b) Consolidated Fixed Charges for such period.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the following for such period:

 

(a)     (a)        Consolidated Interest Charges paid or payable currently in
cash;

 

(b)     (b)        scheduled principal amortization payments of Indebtedness for
borrowed money of Borrower Holdco and its Subsidiaries, including payments in
respect of Capitalized Lease Obligations, but excluding payments of intercompany
Indebtedness; and

 

(c)     (c)        Restricted Payments made pursuant to Section 7.067.06 (other
than pursuant to clauses (a) (other than Restricted Payments to Borrower
Holdco), (c), (f) and (p) thereof), in each case paid or payable currently in
cash.

 

“Consolidated Interest Charges” means, with respect to Borrower Holdco and its
Subsidiaries for any period, the sum, without duplication, of (i) the total
interest expense of the Borrower Holdco and its Subsidiaries to the extent
deducted in calculating Consolidated Net Income, net of any interest income of
the Borrower Holdco and its Subsidiaries, including any such interest expense
consisting of (A) interest expense attributable to Capital Lease Obligations,
(B) amortization of debt discount, (C) interest in respect of Indebtedness of
any other Person that has been Guaranteed by Borrower Holdco or any Subsidiary,
but only to the extent that such interest is actually paid by the Borrower
Holdco or any Subsidiary, (D) non-cash interest expense, (E) the interest
portion of any deferred payment obligation, (F) commissions, discounts and other
fees and charges owed with respect to letters of credit, bankers’ acceptance
financing bridge commitments or other financing fees, (G) movement in the
mark-to-market valuation of hedging obligations or (H) interest expense
associated with Equity Interests, minus (ii) to the extent otherwise included in
such interest expense referred to in clause (i) above, accretion or accrual of
discounted liabilities not constituting Indebtedness, expense resulting from
discounting of Indebtedness in conjunction with recapitalization or purchase
accounting, and any “additional interest” in respect of registration rights
arrangements for any securities, amortization or write-off of financing costs,
in each case under clauses (i) through (ii) above as determined on a
Consolidated basis in accordance with GAAP; provided that gross interest expense
shall be determined after giving effect to any net payments made or received by
the Borrower Holdco and its Subsidiaries with respect to interest rate Swap
Contracts.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrowers and their Subsidiaries for such period, determined on a Consolidated
basis in accordance with GAAP (adjusted to reflect any charge, tax or expense
incurred or accrued by Borrower Holdco or any Parent Entity during such period
attributable to the operations of the Borrowers and their respective
Subsidiaries as though such charge, tax or expense had been incurred by the
Borrowers, to the extent that the Borrowers have made or would be entitled under
the Loan Documents to make any Restricted Payment or other payment to or for the
account of Borrower Holdco in respect thereof) and before any reduction in
respect of Preferred Stock dividends; provided that, without duplication, there
shall not be included in such Consolidated Net Income:

 



-17-

 

 

(i)     (i)            any net income (loss) of any Person if such Person is not
a Borrower or a Subsidiary, except that (A) such Borrower’s or any Subsidiary’s
net income for such period shall be increased by the aggregate amount actually
distributed by such Person during such period to such Borrower or a Subsidiary
as a dividend or other distribution, to the extent not already included therein,
and (B) any Borrower’s or any Subsidiary’s equity in the net loss of such Person
shall be included to the extent of the aggregate Investment of such Borrower or
any of its Subsidiaries in such Person,

 

(ii)     (ii)          [reserved],

 

(iii)     (iii)        (x) any net after-tax gain or loss realized upon the
sale, abandonment or other disposition of any asset of the Borrowers or any
Subsidiary (including pursuant to any sale/leaseback transaction) that is not
sold, abandoned or otherwise disposed of in the ordinary course of business (as
determined by the Lead Borrower in good faith) and (y) any net after-tax gain or
loss realized upon the disposal, abandonment, closure or discontinuation of
operations of the Borrowers or any Subsidiary, and any net after-tax income
(loss) from disposed, abandoned or discontinued operations (but if such
operations are classified as discontinued because they are subject to an
agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of),

 

(iv)     (iv)        any net after-tax extraordinary, unusual or nonrecurring
gain, loss or charge,

 

(v)      (v)        the cumulative effect of a change in accounting principles,

 

(vi)     (vi)        any net after-tax income or loss (less all fees, expenses
and charges related thereto) attributable to the extinguishment of Indebtedness
or Swap Obligations or other derivative instruments,

 

(vii)    (vii)       any non-cash gain, loss, expense or charge attributable to
the movement in the mark-to-market valuation in respect of Swap Contracts,

 

(viii)    (viii)    any unrealized foreign currency translation gains or losses,
including in respect of Indebtedness of any Person denominated in a currency
other than the functional currency of such Person,

 

(ix)       (ix)       any non-cash expenses realized or resulting from stock
option plans, employee benefit plans or agreements or post-employment benefit
plans or agreements, or grants or sale of limited liability company interests,
stock, stock appreciation, stock options, restricted stock, preferred stock or
other equity based awards,

 

(x)        (x)       any costs or expenses incurred in connection with the
payment of dividend equivalent rights to option holders pursuant to any
management equity plan, stock option plan or any other management or employee
benefit plan or agreement or post-employment benefit plan or agreement will be
excluded;

 



-18-

 

 

 

(xi) (xi)             any non-cash charge, expense or other impact attributable
to application of the purchase, fair value or recapitalization method of
accounting (including the total amount of depreciation and amortization, cost of
sales or other non-cash expense resulting from the write-downs and write-offs of
assets to the extent resulting from such purchase or recapitalization accounting
adjustments), non-cash charges for deferred tax valuation allowances and
non-cash gains, losses, income and expenses resulting from fair value accounting
required by the applicable standard under GAAP,

 

(xii) (xii)           expenses related to the conversion of various employee
benefit programs in connection with the Transactions, and non-cash compensation
related expenses, and

 

(xiii) (xiii)         to the extent covered by insurance and actually reimbursed
(or the Lead Borrower has determined that there exists reasonable evidence that
such amount will be reimbursed by the insurer and such amount is not denied by
the applicable insurer in writing within 180 days and is reimbursed within 365
days of the date of such evidence (with a deduction in any future calculation of
Consolidated Net Income for any amount so added back to the extent not so
reimbursed within such 365 day period)), any expenses with respect to liability
or casualty events or business interruption.

 

“Consolidated Total Assets” means, as of any date of determination, the total
assets, in each case reflected on the consolidated balance sheet of Borrower
Holdco as at the end of the most recently ended fiscal quarter for which a
balance sheet is available, determined on a Consolidated basis in accordance
with GAAP (and, in the case of any determination relating to any incurrence of
Indebtedness or Liens or any Investment, on a pro forma basis including any
property or assets being acquired in connection therewith).

 

“Consolidated Secured Indebtedness” means, as of any date of determination, an
amount equal to (i) the Consolidated Total Indebtedness (without regard to
clause (ii) of the definition thereof) as of such date that is secured by Liens
on property or assets of the Loan Parties and their Subsidiaries (other than
property or assets held in a defeasance or similar trust or arrangement for the
benefit of the Indebtedness secured thereby) minus (ii) Unrestricted Cash of the
Borrowers and their Subsidiaries.

 

“Consolidated Total Indebtedness” means, as of any date of determination, an
amount equal to (i) the aggregate principal amount of outstanding Indebtedness
of the Borrowers and their Subsidiaries as of such date consisting of (without
duplication) Indebtedness for borrowed money (including purchase money
Indebtedness and unreimbursed outstanding drawn amounts under funded letters of
credit; Capital Lease Obligations; and debt obligations evidenced by bonds,
debentures, notes or similar instruments, determined on a Consolidated basis in
accordance with GAAP (excluding items eliminated in Consolidation, and for the
avoidance of doubt, excluding Swap Obligations) minus (ii) Unrestricted Cash of
the Borrowers and their Subsidiaries.

 

“Contractual Obligation” means, as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Contribution Indebtedness” means Indebtedness of any Borrower or any Subsidiary
in an aggregate principal amount not greater than twice the aggregate amount of
cash contributions (other than Excluded Contributions, the proceeds from the
issuance of Disqualified Stock or contributions by any Borrower or any
Subsidiary) made to the capital of such Borrower or such Subsidiary after the
Closing Date (whether through the issuance or sale of Equity Interests or
otherwise); provided that such Contribution Indebtedness (a) is incurred within
180 days after the receipt of the related cash contribution and (b) is so
designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of the Lead Borrower on the date of incurrence thereof.

 



-19-

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Agent, which practices are in
effect on the Closing Date or with any changes permitted hereunder as such
calculated cost is determined from invoices received by the Borrowers, the
Borrowers’ purchase journals or the Borrowers’ stock ledger.

 

“Covenant Compliance Event” means Excess Testing Availability at any time is
less than or equal to ten percent (10%) of the Loan Cap. For purposes hereof,
the occurrence of a Covenant Compliance Event shall be deemed continuing at the
Agent’s option until  Excess Testing Availability has exceeded ten percent (10%)
of the Loan Cap for twenty (20) consecutive calendar days, in which case a
Covenant Compliance Event shall no longer be deemed to be continuing for
purposes of this Agreement. The termination of a Covenant Compliance Event as
provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Compliance Event in the event that the conditions set forth
in this definition again arise.

 

“Credit Card Advance Rate” means 90%.

 

“Credit Card Issuer” means any person (other than a Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc., and Novus Services, Inc. and other issuers approved by the Agent
in its reasonable discretion.

 

“Credit Card Processor” means any servicing or processing agent or any factor or
financial intermediary who facilitates, services, processes or manages the
credit authorization, billing transfer and/or payment procedures with respect to
any Borrower’s sales transactions involving credit card or debit card purchases
by customers using credit cards or debit cards issued by any Credit Card Issuer.

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) together
with all income, payments and proceeds thereof, owed by a Credit Card Issuer or
Credit Card Processor to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

 

“Credit Card Notifications” has the meaning specified in Section
6.11(a)(i)6.11(a)(i).

 

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent, (iii) each L/C Issuer, (iv) each Arranger, (v)
any other Person to whom Obligations under this Agreement and other Loan
Documents are owing, and (vi) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

 

-20-

 

 

“Credit Party Expenses” means, without limitation, (a) all reasonable and
documented out-of-pocket expenses incurred by the Agent and its respective
Affiliates, in connection with this Agreement and the other Loan Documents,
including without limitation (i) the reasonable fees, charges and disbursements
of (A) counsel for the Agent, (B) outside consultants for the Agent, (C)
appraisers, (D) commercial finance examinations, and (E) all such reasonable and
documented out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Obligations, (ii) in connection with (A) the
syndication of the credit facilities provided for herein, (B) the preparation,
negotiation, administration, management, execution and delivery of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (C) the enforcement or protection of
their rights in connection with this Agreement or the Loan Documents or efforts
to preserve, protect, collect, or enforce the Collateral, or (D) any workout,
restructuring or negotiations in respect of any Obligations, and (b) with
respect to the L/C Issuer, and its Affiliates, all reasonable out-of-pocket
expenses incurred in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder; and (c)
all customary and reasonable and invoiced fees and charges (as adjusted from
time to time) of Agent with respect to the disbursement of funds (or the receipt
of funds) to or for the account of Loan Parties (whether by wire transfer or
otherwise), together with any reasonable out-of-pocket costs and expenses
incurred in connection therewith; and (d) all reasonable and documented
out-of-pocket expenses incurred by the Credit Parties who are not the Agent or
the L/C Issuer, after the occurrence and during the continuance of an Event of
Default, provided that such Credit Parties shall be entitled to reimbursement
for no more than one counsel (plus any local counsel) representing the Agent and
one counsel representing all other Credit Parties (absent a conflict of interest
in which case the Credit Parties may engage and be reimbursed for additional
counsel).

 

“Cure Amount” has the meaning specified in Section 8.028.02.

 

“Cure Right” has the meaning specified in Section 8.028.02.

 

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of the
Borrowers entitling the holder thereof to use all or a portion of the
certificate or gift card to pay all or a portion of the purchase price for any
Inventory, (b) outstanding merchandise credits of the Borrowers, and (c)
liabilities in connection with frequent shopping programs of the Borrowers.

 

“Customer Deposits” means at any time, the aggregate amount at such time of (a)
deposits made by customers with respect to the purchase of goods or the
performance of services and (b) layaway obligations of the Borrowers.

 

“Customs Broker/Carrier Agreement” means an agreement in form and substance
satisfactory to the Agent among a Borrower, a customs broker, freight forwarder,
consolidator or carrier, and the Agent.

 

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

 

“DDA Notification” has the meaning specified in Section 6.11(a)(iii)6.11(a)(ii).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 



-21-

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) 2% per
annum; provided, however, that with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2% per annum and (b)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Standby Letters of Credit or Commercial Letters of Credit, as
applicable, plus 2% per annum.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed to fund any
portion of the Committed Revolving Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
three (3) Business Days of the date required to be funded by it hereunder, (b)
has otherwise failed to pay over to the Agent or any other Revolving Lender any
other amount required to be paid by it hereunder within three (3) Business Days
of the date when due, (c) has failed or refused to abide by any of its
obligations under this Agreement, or (d) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Designated Event of Default” means any Event of Default under (a) Section
8.01(a)8.01(a) (solely with respect to the accuracy of any Borrowing Base
Certificate), 8.01(b)8.01(b), 8.01(c)8.01(c), 8.01(d)8.01(d) (solely with
respect to failure to comply with Section 6.04(h)6.04(h), 6.11 or 7.10)6.11 or
7.10) or 8.01(i)8.01(i), or (b) Section 8.01(d)8.01(d) (solely with respect to
failure to comply with Section 6.04(a)6.04(a), (b)(b) or (c)(c) at any time a
Covenant Compliance Event has occurred and is continuing or failure to comply
with Section 6.04(a),6.04(a), (b) or (c) for the most recent reporting period
immediately prior to the occurrence of a Covenant Compliance Event).

 

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received in connection with a Disposition pursuant to Section
7.05(i) that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Lead Borrower in form and substance
reasonably acceptable to the Agent, setting forth the basis of such valuation,
which amount will be reduced by the fair market value of the portion of the
non-cash consideration converted to cash or cash equivalents within one hundred
and eighty (180) days following the consummation of the applicable Disposition.

 

“Disinterested Director” means, with respect to any Person and transaction, a
member of the board of directors of such Person who does not have any material
direct or indirect financial interest in or with respect to such transaction. A
member of any such board of directors shall not be deemed to have such a
financial interest by reason of such member’s holding Equity Interests of such
Person or any options, warrants or other rights in respect of such Equity
Interests.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (whether in one transaction or in a series of transactions, and
including any sale and leaseback transaction and any sale, transfer, license or
other disposition) of any property (including, without limitation, any Equity
Interests) by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

 



-22-

 

 

“Disqualified Institution” means (i) any person identified by the Lead Borrower
to the Agent in writing by name that is or becomes an operating company
competitor of the Lead Borrower and/or any its Subsidiaries, (ii) any person
that is identified by the Lead Borrower to the Agent in writing by name on or
prior to the ClosingFirst Amendment Effective Date; and (iii) any Affiliate of
any person described in clauses (i) or (ii) above that are either (x) reasonably
identifiable solely on the basis of such Affiliate’s name or (y) identified in
writing by name by the Lead Borrower to the Agent from time to time, other than,
with respect to this clause (iii), any bank, financial institution or fund that
regularly invests in commercial loans or similar extensions of credit in the
ordinary course of business and for which no personnel directly involved with
the relevant Person (A) makes investment decisions or (B) has access to
non-public information relating to the Lead Borrower and/or its Subsidiaries;
provided, that the Agent shall not have any duty to verify whether such
potential assignee or participant is a Disqualified Institution, nor shall the
Agent incur any liability as a result of an assignment or the granting of a
participation to any Disqualified Institution. Any such written notice shall
become effective two Business Days after delivery to the Agent, and shall not
apply retroactively to disqualify the transfer of an interest in the Loans and
Commitments in accordance that was effective prior to the effective date of such
notice.

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder thereof (other than solely
for Qualified Equity Interests), in whole or in part, on or prior to the date
that is ninety-one (91) days after the date on which the Loans and all other
Obligations (other than Obligations in respect of Bank Products, Cash Management
Services and contingent indemnification and reimbursement obligations that are
not yet due and payable and for which no claim has been asserted) are paid in
full; provided, however, that (i) only the portion of such Equity Interests
which so matures or is mandatorily redeemable, is so convertible or exchangeable
or is so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock and (ii) with respect to any Equity Interests
issued to any employee or to any plan for the benefit of employees of the Lead
Borrower or its Subsidiaries or by any such plan to such employees or other
eligible service providers, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity Interest that is not
Disqualified Stock, such Equity Interests shall not be deemed to be Disqualified
Stock. Notwithstanding the preceding sentence, any Equity Interest that would
constitute Disqualified Stock solely because the holders thereof have the right
to require a Loan Party to repurchase such Equity Interest upon the occurrence
of a change of control or an asset sale shall not constitute Disqualified Stock.
The amount of Disqualified Stock deemed to be outstanding at any time for
purposes of this Agreement will be the maximum amount that the Lead Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

 

“Dollars” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary of a Borrower other than a Foreign
Subsidiary.

 

“Early Opt-in Election” means the occurrence of: (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 1.09, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and (i) the election by the Agent, in
consultation with the Borrower, or (ii) the election by the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Agent of written notice of such election to the Lead Borrower
and the Lenders or by the Required Lenders of written notice of such election to
the Agent.

 



-23-

 

 

“EEA Financial Institution” means: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
United Kingdom, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) in the case
of an assignment of a Revolving Commitment, a bank, insurance company, or
company engaged in the business of making commercial loans, which Person,
together with its Affiliates, has a combined capital and surplus in excess of
$250,000,000; (c) an Approved Fund; (d) any Person to whom a Credit Party
assigns its rights and obligations under this Agreement as part of an assignment
and transfer of such Credit Party’s rights in and to a material portion of such
Credit Party’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Agent, the L/C Issuer
and the Swing Line Lender, and (ii) unless an Event of Default has occurred and
is continuing, the Lead Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (A) a Loan Party or any of the Loan Parties’
Affiliates or Subsidiaries or (B) any Disqualified Institution.

 

“Eligible Cash on Hand” means cash or Permitted Cash Equivalent Investments
owned by a Borrower, which are (a) available for use by a Borrower, without
condition or restriction (other than in favor of Agent), (b) free and clear of
any pledge or other Lien (other than (i) in favor of Agent, (ii) Liens permitted
pursuant to Section 7.02(c)7.02(c) hereof, and (iii) in favor of the securities
intermediary or depository bank where the investment account or deposit account
referred to below is maintained for its customary fees and charges), (c) subject
to the first priority perfected security interest of Agent (subject to the Liens
of the securities intermediary or depository bank where the investment account
or deposit account referred to below is maintained for its customary fees and
charges), (d) in an investment account or deposit account specifically and
solely used for purposes of holding such cash or Permitted Cash Equivalent
Investments and which account is subject to a Blocked Account Agreement, and (e)
for which Agent shall have received a certificate from the Lead Borrower
evidencing the amount of such cash or cash equivalents held in such investment
account as of the applicable date of the calculation.

 

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Borrower from a Credit Card Issuer
or Credit Card Processor, and in each case originated in the ordinary course of
business of such Borrower, and (ii) in each case is acceptable to the Agent in
its Permitted Discretion, and is not ineligible for inclusion in the calculation
of the Borrowing Base pursuant to any of clauses (a) through (j) below. Without
limiting the foregoing, to qualify as an Eligible Credit Card Receivable, such
Credit Card Receivable shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of such Credit Card Receivable shall be reduced by, without duplication,
to the extent not reflected in such face amount, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Issuer or Credit Card Processor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Credit Card Receivable but not yet applied by the
Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Agent, any Credit Card Receivable included within any of
the following categories shall not constitute an Eligible Credit Card
Receivable:

 



-24-

 

 

(a) (a)  Credit Card Receivables which do not constitute a “payment intangible”
(as defined in the UCC);

 

(b) (b)  Credit Card Receivables that have been outstanding for more than six
(6) Business Days from the date of sale;

 

(c) (c)  Credit Card Receivables (i) that are not subject to a perfected first
priority and exclusive Lien in favor of the Agent, or (ii) with respect to which
a Borrower does not have good, valid and marketable title thereto, free and
clear of any Lien (in each case, other than (1) Liens granted to the Agent
pursuant to the Security Documents, (2) Liens granted to the Term Loan Agent
pursuant to the Term Loan Documents, Liens securing any Pari Passu Indebtedness
(as defined in the Term Loan Agreement as in effect on the date hereofFirst
Amendment Effective Date) and, in each case, are subject to the Intercreditor
Agreement, (3) Liens permitted under Section 7.02(c)7.02(c) for which the Agent
has established Reserves and (4) Permitted Encumbrances which are junior in
priority to the Liens in favor of the Agent for which the Agent has established
Reserves in its Permitted Discretion);

 

(d) (d)  Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback has been asserted
(to the extent of such claim, counterclaim, offset or chargeback);

 

(e) (e)  Credit Card Receivables as to which the Credit Card Issuer or Credit
Card Processor has the right under certain circumstances to require a Loan Party
to repurchase the Credit Card Receivables from such Credit Card Issuer or Credit
Card Processor;

 

(f) (f)  Credit Card Receivables due from Credit Card Issuer or Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or insolvency proceedings;

 

(g) (g)  Credit Card Receivables which are not a valid, legally enforceable
obligation of the applicable Credit Card Issuer or Credit Card Processor with
respect thereto;

 

(h) (h)  Credit Card Receivables which do not conform to all representations,
warranties or other provisions in the Loan Documents relating to Credit Card
Receivables;

 

(i) (i)  Credit Card Receivables which are evidenced by “chattel paper” or an
“instrument” of any kind unless, to the extent required under the Security
Agreement, such “chattel paper” or “instrument” is in the possession of the
Agent, and to the extent necessary or appropriate, endorsed to the Agent; or

 



-25-

 

 

(j) (j)  Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine in its Permitted Discretion.

 

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, items of In-Transit Inventory
deemed by the Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Borrowing Base which will, subject to the proviso,
include the In-Transit Inventory which meets each of the following criteria:

 

(a)       which has been shipped from a foreign port (FOB shipping point) for
receipt by a Borrower, but which has not yet been delivered to such Borrower,
which In-Transit Inventory has been in transit for sixty (60) days or less from
the date of shipment of such Inventory;

 

(b)       for which the purchase order is in the name of a Borrower and title
and risk of loss has passed to such Borrower;

 

(c)       for which an Acceptable Document of Title or Acceptable Transport
Document has been issued, and in each case as to which the Agent has control (as
defined in the UCC) over the documents of title which evidence ownership of the
subject Inventory (such as, if requested by the Agent, by the delivery of a
Customs Broker/Carrier Agreement);

 

(d)       which is insured to the reasonable satisfaction of the Agent
(including, without limitation, marine cargo insurance);

 

(e)       the Foreign Vendor with respect to such In-Transit Inventory is an
Approved Foreign Vendor; and

 

(f)       which otherwise would constitute Eligible Inventory;

 

provided that the Agent may, in its Permitted Discretion, exclude any particular
Inventory from the definition of “Eligible In-Transit Inventory” in the event
the Agent reasonably determines that such Inventory is subject to any Person’s
right of reclamation, repudiation, stoppage in transit or any event has occurred
or is reasonably anticipated by the Agent to arise which may otherwise adversely
impact the ability of the Agent to realize upon such Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business and deemed by the Agent
in its Permitted Discretion to be eligible for inclusion in the calculation of
the Borrowing Base, except as otherwise agreed by the Agent, (A) complies with
each of the representations and warranties respecting Inventory made by the
Borrowers in the Loan Documents, and (B) is not excluded as ineligible by virtue
of one or more of the criteria set forth below. Except as otherwise agreed by
the Agent, in its discretion, the following items of Inventory shall not be
included in Eligible Inventory:

 

(a)       Inventory that is not solely owned by a Borrower or a Borrower does
not have good and valid title thereto;

 

(b)       Inventory that is leased by or is on consignment to a Borrower or
which is consigned by a Borrower to a Person which is not a Loan Party;

 



-26-

 

 

(c)       Inventory (other than Eligible In-Transit Inventory) that is not
located in the United States of America (excluding territories or possessions of
the United States);

 

(d)       Inventory that is not located at a location that is owned or leased by
a Borrower, except (i) Inventory in transit between such owned or leased
locations or locations which meet the criteria set forth in clause (ii) below,
or (ii) to the extent that the Borrowers have furnished the Agent with (A) any
UCC financing statements or other documents that the Agent may determine to be
necessary to perfect its security interest in such Inventory at such location,
and (B) a Collateral Access Agreement executed by the Person owning any such
location on terms reasonably acceptable to the Agent, or, with respect to
Inventory located at third party-operated warehouses located in the United
States of America (excluding territories or possessions of the United States)
where the Loan Parties’ obligations to such third party operator are subject to
a use and occupancy arrangement under which there is a monthly fee charged for
such usage, to the extent, the Borrowers have used commercially reasonable
efforts to deliver any such Collateral Access Agreements and are unable to do
so, and the Agent has implemented Reserves for such location in its Permitted
Discretion (which, for the avoidance of doubt, shall consist of two (2) months
of rent and shall consist of three (3) months for all other usage amounts due to
such third party operator, plus all unpaid rent or usage fees due and payable at
the time such Reserve is established;

 

(e)       Inventory that is located: (i) in a distribution center or warehouse
leased by a Borrower unless the applicable lessor has delivered to the Agent a
Collateral Access Agreement or, to the extent the Borrowers have used
commercially reasonable efforts to deliver any such Collateral Access Agreements
and are unable to do so, the Agent has implemented Reserves for such location in
the amount of two (2) months’ rent, plus all unpaid rent fees due and payable at
the time such Reserve is established, or (ii) at any leased location in a
Landlord Lien State unless the applicable lessor has delivered to the Agent a
Collateral Access Agreement or the Agent has implemented Reserves for such
location;

 

(f)       Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving (i.e. beyond what was recognized on the most
recent appraisal delivered to the Agent hereunder), or custom items, work in
process, raw materials, or that constitute samples, spare parts, promotional,
marketing, labels, bags and other packaging and shipping materials or supplies
used or consumed in a Borrower’s business, (iv) are seasonal in nature and which
have been packed away for sale in the subsequent season, (v) are not in
compliance with all standards imposed by any Governmental Authority having
regulatory authority over such Inventory, its use or sale, or (vi) are bill and
hold goods;

 

(g)       Inventory that is not subject to a perfected first priority and
exclusive Lien in favor of the Agent (other than (1) Liens granted to the Agent
pursuant to the Security Documents, (2) Liens granted to the Term Loan Agent
pursuant to the Term Loan Documents, Liens securing any Pari Passu Indebtedness
(as defined in the Term Loan Agreement as in effect on the date hereofFirst
Amendment Effective Date) and, in each case, are subject to the Intercreditor
Agreement, (3) Liens permitted under Section 7.02(c)7.02(c) for which the Agent
has established Reserves and (4) Permitted Encumbrances which are junior in
priority to the Liens in favor of the Agent for which the Agent has established
Reserves in its Permitted Discretion);

 

(h)       Inventory that is not insured in compliance with the provisions of
Section 6.026.02 hereof;

 



-27-

 

 

(i)       to the extent not reserved for as a customer deposit, Inventory that
has been sold but not yet delivered or as to which a Borrower has accepted a
deposit;

 

(j)       Inventory that is subject to any licensing, patent, royalty,
trademark, trade name or copyright agreement with any third party from which any
Borrower or any of its Subsidiaries has received notice of a dispute in respect
of any such agreement; or

 

(k)       Inventory acquired in a Permitted Business Acquisition or which is not
of the type usually sold in the ordinary course of the Borrowers’ business,
unless and until the Agent has completed or received (A) an appraisal of such
Inventory from appraisers satisfactory to the Agent and establishes an advance
rate therefor and Inventory Reserves (if applicable) therefor, and otherwise
agrees that such Inventory shall be deemed Eligible Inventory, and (B) such
other due diligence as the Agent may require, all of the results of the
foregoing to be reasonably satisfactory to the Agent; provided that (1) as long
as the Lead Borrower reasonably cooperates with the Agent in connection with the
completion of such due diligence and all other eligibility criteria are
satisfied with respect to such Inventory, seventy-five percent (75%) of the Cost
of such Inventory shall be deemed Eligible Inventory pending the completion of
such due diligence, and (2) as long as the Lead Borrower reasonably cooperates
with the Agent in connection with the completion of such due diligence, if such
due diligence is not completed within ninety (90) days after the date of the
Permitted Business Acquisition, as long as all other eligibility criteria are
satisfied with respect to such Inventory, 100% of the Cost of such Inventory
shall be deemed Eligible Inventory until such time as the due diligence shall be
completed.

 

“Eligible Letter of Credit” means an irrevocable standby letter of credit issued
by a bank organized within the United States and reasonably acceptable to Agent
which shall:

 

(a)       be in the physical possession Agent;

 

(b)       be for the account of a Borrower and name the Agent as beneficiary;

 

(c)       have an initial term of not less than one hundred and twenty (120)
days, automatically renewable for consecutive periods of not less than one
hundred eighty (180) days each, and have a final expiry of no sooner than thirty
(30) days after the Maturity Date, or otherwise acceptable to the Agent;

 

(d)       provide for multiple draws, or otherwise acceptable to the Agent; and

 

(e)       otherwise be in form and substance and have terms and conditions
reasonably acceptable to the Agent as determined in the Agent’s reasonable
discretion.

 

“Eligible On-Hand Inventory” means all Eligible Inventory other than Eligible
In-Transit Inventory.

 

“Eligible Trade Receivables” means Accounts deemed by the Agent in its Permitted
Discretion to be eligible for inclusion in the calculation of the Borrowing Base
arising from the sale of the Borrowers’ Inventory (other than those consisting
of Credit Card Receivables) that satisfies the following criteria at the time of
creation and continues to meet the same at the time of such determination: such
Account (i) has been earned by performance and represents the bona fide amounts
due to a Borrower from an account debtor, and in each case originated in the
ordinary course of business of such Borrower, and (ii) in each case is
acceptable to the Agent in its Permitted Discretion, and is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (v) below. Without limiting the foregoing, to qualify as an Eligible
Trade Receivable, an Account shall indicate no Person other than a Borrower as
payee or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that a Borrower may be obligated to rebate to a customer pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Borrowers to reduce the amount of such Eligible Trade Receivable. Except as
otherwise agreed by the Agent, any Account included within any of the following
categories shall not constitute an Eligible Trade Receivable:

 



-28-

 

 

(a)       Accounts that are not evidenced by an invoice;

 

(b)       Accounts that have been outstanding for more than ninety (90) days
from the date of sale or more than sixty (60) days past the due date;

 

(c)       Accounts due from any account debtor which is obligated on any
accounts described in clause (b), above.

 

(d)       from and after the time when Eligible Trade Receivables first equal
the greater of $5,000,000 and five percent (5%) of the Borrowing Base, the
aggregate amount of Accounts owed by an account debtor and/or its Affiliates
exceed such percentage as may be established by the Agent in its Permitted
Discretion from time to time for any account debtor (but the portion of the
Accounts not in excess of the applicable percentages may be deemed Eligible
Trade Receivables, in the Agent’s Permitted Discretion);

 

(e)       Accounts (i) that are not subject to a perfected first priority and
exclusive Lien in favor of the Agent, (ii) with respect to which a Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien
(other than (1) Liens granted to the Agent pursuant to the Security Documents,
(2) Liens granted to the Term Loan Agent pursuant to the Term Loan Documents,
Liens securing any Pari Passu Indebtedness (as defined in the Term Loan
Agreement as in effect on the date hereofFirst Amendment Effective Date) and, in
each case, are subject to the Intercreditor Agreement, (3) Liens permitted under
Section 7.02(c)7.02(c) for which the Agent has established Reserves and (4)
Permitted Encumbrances which are junior in priority to the Liens in favor of the
Agent for which the Agent has established Reserves in its Permitted Discretion),
or (iii) that have been sold to CIT, or on which CIT has a Lien, pursuant to the
terms of the CIT Deferred Purchase Factoring Agreement;

 

(f)       Accounts which are disputed or with respect to which a claim,
counterclaim, offset or chargeback has been asserted, but only to the extent of
such dispute, counterclaim, offset or chargeback;

 

(g)       Accounts which arise out of any sale made not in the ordinary course
of business, made on a basis other than upon credit terms usual to the business
of the Borrowers or are not payable in Dollars;

 

(h)       Accounts which are owed by any account debtor whose principal place of
business is not within the continental United States;

 

(i)       Accounts which are owed by any Affiliate or any employee of a Loan
Party;

 



-29-

 

 

(j)       Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;

 

(k)       Accounts due from an account debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

 

(l)       Accounts due from any Governmental Authority except to the extent that
the subject account debtor is the federal government of the United States of
America and has complied with the Federal Assignment of Claims Act of 1940 and
any similar state legislation;

 

(m)       Accounts (i) owing from any Person that is also a supplier to or
creditor of a Loan Party or any of its Subsidiaries unless such Person has
waived any right of setoff in a manner acceptable to the Agent or (ii)
representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom;

 

(n)       Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return, set off or charge back;

 

(o)       Accounts arising out of sales to account debtors outside the United
States unless such Accounts are fully backed by an irrevocable letter of credit
on terms, and issued by a financial institution, acceptable to the Agent and
such irrevocable letter of credit is in the possession of the Agent;

 

(p)       Reserved;

 

(q)       Accounts evidenced by a promissory note or other instrument;

 

(r)       Accounts consisting of amounts due from vendors as rebates or
allowances;

 

(s)       Accounts which are in excess of the credit limit for such account
debtor established by the Borrowers in the ordinary course of business and
consistent with past practices;

 

(t)       Accounts which include extended payment terms (datings) beyond those
generally furnished to other account debtors in the ordinary course of business;

 

(u)       Accounts which constitute Credit Card Receivables;

 

(v)       Accounts which the Agent determines in its Permitted Discretion to be
unacceptable for borrowing; and

 

(w)       all Accounts owed by an account debtor and/or its Affiliates that have
outstanding Accounts sold to CIT, or on which CIT has a Lien, pursuant to the
terms of the CIT Deferred Purchase Factoring Agreement.

 



-30-

 

 

“Enforcement Action” means the exercise by the Agent in good faith of any of its
enforcement rights and remedies as a secured creditor hereunder or under the
other Loan Documents, applicable law or otherwise at any time upon the
occurrence and during the continuance of an Event of Default (including, without
limitation, the solicitation of bids from third parties to conduct the
liquidation of the Collateral, the engagement or retention of sales brokers,
marketing agents, investment bankers, accountants, appraisers, auctioneers or
other third parties for the purposes of valuing, marketing, promoting and
selling the Collateral, the commencement of any action to foreclose on the
security interests or Liens of Agent in or on all or any material portion of the
Collateral, notification of account debtors to make payments to the Agent, any
action to take possession of all or any portion of the Collateral or
commencement of any legal proceedings or actions against or with respect to all
or any portion of the Collateral, but excluding, for the avoidance of doubt,
notification from the Agent pursuant to a Blocked Account Agreement upon the
occurrence of a Cash Dominion Event).

 

“Environmental Costs” means any and all costs or expenses (including attorney’s
and consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws.
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, licenses, agreements or governmental restrictions relating to pollution
and the protection of the environment or the release of any Hazardous Materials
into the environment.

 

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Subsidiaries directly or indirectly resulting
from or based upon (a) violation of any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal or presence of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permits” means any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equipment” has the meaning specified in the UCC.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities (other than debt securities) convertible into
or exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 



-31-

 

 

“EU Bail-In Legislation Schedule”: EU Bail-In Legislation Schedule published by
the Loan Market Association (or any successor Person), as in effect from time to
time.

 

“Event of Default” has the meaning specified in Section 8.018.01.

 

“Excess Testing Availability” means, as of any date of determination thereof by
the Agent, the result, if a positive number, of:

 

(a)       the Borrowing Base (provided that this clause (a) shall not exceed
102.5% of the Aggregate Revolving Commitments),

 

minus

 

(b)       the Total Outstandings.

 

“Excluded Contribution” means Net Proceeds, or the fair market value of property
or assets, received by the Lead Borrower as capital contributions to the Lead
Borrower after the Closing Date or from the issuance or sale (other than to a
Subsidiary) of Equity Interests (other than Disqualified Stock) of the Lead
Borrower, in each case to the extent designated as an Excluded Contribution
pursuant to a certificate of a Responsible Officer of the Lead Borrower.

 

“Excluded Subsidiary” means, at any date of determination, any Subsidiary of a
Borrower:

 

(a)       that is an Immaterial Subsidiary;

 

(b)       that is prohibited by Requirement of Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing the Obligations or if Guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization unless such consent, approval, license or authorization has been
received;

 

(c)       with respect to which the Lead Borrower and the Agent reasonably agree
that the burden or cost or other consequences of providing a guarantee of the
Obligations shall be excessive in view of the benefits to be obtained by the
Lenders therefrom;

 

(d)       with respect to which the provision of such guarantee of the
Obligations would result in material adverse tax consequences to any Borrower or
any of its Subsidiaries (as reasonably determined by the Lead Borrower and
notified in writing to the Agent by the Lead Borrower);

 

(e)       that is a Subsidiary of a Foreign Subsidiary;

 

(f)       that is a joint venture or non-wholly owned Subsidiary;

 

(g)       that is an Unrestricted Subsidiary;

 

(h)       that is a Captive Insurance Subsidiary;

 

(i)       that is a Subsidiary formed solely for the purpose of (x) becoming a
Parent Entity, or (y) merging with a Borrower or any Parent Entity in connection
with another Subsidiary becoming a Parent Entity, in each case to the extent
such entity becomes a Parent Entity or is merged with a Borrower or any Parent
Entity within 60 days of the formation thereof, or otherwise creating or forming
a Parent Entity; or

 



-32-

 

 

(j)       that is a not for profit Subsidiary;

 

provided that, notwithstanding the foregoing, any Subsidiary that Guarantees the
payment of the Term Loan Agreement shall not be an Excluded Subsidiary.

 

Subject to the proviso in the preceding sentence, any Subsidiary that fails to
meet the foregoing requirements as of the last day of the period of the most
recent four consecutive Fiscal Quarters for which consolidated financial
statements of Parent have been delivered pursuant to Section 6.04Required
Financial Statements have been provided as required hereunder shall continue to
be deemed an Excluded Subsidiary hereunder until the date that is 60 days
following the date on which such annual or quarterly financial statements were
required to be delivered pursuant to Section 6.046.04 with respect to such
period. If reasonably requested by the Agent, the Lead Borrower shall provide to
the Agent a list of all Excluded Subsidiaries promptly following such request.

 

“Excluded Swap Obligation” means any Swap Obligation that arises from any
guaranty or collateral pledge with respect to the Obligations that becomes
impermissible under the Commodity Exchange Act or any rule, regulation or order
of the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of Guarantor’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time this Guaranty becomes effective with respect to such
related Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one (1) swap, such exclusion shall apply only to the portion
of such Swap Obligation that is attributable to swaps for which such guaranty or
collateral pledge becomes illegal.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, the L/C Issuer or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), in each case (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender, (i) any withholding tax that is
imposed on amounts payable to such Foreign Lender (A) at the time such Foreign
Lender becomes a party hereto (other than as an assignee pursuant to a request
by the Lead Borrower under Section 10.1310.13) or (B) designates a new Lending
Office, except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Loan Parties with respect to
such withholding tax pursuant to Section 3.01(a)3.01(a) or (ii) is attributable
to such Foreign Lender’s failure or inability (other than as a result of a
Change in Law) to comply with Section 3.01(e)3.01(e), and (d) any U.S. federal,
state or local backup withholding tax, and (e) any U.S. federal withholding tax
imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 10.1810.18.

 

“Existing Credit Agreement” has the meaning specified in the introductory
paragraph hereto.

 



-33-

 

 

“Existing Indebtedness” means all obligations under the Existing Credit
Agreement and all obligations under the Existing Term Loan Agreement and the
documents executed in connection therewith.

 

“Existing Letters of Credit” means those letters of credit referenced on
Schedule 1.04 attached hereto.

 

“Existing Term Loan Agreement” means that certain Credit Agreement, dated as of
May 1, 2013, among the Lead Borrower, Borrower Holdco, the GCI Capital Markets
LLC and the lenders party thereto.

 

“Exiting Lender” means each “Lender” (as defined in the Existing Credit
Agreement) without any Commitment hereunder.

 

“Extended Revolving Commitment” has the meaning specified in Section
2.16(a)2.16(a).

 

“Extension” has the meaning specified in Section 2.16(a)2.16(a).

 

“Extension Amendment” has the meaning specified in Section 2.16(c)2.16(c).

 

“Extension Offer” has the meaning specified in Section 2.16(a)2.16(a).

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

 

“Facility Guaranty” means the Amended and Restated Guarantee dated as of the
Closing Date made by the Guarantors in favor of the Agent and the other Credit
Parties, in form reasonably satisfactory to the Agent, as the same now exists or
may hereafter be amended, modified, supplemented, renewed, restated or replaced
(including, without limitation, through any joinder agreements).

 

“Factored Receivables” means any Accounts originally owed or owing by a Loan
Party to another Person which have been purchased by or factored with Wells
Fargo or any of its Affiliates pursuant to a factoring arrangement or otherwise
with the Person that sold the goods or rendered the services to the Loan Party
which gave rise to such Account.

 

“FATCA” means current Section 1471 through 1474 of the Code or any amended
version or successor provision that is substantively similar to and, in each
case, any regulations promulgated thereunder and any interpretation and other
guidance issued in connection therewith, any agreements entered into pursuant to
Section 1471(b) of the Code, any intergovernmental agreements entered into in
connection with any of the foregoing and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any such intergovernmental agreement,
treaty or convention.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Agent.

 



-34-

 

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letter” means collectively, (i) the amended and restated fee letter
agreement, dated September 19, 2016, among the Lead Borrower, the Agent and
Wells Fargo Securities, LLC and (ii) the First Amendment Fee Letter.

 

“Financial Performance Covenant” shall mean the covenant set forth in Section
7.10.7.10.

 

“First Amendment” means that certain Amendment No. 1 to Amended and Restated
Credit Agreement and Amendment No. 1 to Amended and Restated Security Agreement,
dated as of February 14, 2020, among Borrower Holdco, the Borrowers, the other
Loan Parties party thereto, the Agent and the Lenders party thereto.

 

“First Amendment Effective Date” means the date on which all of the conditions
contained in Section 5 of the First Amendment have been satisfied or waived.

 

“First Amendment Fee Letter” means the fee letter agreement, dated as of the
First Amendment Effective Date, among the Borrowers and the Agent .

 

“Fiscal Month” means any fiscal month of any Fiscal Year, which month shall
generally end on the last Thursday of each calendar month in accordance with the
fiscal accounting calendar of the Loan Parties.

 

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarters
shall generally end on the last Thursday of each March, June, September, and
December of such Fiscal Year in accordance with the fiscal accounting calendar
of the Loan Parties.

 

“Fiscal Year” means any period of twelve (12) consecutive months ending on the
last Thursday of any calendar year.

 

“Fixed GAAP Date” means the Closing Date, provided that at any time after the
Closing Date, the Lead Borrower may by written notice to the Agent elect to
change the Fixed GAAP Date to be the date specified in such notice, and upon
such notice, the Fixed GAAP Date shall be such date for all periods beginning on
and after the date specified in such notice.

 

“Fixed GAAP Terms” means (a) the definitions of the terms “Borrowing Base”,
“Capital Expenditures”, “Capital Lease Obligation”, “Consolidated EBITDA”,
“Consolidated First Lien Indebtedness”, “Consolidated First Lien Leverage
Ratio”, “Consolidated Interest Charges”, “Consolidated Net Income”,
“Consolidated Secured Indebtedness”, “Foreign Borrowing Base”, “Secured Leverage
Ratio”, “Consolidated Total Assets”, “Consolidated Total Indebtedness”, “Total
Leverage Ratio”, “Consolidated” or “Inventory”, (b) all defined terms in this
Agreement to the extent used in or relating to any of the foregoing definitions,
and all ratios and computations based on any of the foregoing definitions, and
(c) any other term or provision of this Agreement or the Loan Documents that, at
the Lead Borrower’s election, may be specified by the Lead Borrower by written
notice to the Agent from time to time.

 



-35-

 

 

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance
Reform Act of 1994 (which comprehensively revised the National Flood Insurance
Act of 1968 and the Flood Disaster Protection Act of 1973) as now or hereafter
in effect or any successor statute thereto, (ii) the Flood Disaster Reform Act
of 2004 as now or hereafter in effect or any successor statute thereto, and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

 

“Foreign Asset Control Regulations” has the meaning specified in Section
10.1810.18.

 

“Foreign Borrowing Base” means the sum of (1) 92.50% of the net ordinary
liquidation value of inventory held by the Borrowers’ Foreign Subsidiaries, (2)
90.00% of all Receivables of the Borrowers’ Foreign Subsidiaries, and (3)
Unrestricted Cash of the Borrowers’ Foreign Subsidiaries (in each case,
determined as of the end of the most recently ended fiscal month for which
internal consolidated financial statements of the Borrowers are available, and,
in the case of any determination relating to any incurrence of Indebtedness, on
a pro forma basis including (x) any property or assets of a type described above
acquired since the end of such fiscal month and (y) any property or assets of a
type described above being acquired in connection therewith).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is organized. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Pension Plan” means a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which any Loan
Party or any Subsidiary sponsors or maintains, or to which it makes or is
obligated to make contributions.

 

“Foreign Plan” means each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by any
Loan Party or any of its Subsidiaries, other than any such plan, fund, program,
agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary” means any Subsidiary of a Borrower (a) that is organized
under the laws of any jurisdiction outside of the United States of America and
any Subsidiary of such Foreign Subsidiary or (b) that is a Foreign Subsidiary
Holdco. Any subsidiary of a Borrower which is organized and existing under the
laws of Puerto Rico or any other territory of the United States of America shall
be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” means any Subsidiary of a Borrower, so long as such
Subsidiary has no material assets other than securities or indebtedness of one
or more Foreign Subsidiaries (or Subsidiaries thereof). Any Subsidiary which is
a Foreign Subsidiary Holdco that fails to meet the foregoing requirements as of
any date of determination shall continue to be deemed a “Foreign Subsidiary
Holdco” hereunder until the date that is 60 days following such date (or such
later date as the Agent may reasonably agree).

 

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.

 

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Agent in form and substance reasonably satisfactory to the Agent and pursuant to
which, among other things, the parties shall agree upon their relative rights
with respect to In-Transit Inventory of a Borrower purchased from such Foreign
Vendor.

 



-36-

 

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Fee” has the meaning specified in Section 2.03(j)2.03(j).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence. If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Lead Borrower may elect by written
notice to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any
such notice, references herein to GAAP shall thereafter be construed to mean (a)
for periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition. All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided, however,
that the term “Guarantee” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 



-37-

 

 

“Guarantor” has the meaning specified in the introductory paragraph hereto, and
each other Subsidiary of Borrower Holdco that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.10(c).6.10(c).

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case, that are regulated pursuant to
any Environmental Law.

 

“Honor Date” has the meaning specified in Section 2.03(c)(i)2.03(c)(i).

 

“Immaterial Subsidiaries” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of Parent most recently ended, have assets with a
value in excess of 5.0% of the Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Borrower Holdco and its
Subsidiaries on a Consolidated basis as of such date, and (b) taken together
with all Immaterial Subsidiaries as of the last day of the fiscal quarter of
Parent most recently ended, did not have assets with a value in excess of 10.0%
of Consolidated Total Assets or revenues representing in excess of 10.0% of
total revenues of Borrower Holdco and its Subsidiaries on a Consolidated basis
as of such date. All Accounts and Inventory of the Immaterial Subsidiaries shall
be segregated or otherwise identifiable in a manner sufficient to distinguish
ownership of such Accounts and Inventory from the Accounts and Inventory of the
Borrowers.

 

“Increase Effective Date” has the meaning specified in Section
2.15(a)(iv)2.15(a)(iv).

 

“Indebtedness” means, with respect to any person, without duplication, (a) the
principal of indebtedness of such person for borrowed money, (b) the principal
of obligations of such person evidenced by bonds, debentures, notes or similar
instruments, (c) all reimbursement obligations of such person in respect of
letters of credit, bankers’ acceptances or other similar instruments (the amount
of such obligations being equal at any time to the aggregate then undrawn and
unexpired amount of such letters of credit, bankers’ acceptances or other
instruments plus the aggregate amount of drawings thereunder that have not then
been reimbursed), (d) all obligations of such person issued or assumed as the
deferred and unpaid purchase price of property (except trade payables), which
purchase price is due more than one year after the date of placing such property
in final service or taking final delivery and title thereto, (e) all Capital
Lease Obligations of such person, (f) the redemption, repayment or other
repurchase amount of such person with respect to any Disqualified Stock of such
person or (if such person is a Subsidiary of a Borrower other than a Subsidiary
Guarantor) any Preferred Stock of such Subsidiary, but excluding, in each case,
any accrued dividends (the amount of such obligation to be equal at any time to
the maximum fixed involuntary redemption, repayment or repurchase price for such
Equity Interest, or if less (or if such Equity Interest has no such fixed
price), to the involuntary redemption, repayment or repurchase price therefor
calculated in accordance with the terms thereof as if then redeemed, repaid or
repurchased, and if such price is based upon or measured by the fair market
value of such Equity Interest, such fair market value shall be as determined in
good faith by senior management of the Lead Borrower, the board of directors of
the Lead Borrower or the board of directors of the issuer of such Equity
Interests), (g) all Indebtedness of other persons secured by a Lien on any asset
of such person, whether or not such Indebtedness is assumed by such person;
provided that the amount of Indebtedness of such person shall be the lesser of
(A) the fair market value of such asset at such date of determination (as
determined in good faith by the Lead Borrower) and (B) the amount of such
Indebtedness of such other persons, (h) all Guarantees by such person of
Indebtedness of other persons, to the extent so Guaranteed by such person and
(i) to the extent not otherwise included in this definition, net Swap
Obligations of such person (the amount of any such obligation to be equal at any
time to the termination value of such agreement or arrangement giving rise to
such Swap Obligation that would be payable by such Person at such time);
provided that amount of Indebtedness of any person at any date shall be
determined as set forth above or as otherwise provided for in this Agreement, or
otherwise shall equal the amount thereof that would appear as a liability on a
balance sheet of such person (excluding any notes thereto) prepared in
accordance with GAAP. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that the instrument or agreement evidencing such Indebtedness
expressly limits the liability of such person in respect thereof.

 



-38-

 

 

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

 

“Indemnitees” has the meaning specified in Section 10.04(b)10.04(b).

 

“Information” has the meaning specified in Section 5.14(a)5.14(a).

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is “insolvent” within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world; copyrights and copyright
applications; (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, unpatented inventions (whether or
not patentable); patents and patent applications; industrial design applications
and registered industrial designs; license agreements related to any of the
foregoing and income therefrom; books, records, writings, computer tapes or
disks, flow diagrams, specification sheets, computer software, source codes,
object codes, executable code, data, databases and other physical
manifestations, embodiments or incorporations of any of the foregoing; all other
intellectual property; and all common law and other rights throughout the world
in and to all of the foregoing.

 

“Intercreditor Agreement” means that certain Intercreditor Agreement entered
into as of the Closing Date by and between the Agent and the Term Loan Agent, as
amended, restated, or otherwise modified from time to time.

 

“Interest Payment Date” means, (a) as to any LIBO Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBO Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first day after the end of each
quarter and the Maturity Date.

 

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, or three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided that:

 



-39-

 

 

(i) (i)      any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii) (ii)    any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;

 

(iii) (iii)  no Interest Period shall extend beyond the Maturity Date; and

 

(iv) (iv)  notwithstanding the provisions of clause (iii) no Interest Period
shall have a duration of less than one (1) month, and if any Interest Period
applicable to a LIBO Borrowing would be for a shorter period, such Interest
Period shall not be available hereunder.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.

 

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Parent’s
and/or its Subsidiaries’ internal controls over financial reporting, in each
case as described in the Securities Laws.

 

“Inventory” has the meaning specified in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or (iv)
consist of raw materials, work in process, finished goods or materials used or
consumed in a business; (b) goods of said description in transit; (c) goods of
said description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion with respect to the determination of
the saleability, at retail, of the Eligible Inventory, which reflect such other
factors as affect the market value of the Eligible Inventory or which reflect
claims and liabilities that the Agent determines will need to be satisfied in
connection with the realization upon the Inventory. Without limiting the
generality of the foregoing, Inventory Reserves may, in the Agent’s Permitted
Discretion, include (but are not limited to) reserves based on:

 

(a)       obsolescence;

 

(b)       seasonality;

 

(c)       Shrink;

 

(d)       imbalance;

 

(e)       change in Inventory character;

 



-40-

 

 

(f)       change in Inventory composition;

 

(g)       change in Inventory mix;

 

(h)       markdowns (both permanent and point of sale);

 

(i)       purchase price and freight variances;

 

(j)       consigned inventory;

 

(k)       retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; and

 

(l)       out-of-date and/or expired Inventory.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, (c) any
Acquisition, or (d) any other investment of money or capital. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment, but adjusted for any dividends or other return of capital
upon such Investment.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, the Standby Letter of Credit Agreement or Commercial Letter
of Credit Agreement, as applicable, and any other document, agreement and
instrument entered into by the L/C Issuer and a Borrower (or any Subsidiary) or
in favor of the L/C Issuer and relating to any such Letter of Credit.

 

“Joinder” means an agreement, substantially in the form attached hereto as
Exhibit I, pursuant to which, among other things, a Person becomes a party to,
and bound by the terms of, this Agreement and/or the other Loan Documents in the
same capacity and to the same extent as either a Borrower or a Guarantor, as
applicable.

 

“Junior Capital” means, collectively, any Indebtedness of any Parent Entity or
any Borrower that (a) is not secured by any asset of any Loan Party or any
Subsidiary, (b) has a final maturity date that is not earlier than, and provides
for no scheduled payments of principal prior to, the date that is 91 days after
the Outside Maturity Date (other than through conversion or exchange of any such
Indebtedness for Equity Interests (other than Disqualified Stock) of the
Borrowers, Equity of Parent or Borrower Holdco, or any other Junior Capital),
(c) has no mandatory redemption or prepayment obligations other than obligations
that are subject to the prior payment in full in cash of the Obligations and (d)
does not require the payment of cash interest until the date that is 91 days
after the Outside Maturity Date.

 

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Agent in any of the Collateral.

 



-41-

 

 

“Laws” means each international, foreign, Federal, state and local statute,
treaty, rule, guideline, regulation, ordinance, code and administrative or
judicial precedent or authority, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and each applicable administrative
order, directed duty, request, license, authorization and permit of, and
agreement with, any Governmental Authority, in each case whether or not having
the force of law.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Revolving Lender reasonably acceptable to the Agent) and
(b) with respect to the Existing Letters of Credit and until such Existing
Letters of Credit expires or is returned undrawn, Wells Fargo. The L/C Issuer
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the L/C Issuer and/or for such Affiliate to act as an advising,
transferring, confirming and/or nominated bank in connection with the issuance
or administration of any such Letter of Credit, in which case the term “L/C
Issuer” shall include any such Affiliate with respect to Letters of Credit
issued by such Affiliate.

 

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any “rule” under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

“Lead Borrower” has the meaning specified in the preamble of this Agreement.

 

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

 

“Lender” means, individually, a Revolving Lender (and, as the context requires,
includes the Swing Line Lender).

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Agent.

 

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder and shall include the Existing Letters of
Credit.

 

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i)2.03(i).

 



-42-

 

 

“Letter of Credit Sublimit” means an amount equal to $3050,000,000. The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments. A permanent reduction of the Aggregate Revolving Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Revolving Commitments are reduced to an
amount less than the Letter of Credit Sublimit, then the Letter of Credit
Sublimit shall be reduced to an amount equal to (or, at Lead Borrower’s option,
less than) the Aggregate Revolving Commitments.

 

“LIBO Borrowing” means a Revolving Credit Borrowing or Term Borrowing comprised
of LIBO Rate Loans.

 

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum which appears on the Reuters Screen LIBOR01 page (or any
successor page) as of 11:00 a.m., London time, on the second London Business Day
preceding the first day of such Interest Period (or if such rate does not appear
on the Reuters Screen LIBOR01 page (or any successor page), then the rate as
determined by the Agent from another recognized source or interbank quotation
and consented to by the Lead Borrower), for a term, and in an amount comparable
to the Interest Period and the amount of the LIBO Rate Loan requested (whether
as an initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a
conversion of a Base Rate Loan to a LIBO Rate Loan) by the Borrowers in
accordance with this Agreement (and, if such rate is below zero, the LIBO Rate
shall be deemed to be zero), which determination shall be made by Agent and
shall be conclusive in the absence of manifest error. If such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the first day of such Interest Period
in same day funds in the approximate amount of the LIBO Rate Loan being made,
continued or converted by Wells Fargo and with a term equivalent to such
Interest Period would be offered to Wells Fargo by major banks in the London
interbank eurodollar market in which Wells Fargo participates at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period (and, if such rate is below zero, the LIBO
Rate shall be deemed to be zero).

 

“LIBO Rate Loan” means a Committed Revolving Loan that bears interest at a rate
based on the Adjusted LIBO Rate.

 

“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).

 

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Law as a creditor
of the Loan Parties with respect to the realization on the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or “going out of business”, “store closing”, or other similarly themed
sale or other disposition of the Collateral for the purpose of liquidating the
Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used
with like meaning in this Agreement.

 

“Loan” means an extension of credit by a Lender to the Borrowers under Article
IIArticle II in the form of a Committed Revolving Loan or a Swing Line Loan.

 

“Loan Account” has the meaning specified in Section 2.11(a)2.11(a).

 

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Revolving Commitments and (b) the Borrowing Base.

 



-43-

 

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Confirmation Agreement, the Facility Guaranty, and any other instrument or
agreement now or hereafter executed and delivered in connection herewith, or in
connection with any transaction arising out of any Cash Management Services and
Bank Products provided by a Lender or any of their Affiliates, each as amended
and in effect from time to time.

 

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

 

“Management Advances” means (1) loans or advances made to directors, management
members, officers, employees or consultants of any Parent Entity, any Borrower
or any Subsidiary (x) in respect of travel, entertainment or moving related
expenses incurred in the ordinary course of business, (y) in respect of moving
related expenses incurred in connection with any closing or consolidation of any
facility, or (z) in the ordinary course of business and (in the case of this
clause (z)) not exceeding $7,500,000 in the aggregate outstanding at any time,
(2) promissory notes of Management Investors acquired in connection with the
issuance of Management Stock to such Management Investors, (3) Management
Guarantees, or (4) Management Guarantees.

 

“Management Guarantees” means Guarantees (a) of up to an aggregate principal
amount outstanding at any time of $15,000,000 of borrowings by Management
Investors in connection with their purchase of Management Stock or (b) made on
behalf of, or in respect of loans or advances made to, directors, officers,
employees or consultants of Parent, Borrower Holdco, the Borrowers or any
Subsidiary (i) in respect of travel, entertainment and moving related expenses
incurred in the ordinary course of business, or (ii) in the ordinary course of
business and (in the case of this clause (ii)) not exceeding $7,500,000 in the
aggregate outstanding at any time.

 

“Management Indebtedness” means Indebtedness incurred to (a) any Person other
than a Management Investor of up to an aggregate principal amount outstanding at
any time of $15,000,000, and (b) any Management Investor, in each case, to
finance the repurchase or other acquisition of Equity Interests of Parent, any
Parent Entity, Borrower Holdco, the Borrowers or any Subsidiary (including any
options, warrants or other rights in respect thereof) from any Management
Investor, which repurchase or other acquisition of Equity Interests is permitted
by Section 7.06.7.06.

 

“Management Investors” means the management members, officers, directors,
employees and other members of the management of Parent, any Parent Entity,
Borrower Holdco, the Borrowers or any Subsidiary, or family members or relatives
of any of the foregoing, or trusts, partnerships or limited liability companies
for the benefit of any of the foregoing, or any of their heirs, executors,
successors and legal representatives, who at any date beneficially own or have
the right to acquire, directly or indirectly, Equity Interests of Parent, any
Parent Entity, Borrower Holdco, the Borrowers or any Subsidiary.

 

“Management Stock” means Equity Interests of Parent, Borrower Holdco, the
Borrowers or any Subsidiary (including any options, warrants or other rights in
respect thereof) held by any of the Management Investors.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect upon, (a) the operations, business, assets, liabilities (actual
or contingent) or financial condition of the Loan Parties and their Subsidiaries
(taken as a whole), (b) the ability of the Loan Parties (taken as a whole) to
perform their obligations under the Loan Documents (taken as a whole), or (c)
the legality, validity or enforceability of the Loan Documents (taken as a
whole) or the rights and remedies of the Agent and the Lenders (taken as a
whole) under the Loan Documents (taken as a whole). In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other than existing events would result in a Material Adverse Effect.

 



-44-

 

 

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party, the loss of which is reasonably likely to result in a
Material Adverse Effect. Schedule 5.24 annexed hereto sets forth, as of the
Closing Date, each of the Loan Parties’ Material Contracts.

 

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $2550,000,000. For
purposes of determining the amount of Material Indebtedness at any time, (a) the
amount of the obligations in respect of any Swap Contract at such time shall be
calculated at the Swap Termination Value thereof and (b) available yet undrawn
committed amounts shall be included.

 

“Materials of Environmental Concern” means any pollutants, contaminants,
hazardous or toxic substances or materials or wastes defined, listed, or
regulated as such in or under, or which may give rise to liability under, any
applicable Environmental Law, including gasoline, petroleum (including crude oil
or any fraction thereof), petroleum products or by-products, asbestos,
pesticides, herbicides, fungicides and polychlorinated biphenyls.

 

“Maturity Date” means the earliest of (a) the Outside Maturity Date and (b) in
the event that there are outstanding obligations under the Term Loan Facility or
any Permitted Refinancing thereof, the date that is 90 days prior to the then
scheduled maturity date of the Term Loan Facility or any Permitted Refinancing
thereof.

 

“Maximum Rate” has the meaning specified in Section 10.0910.09.

 

“Minimum Extension Condition” has the meaning specified in Section
2.16(b)2.16(b).

 

“Monthly Financial Statements” has the meaning specified in Section
6.04(b)6.04(b).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning specified in Section 6.10(b)6.10(b).

 

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means:

 

(a) (a)      with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and cash equivalents received in connection with such transaction
(including any cash or cash equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) all legal, title and recording
tax expenses, commissions and other fees and expenses incurred, and all Federal,
state, provincial, foreign and local taxes required to be paid or to be accrued
as a liability under GAAP, in each case, as a consequence of, or in respect of,
such Disposition, (B) all payments made, and all installment payments required
to be made, on any Indebtedness (x) that is secured by any assets subject to
such, in accordance with the terms of any Lien upon such assets, or (y) that
must by its terms, or in order to obtain a necessary consent to such
Disposition, or by applicable law, be repaid out of the proceeds from such
Disposition, including but not limited to any payments required to be made to
increase borrowing availability under any revolving credit facility, (C) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries or joint ventures as a result of such Disposition, or to
any other Person (other than Parent or a Subsidiary) owning a beneficial
interest in the assets disposed of in such Disposition, (D) any liabilities or
obligations associated with the assets disposed of in such Disposition and
retained, indemnified or insured by a Borrower or any Subsidiary after such
Disposition, including pension and other post-employment benefit liabilities,
liabilities related to environmental matters, and liabilities relating to any
indemnification obligations associated with such Disposition and (E) the amount
of any purchase price or similar adjustment (x) claimed by any Person to be owed
by a Borrower or any Subsidiary, until such time as such claim shall have been
settled or otherwise finally resolved, or (y) paid or payable by a Borrower or
any Subsidiary, in either case in respect of such Disposition; and

 



-45-

 

 

(b) (b)  with respect to the sale or issuance of any Equity Interest by Parent
or any Loan Party or any of its Subsidiaries, or any capital contributions, or
the incurrence or issuance of any Indebtedness by Parent or any Loan Party or
any of its Subsidiaries, the excess of (i) the sum of the cash and cash
equivalents received in connection with such transaction over (ii) attorneys’
fees, accountants’ fees, underwriters’ or placement agents’ fees, discounts or
commissions and brokerage, consultant and other fees actually incurred in
connection with such transactions, and all taxes paid or payable as a result, or
in respect, thereof.

 

“Non-Consenting Lender” has the meaning provided therefor in Section 10.0110.01.

 

“Note” means (a) a Revolving Note and (b) the Swing Line Note, as each may be
amended, restated, supplemented or modified from time to time.

 

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, costs, and expenses), liabilities, obligations, covenants,
indemnities, and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit (including payments in
respect of reimbursement of disbursements, interest thereon and obligations to
provide cash collateral therefor), whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, fees, costs, expenses and
indemnities that accrue after the commencement by or against any Loan Party or
any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
fees, costs, expenses and indemnities are allowed claims in such proceeding, and
(b) any Other Liabilities; provided, however, the “Obligations” shall exclude
all Excluded Swap Obligations.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 



-46-

 

 

“Other Connection Taxes” means, with respect to any recipient, Taxes imposed on
overall net income however denominated and franchise leases imposed (in lieu of
net income taken) as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Liabilities” means (a) any obligation on account of (i) any Cash
Management Services furnished to any of the Loan Parties or any of their
Subsidiaries and/or (ii) any transaction with any Credit Party that arises out
of any Bank Product entered into with any Loan Party and any such Person, as
each may be amended from time to time.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment pursuant to
Section 10.1310.13).

 

“Outside Maturity Date” means September 30, 2021February 14, 2025.

 

“Outstanding Amount” means (i) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Revolving Loans and Swing Line Loans, as the case may be, occurring on such date
and (ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date.

 

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Availability is less than zero.

 

“Parent” means FDOFloor & Decor Holdings, Inc., a Delaware corporation.

 

“Parent Entity” means any of Parent, Borrower Holdco, any Other Parent, and any
other Person that is a Subsidiary of Parent, Borrower Holdco, or any Other
Parent and of which Borrower is a Subsidiary. As used herein, “Other Parent”
means a Person of which the Lead Borrower becomes a Subsidiary after the Closing
Date that is designated by the Lead Borrower as an “Other Parent”; provided that
either (x) immediately after the Lead Borrower first becomes a Subsidiary of
such Person, more than 50.00% of the Voting Stock of such Person shall be held
by one or more Persons that held more than 50.00% of the Voting Stock of a
Parent Entity of the Lead Borrower immediately prior to the Lead Borrower first
becoming such Subsidiary or (y) such Person shall be deemed not to be an Other
Parent for the purpose of determining whether a Change of Control shall have
occurred by reason of the Lead Borrower first becoming a Subsidiary of such
Person. In no event shall the Lead Borrower be deemed to be a “Parent Entity”.

 

“Participant” has the meaning specified in Section 10.06(d)10.06(d).

 

“Participation Register” has the meaning specified in Section 10.06(d)10.06(d).

 

“Payment Conditions” means no Designated Event of Default shall have occurred
and be continuing or would result from the taking of the relevant action as to
which the satisfaction of the Payment Conditions is being determined, (A) in the
case of any Investment or Permitted Business Acquisition, either (1)
Availability is greater than 17.5% of the Loan Cap after giving effect to such
payment or transaction and for the preceding 30 days or (2) (x) Availability is
greater than 12.5% of the Loan Cap after giving effect to such payment or
transaction and for the preceding 30 days and (y) the Consolidated Fixed Charge
Coverage Ratio, on a Pro Forma Basis, is at least 1.0 to 1.0 after giving effect
to such payment or transaction; and (B) in the case of any Restricted Payment or
any prepayment of any Subordinated Indebtedness or Term Loan Obligations, either
(1) Availability is greater than 20.0% of the Loan Cap after giving effect to
such payment and for the preceding 30 days or (2) (x) Availability is greater
than 15.0% of the Loan Cap after giving effect to such payment or transaction
and for the preceding 30 days and (y) the Consolidated Fixed Charge Coverage
Ratio, on a Pro Forma Basis, is at least 1.0 to 1.0 after giving effect to such
payment or transaction.

 



-47-

 

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

 

“Perfection Certificate” shall mean a perfection certificate with respect to the
Loan Parties in a form reasonably satisfactory to the Agent.

 

“Permitted Asset Disposition” means:

 

(i)       (i) any Financing Disposition (as defined in the Term Loan Agreement
as in effect on the date hereofFirst Amendment Effective Date),

 

(ii)       (ii) any “fee in lieu” or other disposition of assets to any
Governmental Authority that continue in use by a Borrower or any Subsidiary, so
long as a Borrower or any Subsidiary may obtain title to such assets upon
reasonable notice by paying a nominal fee,

 

(iii)       (iii) any exchange of property pursuant to or intended to qualify
under Section 1031 (or any successor section) of the Code, or any exchange of
equipment to be leased, rented or otherwise used in a Related Business,

 

(iv)       (iv) any disposition arising from foreclosure, condemnation, eminent
domain, or similar action with respect to any property or other assets, or
exercise of termination rights under any lease, license, concession or other
agreement or necessary or advisable (as determined by the Lead Borrower in good
faith) in order to consummate any acquisition of any Person, business or assets
or pursuant to buy/sell arrangements under any joint venture or similar
agreement or arrangement,

 

(v)       (v) any Disposition of Equity Interests, Indebtedness or other
securities of an Unrestricted Subsidiary,

 



-48-

 

 

(vi)       (vi) a Disposition of Equity Interests of a Restricted Subsidiary
pursuant to an agreement or other obligation with or to a Person (other than a
Borrower or a Subsidiary) from whom such Subsidiary was acquired, or from whom
such Subsidiary acquired its business and assets (having been newly formed in
connection with such acquisition), entered into in connection with such
acquisition,

 

(vii)       (vii) a Disposition of not more than 5.00% of the outstanding Equity
Interests of a Foreign Subsidiary that has been approved by the board of
directors of the Lead Borrower,

 

(viii)       (viii) any Disposition or series of related Dispositions for
aggregate consideration not to exceed the greater of (A) $1027,000,000 and (B)
10.00% of Consolidated EBITDA for the most recently ended four Fiscal Quarter
period for which Required Financial Statements have been delivered pursuant to
Section 6.04provided as required hereunder; provided that if (x) more than five
percent (5%) of assets of the type which may be included in the Borrowing Base
(regardless of eligibility) are Disposed of pursuant to a single transaction or
a series of related transactions under this clause (viii), the Borrowers shall
deliver an updated Borrowing Base Certificate to the Agent, prepared on a pro
forma basis after giving effect to such Disposition and/or (y) more than ten
percent (10%) of assets of the type which may be included in the Borrowing Base
(regardless of eligibility) are Disposed of pursuant to a single transaction or
a series of related transactions under this clause (viii), the Agent shall have
the ability to conduct an updated appraisal of the assets included on the
Borrowing Base at the expense of the Loan Parties (but which appraisal shall
not, for the avoidance of doubt, be counted as one of the appraisals performed
pursuant to Section 6.076.07 hereof for purposes of determining reimbursement of
the costs and expenses thereof by the Loan Parties),

 

(ix)       (ix) the abandonment or other disposition of patents, trademarks or
other intellectual property that are, in the reasonable judgment of the Lead
Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Borrowers and their Subsidiaries taken as a
whole,

 

(x)       (x) any Exempt Sale and Leaseback Transaction (as defined in the Term
Loan Agreement as in effect on the date hereofFirst Amendment Effective Date),
or

 

(xi)       (xi) to the extent constituting a Disposition, a Public Offering.

 

“Permitted Business Acquisition” means an Acquisition in which all of the
following conditions are satisfied:

 

(a)       no Designated Event of Default then exists, nor would any Default
or Designated Event of Default arise from the consummation of such Acquisition;

 

(b)       such Acquisition shall have been approved by the board of directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such Acquisition and such Person shall not have announced that
it will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

 

(c)       any assets acquired shall be utilized in, and if the Acquisition
involves a merger, consolidation or Acquisition of Equity Interests, the Person
which is the subject of such Acquisition shall be engaged in, a business
otherwise permitted to be engaged in by a Borrower under this Agreement;

 



-49-

 

 

(d)       if the Person which is the subject of such Acquisition will be
maintained as a Subsidiary of a Loan Party (other than an Excluded Subsidiary),
or if the assets acquired in an acquisition will be transferred to a Subsidiary
(other than an Excluded Subsidiary) which is not then a Loan Party, such
Subsidiary shall have been joined as a “Borrower” or as a “Guarantor” hereunder,
as applicable, pursuant to the requirements of Section 6.106.10;

 

(e)       after giving effect to the Acquisition, if the Acquisition is an
Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired; and

 

(f)       the total consideration paid for all such Acquisitions (whether in
cash, tangible property, notes or other property) after the Closing Date shall
not exceed in the aggregate the sum of $15,000,000greater of $40,500,000 and
15.00% of Consolidated EBITDA for the most recently ended four Fiscal Quarter
period for which Required Financial Statements have been provided as required
hereunder, provided additional Acquisitions may be consummated in excess of the
foregoing cap so long as both immediately before such Acquisition is consummated
and immediately after giving effect thereto, the Payment Conditions are
satisfied.

 

“Permitted Cash Equivalent Investments” means:

 

(a)       direct obligations of the United States of America or any agency
thereof or obligations guaranteed by the United States of America or any agency
thereof, in each case, with maturities not exceeding two years;

 

(b)       time deposits, eurodollar time deposits, certificates of deposit and
money market deposits, in each case, with maturities not exceeding one year from
the date of acquisition thereof, and overnight bank deposits, in each case, with
any commercial bank having capital, surplus and undivided profits of not less
than $250.0 million and whose long term debt, or whose parent holding company’s
long term debt, is rated at least “A-2” by Moody’s or at least “A” by S&P (or
reasonably equivalent ratings of another internationally recognized rating
agency);

 

(c)       repurchase obligations for underlying securities of the types
described in clauses (a) and (b) above entered into with a bank meeting the
qualifications described in clause (b) above;

 

(d)       commercial paper maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time any investment therein is made of at least “P-1” by Moody’s or at least
“A-1” by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency);

 

(e)       securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, having one of the two highest rating categories obtainable
from either Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized rating agency);

 

(f)       Indebtedness issued by persons (other than any Permitted Holder) with
a rating of at least “A-2” by Moody’s or “A” by S&P (or reasonably equivalent
ratings of another internationally recognized rating agency), in each case with
maturities not exceeding one year from the date of acquisition;

 



-50-

 

 

(g)       shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (g) above;

 

(h)       money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated “Aaa” by Moody’s
and “AAA” by S&P (or reasonably equivalent ratings of another internationally
recognized rating agency) and (iii) have portfolio assets of at least $5,000.0
million; and

 

(i)       instruments equivalent to those referred to in clauses (a) through (i)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction.

 

“Permitted Debt Exchange Notes” has the meaning assigned to such term in the
Term Loan Agreement as in effect on the date hereofFirst Amendment Effective
Date.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a secured asset-based lender) business judgment.

 

“Permitted Disposition” has the meaning specified in Section 7.057.05.

 

“Permitted Encumbrances” has the meaning specified in Section 7.027.02.

 

“Permitted Holders” means any of the following: (i) any member of the Sponsor
Group; (ii) any of the Management Investors and their respective Affiliates,
(iii) any investment fund or vehicle managed, sponsored or advised by any member
of the Sponsor Group or any Affiliate thereof, and any Affiliate of or successor
to any such investment fund or vehicle; (iv) any limited or general partners of,
or other investors in, any member of the Sponsor Group or any Affiliate thereof,
or any such investment fund or vehicle; (v) any “group” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date)
of which any of the Persons specified in clause (i), (ii), (iii) or (iv) above
is a member (provided that (without giving effect to the existence of such
“group” or any other “group”) one or more of such Persons collectively have
beneficial ownership, directly or indirectly, of more than 50.00% of the total
voting power of the voting stock of the Lead Borrower or the Parent Entity held
by such “group”), and any other Person that is a member of such “group”; and
(vi) any Person acting in the capacity of an underwriter (solely to the extent
that and for so long as such Person is acting in such capacity) in connection
with a public or private offering of capital stock of any Parent Entity or the
Borrower Holdco. In addition, any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act as in effect on the Closing Date) whose
status as a “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act as in effect on the Closing Date) constitutes or results in a
Change of Control (whether or not in connection with any repayment or repurchase
of Indebtedness outstanding pursuant to Junior Indebtedness), together with its
Affiliates, shall thereafter constitute Permitted Holders.

 

“Permitted Indebtedness” has the meaning specified in Section 7.017.01.

 

“Permitted Investments” has the meaning provided in Section 7.047.04.

  

-51-

 

 

“Permitted Overadvance” means an Overadvance made by the Agent, in its Permitted
Discretion, which:

 

(a)       is made to maintain, protect or preserve the Collateral and/or the
Credit Parties’ rights under the Loan Documents or which is otherwise for the
benefit of the Credit Parties;

 

(b)       is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

 

(c)       is made to pay any other amount chargeable to any Loan Party
hereunder; and

 

(d)       together with all other Permitted Overadvances then outstanding, shall
not (i) exceed ten percent (10%) of the Borrowing Base at any time or (ii)
unless a Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.

 

provided, however, that the foregoing shall not (i) modify or abrogate any of
the provisions of Section 2.032.03 regarding the Revolving Lenders’ obligations
with respect to Letters of Credit or Section 2.042.04 regarding the Revolving
Lenders’ obligations with respect to Swing Line Loans, or (ii) result in any
claim or liability against the Agent (regardless of the amount of any
Overadvance) for Unintentional Overadvances and such Unintentional Overadvances
shall not reduce the amount of Permitted Overadvances allowed hereunder;
provided  further that in no event shall the Agent make an Overadvance, if after
giving effect thereto, the principal amount of the Credit Extensions would
exceed the Aggregate Revolving Commitments (as in effect prior to any
termination of the Revolving Commitments pursuant to Section 2.06(a)2.06(a)
hereof).

 

“Permitted Refinancing” means, with respect to any Person, any Indebtedness
issued in exchange for, or the net proceeds of which are used to extend,
refinance, renew, replace, defease or refund (collectively, to “Refinance”), the
Indebtedness being Refinanced (or previous refinancings thereof constituting a
Permitted Refinancing); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing does not exceed the sum of
(x) the principal amount (or accreted value, if applicable) of the Indebtedness
so Refinanced and (y) an amount equal to any unutilized commitment relating to
the Indebtedness being so Refinanced or otherwise then outstanding under the
financing arrangement being refinanced to the extent the unutilized commitment
being refinanced could be drawn in compliance with Section 7.017.01 immediately
prior to such Refinancing (plus unpaid accrued interest and premiums thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses), (b)
the weighted average life to maturity of such Permitted Refinancing is greater
than or equal to the weighted average life to maturity of the Indebtedness being
Refinanced (c) such Permitted Refinancing shall not require any scheduled
principal payments due prior to the Maturity Date in excess of, or prior to, the
scheduled principal payments due prior to such Maturity Date for the
Indebtedness being Refinanced, (d) if the Indebtedness being Refinanced is
subordinated in right of payment or liens to the Obligations under this
Agreement (whether through an intercreditor agreement or otherwise), such
Permitted Refinancing shall be subordinated in right of payment or liens, as
applicable, to such Obligations on terms at least as favorable to the Credit
Parties as those contained in the documentation governing the Indebtedness being
Refinanced, and, to the extent such Indebtedness is subject to an intercreditor
agreement, such Permitted Refinancing will be subject to the provisions of such
intercreditor agreement and (e) no Permitted Refinancing shall have direct or
indirect obligors who were not also obligors of the Indebtedness being
Refinanced, or greater guarantees or security, than the Indebtedness being
Refinanced.

 



-52-

 

 





“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

“Plan” means at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which any Loan Party, any Subsidiary or any Commonly
Controlled Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 6.046.04.

 

“Portal” has the meaning specified in Section 2.02.2.02.

 

“Post-Closing Letter” means the letter agreement, dated the date hereofClosing
Date, among the Loan Parties and the Agent, as the same now exists or may
hereafter be amended, modified, supplemented, renewed, restated or replaced.

 

“Preferred Stock” means, as applied to the capital stock of any corporation or
company, capital stock of any class or classes (however designated) that by its
terms is preferred as to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
corporation or company, over capital stock of any other class of such
corporation or company.

 

“Pro Forma Basis” means, for purposes of calculating compliance with any test or
financial covenant under this Agreement for any period, that the applicable
Permitted Business Acquisition, Restricted Payment, Disposition or Investment
(and all other Permitted Business Acquisitions, Restricted Payments,
Dispositions or Investments that have been consummated during the applicable
period) and the following transactions in connection therewith shall be deemed
to have occurred as of the first day of the applicable period of measurement in
such test or covenant: (a) income statement items (whether positive or negative)
attributable to or projected from the property or Person subject to such
Permitted Business Acquisition, Restricted Payment, Disposition or Investment,
(i) in the case of a Disposition shall be excluded, and (ii) in the case of a
Permitted Business Acquisition, shall be included; (b) any retired Indebtedness;
and (c) any Indebtedness incurred or assumed by the Lead Borrower or any of the
Subsidiaries in connection therewith and if such Indebtedness has a floating or
formula rate, shall have an implied rate of interest for the applicable period
for purposes of this definition determined by utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination; provided, however, that the foregoing pro forma adjustments may
be applied to any such test or financial covenant solely to the extent that such
adjustments are approved by Agent (other than adjustments described in clause
(ix) of the definition of “Consolidated EBITDA” and give effect to events
(including operating expense reductions) that are (1) attributable to such
transaction, (2) expected to have a continuing impact on the Lead Borrower and
its Subsidiaries, and (3) are reasonably deemed in good faith to be achievable
based on reasonable assumptions and information then available to the Lead
Borrower and Agent.

 

“Public Lender” has the meaning specified in Section 6.046.04.

 

“Public Offering” means the issuance by the Lead Borrower or any Parent Entity
of its common equity interests or the sale by selling stockholders of common
equity interests of the Lead Borrower or any Parent Entity, in either case, in
an underwritten public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act (whether the
offering is primary or secondary) and such equity interests are listed on a
nationally-recognized stock exchange in the U.S.

 

“Purchase” has the meaning specified in the definition of “Secured Leverage
Ratio”.

 



-53-

 

 



“Qualified ECP Guarantor” means, in respect of any Swap Obligation, the
Borrower, the Guarantor (if applicable) or any other guarantor of the
Obligations that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “Eligible Contract
Participant” (an “ECP”) as that term is defined under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” shall mean any Equity Interests other than
Disqualified Stock.

 

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

 

“Receipts and Collections” has the meaning specified in Section 6.11(c)6.11(c).

 

“Receivables Reserves” means such Reserves as may be established from time to
time by the Agent in the Agent’s Permitted Discretion with respect to the
determination of the collectability in the ordinary course of Eligible Trade
Receivables, including, without limitation, dilution reserves.

 

“Register” has the meaning specified in Section 10.06(c)10.06(c).

 

“Registered Public Accounting Firm” means a firm of independent public
accountants of recognized national or regional standing reasonably acceptable to
the Agent.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Related Businesses” means thoseany businesses or business activity in which any
Borrower or any of its Subsidiaries is engaged on the Closing Date, or that are
reasonably similar, corollary, related, complementary, incidental or ancillary
thereto or reasonable extensions, developments or expansions thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating in, into, upon, onto or through
the environment.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the 30 day notice period is waived
under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or
any successor regulation thereto.

  



-54-

 

 



“Reports” has the meaning provided in Section 9.12(b)9.12(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans, an electronic notice via the
Portal or Committed Loan Notice, (b) with respect to an L/C Credit Extension, a
Letter of Credit Application and, if required by the L/C Issuer, a Standby
Letter of Credit Agreement or Commercial Letter of Credit Agreement, as
applicable, and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

“Required Financial Statements” hasmeans the meaning specified inmost recent
Annual Financial Statements and Monthly Financial Statements delivered or
required to be delivered pursuant to Section 6.04(b).6.04.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the Aggregate Revolving Commitments or, if the
Aggregate Revolving Commitments and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.038.03, Lenders
holding in the aggregate more than fifty percent (50%) of the sum of the Total
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided, that the Revolving Commitment of, and the portion in the aggregate of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided,
further, that if there are two or more Lenders that are not Defaulting Lenders,
“Required Lenders” must consist of at least two Lenders that are not Defaulting
Lenders.

 

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 

“Reserves” means all Inventory Reserves, Availability Reserves, and Receivables
Reserves.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president of finance, controller, treasurer or assistant
treasurer of a Loan Party or any of the other individuals designated in writing
to the Agent by an existing Responsible Officer of a Loan Party as an authorized
signatory of any certificate or other document to be delivered hereunder. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

 



-55-

 

  



“Revolving Commitment” means, as to each Revolving Lender, its obligation to (a)
make Committed Revolving Loans to the Borrowers pursuant to Section 2.012.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving Lender’s
name on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement. For the avoidance of doubt,
“Revolving Commitment” shall include any Extended Revolving Commitment.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and, in the case of LIBO Rate Loans
which are Committed Revolving Loans, having the same Interest Period made by
each of the Revolving Lenders pursuant to Section 2.012.01.

 

“Revolving Lender” means each Lender having a Revolving Commitment as set forth
on Schedule 2.01 hereto or in the Assignment and Assumption by which such Person
becomes a Revolving Lender.

 

“Revolving Note” a promissory note made by the Borrowers in favor of a Revolving
Lender evidencing Committed Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-1.

 

“Rollover Indebtedness” means Indebtedness of the Borrowers and their
Subsidiaries issued to any lender under the Term Loan Facility in lieu of such
lender’s pro rata portion of any repayment of Term Loans made pursuant to the
Term Loan Agreement.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sale” has the meaning specified in the definition of “Secured Leverage Ratio”.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Leverage Ratio” means as of any date of determination, the ratio of (i)
Consolidated Total Indebtedness secured by a Lien on property or assets of the
Loan Parties and their Subsidiaries (other than property or assets held in a
defeasance or similar trust or arrangement for the benefit of the Indebtedness
secured thereby)Secured Indebtedness as at such date (after giving effect to any
incurrence or discharge of Indebtedness on such date) to (ii) the aggregate
amount of Consolidated EBITDA for the period of the most recent four consecutive
Fiscal Quarters ending prior to the date of such determination for which
consolidated financial statements of the Lead BorrowerRequired Financial
Statements have been delivered pursuant to Section 6.04provided as required
hereunder, provided that:

 

(1) (1)          if, since the beginning of such period, any Loan Party or any
Subsidiary shall have disposed of any company, any business or any group of
assets constituting an operating unit of a business, including any such
disposition occurring in connection with a transaction causing a calculation to
be made hereunder, or designated any Subsidiary as an Unrestricted Subsidiary
(any such disposition or designation, a “Sale”), the Consolidated EBITDA for
such period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the assets that are the subject of such Sale for such
period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such period;

 



-56-

 

 

(2) (2)         if, since the beginning of such period, any Loan Party or any
Subsidiary (by merger, consolidation or otherwise) shall have made an Investment
in any Person that thereby becomes a Subsidiary, or otherwise acquired any
company, any business or any group of assets constituting an operating unit of a
business, including any such Investment or acquisition occurring in connection
with a transaction causing a calculation to be made hereunder, or designated any
Unrestricted Subsidiary as a Subsidiary (any such Investment, acquisition or
designation, “Purchase”), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(3) (3)          if, since the beginning of such period, any Person became a
Subsidiary or was merged or consolidated with or into any Borrower or any
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by any Borrower or a Subsidiary since the beginning of
such period, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such Sale or Purchase occurred on the
first day of such period;

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Lead Borrower; provided
that with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Lead Borrower to be
taken no later than 18 months after the date of determination.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the Closing Date among the Loan Parties and the Agent, as the same now exists
or may hereafter be amended, modified, supplemented, renewed, restated or
replaced (including, without limitation, by the First Amendment and through any
joinder agreements).

 

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the DDA Notifications, the Credit Card Notifications, and each other
security agreement or other instrument or document executed and delivered to the
Agent pursuant to this Agreement or any other Loan Document granting a Lien to
secure any of the Obligations.

 

“Settlement Date” has the meaning specified in Section 2.14(a)2.14(a).

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

“Single Employer Plan” means any Plan which is covered by Title IV or Section
302 of ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 



-57-

 

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source).

 

“Solvent” and “Solvency” means, with respect to the Loan Parties and their
Subsidiaries on a consolidated basis after giving effect to the Transactions on
the Closing Date, (a) the Fair Value and Present Fair Salable Value of the
assets of the Loan Parties and their Subsidiaries taken as a whole exceed their
Stated Liabilities and Identified Contingent Liabilities; (b) the Loan Parties
and their Subsidiaries taken as a whole do not have Unreasonably Small Capital;
and (c) the Loan Parties and their Subsidiaries taken as a whole will be able to
pay their Stated Liabilities and Identified Contingent Liabilities as they
mature (all capitalized terms used in this definition (other than “Closing
Date”, “Transactions”, “Loan Parties” and “Subsidiaries” which have the meanings
set forth in this Agreement) shall have the meanings assigned to such terms in
the certificate delivered on the Closing Date pursuant to Section
4.01(a)(vi)).4.01(a)(vi)).

 

“Sponsor Group” means Ares Corporate Opportunities Fund III, L.P, FS Equity
Partners VI, L.P. and FS Affiliates VI, L.P. and each of their respective
Affiliates, other than the Loan Parties and their respective Subsidiaries.

 

“Spot Rate” has the meaning specified in Section 1.071.07 hereof.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

 

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBO Rate
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party.

 

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations pursuant to
a written agreement.

 



-58-

 

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
Equity Interests having ordinary voting power for the election of directors or
other governing body are at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party. Notwithstanding the foregoing,
except for purposes of the definition of “Unrestricted Subsidiary”, an
Unrestricted Subsidiary shall be deemed not to be a Subsidiary of a Loan Party
for purposes of this Agreement, other than with respect to the provisions
related to ERISA, for which it shall constitute a Subsidiary.

 

“Subsidiary Redesignation” shall have the meaning specified in the definition of
“Unrestricted Subsidiary”.

 

“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66 2/3% of the Aggregate Revolving Commitments or, if the Aggregate
Revolving Commitments and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.03, Lenders holding in the
aggregate more than 66 2/3% of the sum of the Total Outstandings (with the
aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Revolving Lender for purposes of this definition); provided, that the
Revolving Commitment of, and the portion in the aggregate of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Supermajority Lenders; provided, further,
that if there are two or more Lenders that are not Defaulting Lenders,
“Supermajority Lenders” must consist of at least two Lenders that are not
Defaulting Lenders.

 

“Supply Chain Finance Reserves” means such reserves as the Agent from time to
time determines in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to supply chain
finance services provided by any Credit Party or any of their respective
Affiliates.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, and (c) any
other Swap Obligations.

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 



-59-

 

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.042.04.

 

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a)2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b)2.04(b), which, if in writing, shall be substantially in the form
of Exhibit B.

 

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.

 

“Syndication Agent” means SunTrust Bank of America, N.A. and its successors and
assigns.

 

“Taxes” or “taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Loan Agent” means UBS AG, Stamford Branch.

 

“Term Loan Agreement” means that certain Credit Agreement, dated as of the date
hereof,September 30, 2016 (as amended, restated, amended and restated or
otherwise modified in accordance with the Intercreditor Agreement), among the
Lead Borrower, Borrower Holdco, the Term Loan Agent and the lenders party
thereto.

 

“Term Loan Facility” means the $350,000144,625,000 term loan facility under the
Term Loan Agreement.

 

“Term Loan Lender” means “Lender” as defined in the Term Loan Agreement.

 

“Term Loan Obligations” means “Term Loan Facility Obligations” as defined in the
Term Loan Agreement as in effect on the date hereofFirst Amendment Effective
Date.

 

“Term Loan Security Documents” means the “Security Documents” as defined in the
Term Loan Agreement.

 

“Term Priority Accounts” has the meaning specified in the Intercreditor
Agreement.

 

“Term Priority Collateral” has the meaning specified in the Intercreditor
Agreement.

 



-60-

 

 

“Term SOFR” means the forward-looking term rate based on SOFR and that has been
selected or recommended by the Relevant Governmental Body.

 

“Termination Date” means the earliest to occur of (i) the Maturity Date, (ii)
the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIIIArticle VIII, or (iii) the
termination of the Revolving Commitments in accordance with the provisions of
Section 2.06(a)2.06(a) hereof.

 

“Total Leverage Ratio” means the ratio of (i) Consolidated Total Indebtedness as
at such date (after giving effect to any incurrence or discharge of Indebtedness
on such date) to (ii) the aggregate amount of Consolidated EBITDA for the period
of the most recent four consecutive Fiscal Quarters ending prior to the date of
such determination for which consolidated financial statements of ParentRequired
Financial Statements have been delivered pursuant to Section 6.04provided as
required hereunder, provided that:

 

(1) (1)          if, since the beginning of such period, any Loan Party or any
Subsidiary shall have made a Sale (including any Sale occurring in connection
with a transaction causing a calculation to be made hereunder), the Consolidated
EBITDA for such period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the assets that are the subject of such
Sale for such period or increased by an amount equal to the Consolidated EBITDA
(if negative) attributable thereto for such period;

 

(2) (2)          if, since the beginning of such period, any Loan Party or any
Subsidiary (by merger, consolidation or otherwise) shall have made a Purchase
(including any Purchase occurring in connection with a transaction causing a
calculation to be made hereunder), Consolidated EBITDA for such period shall be
calculated after giving pro forma effect thereto as if such Purchase occurred on
the first day of such period; and

 

(3) (3)          if, since the beginning of such period, any Person became a
Subsidiary or was merged or consolidated with or into any Borrower or any
Subsidiary, and since the beginning of such period such Person shall have made
any Sale or Purchase that would have required an adjustment pursuant to clause
(1) or (2) above if made by any Borrower or a Subsidiary since the beginning of
such period, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto as if such Sale or Purchase occurred on the
first day of such period;

 

For purposes of this definition, whenever pro forma effect is to be given to any
Sale, Purchase or other transaction, or the amount of income or earnings
relating thereto, the pro forma calculations in respect thereof (including in
respect of anticipated cost savings or synergies relating to any such Sale,
Purchase or other transaction) shall be as determined in good faith by the Chief
Financial Officer or another Responsible Officer of the Lead Borrower; provided
that with respect to cost savings or synergies relating to any Sale, Purchase or
other transaction, the related actions are expected by the Lead Borrower to be
taken no later than 18 months after the date of determination.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Committed
Revolving Loans, all Swing Line Loans, and all L/C Obligations.

 

“Trading with the Enemy Act” has the meaning specified in Section 10.1810.18.

 



-61-

 

 

“Transactions” means, collectively, (a) the execution and delivery of the Term
Loan Agreement and the extension of credit under the Term Loan Facility, (b) the
execution and delivery of this Agreement and the funding of the Loans on the
Closing Date, (c) repaying and release of the obligations of the Lead Borrower
and the Guarantor under the Existing Term Loan Agreement, (d) repaying the Term
Loan (as defined in the Existing Credit Agreement), together with all interest,
fees and expenses payable in connection therewith under the Existing Credit
Agreement, (e) the Closing Date Dividend, (f) the consummation of any other
transactions in connection with the foregoing, and (g) the payment of the fees
and expenses incurred in connection with the foregoing.

 

“Type” means, with respect to a Committed Revolving Loan, its character as a
Base Rate Loan or a LIBO Rate Loan.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning specified in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

 

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007 (or such later version thereof as may be in effect
at the time of issuance).

 

“UFCA” has the meaning specified in Section 10.21(d)10.21(d).

 

“UFTA” has the meaning specified in Section 10.21(d)10.21(d).

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment

 

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute an Overadvance when made but which has become an
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by the Loan Parties.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means, at any date of determination, the aggregate amount of
cash, cash equivalents and Permitted Cash Equivalent Investments included in the
cash accounts that would be listed on the consolidated balance sheet of the
Borrowers prepared in accordance with GAAP as of the end of the most recent four
consecutive fiscal quarters ending prior to the date of such determination for
which consolidated financial statements of the Borrowers are available to the
extent such cash is not classified as “restricted” for financial statement
purposes (unless so classified solely because of any provision under the Loan
Documents or any other agreement or instrument governing other Indebtedness that
is subject to the Intercreditor Agreement or any other intercreditor agreement
governing the application thereof or because they are subject to a Lien securing
Indebtedness that is subject to the Intercreditor Agreement or any other
intercreditor agreement) excluding, however, the proceeds from any incurrence of
Indebtedness borrowed on the date of such determination that are not (in the
good faith judgment of the Lead Borrower) intended to be used for working
capital purposes.

 



-62-

 

 

“Unrestricted Subsidiary” means (i) any Subsidiary of Borrower Holdco (other
than a Borrower) that at the time of determination is an Unrestricted
Subsidiary, as designated by the board of directors of Borrower Holdco in the
manner provided below, and (ii) any Subsidiary of an Unrestricted Subsidiary
(other than a Borrower). The board of directors of Borrower Holdco may designate
any Subsidiary of Borrower Holdco (other than a Borrower) (including any newly
acquired or newly formed Subsidiary of Borrower Holdco) to be an Unrestricted
Subsidiary unless such Subsidiary or any of its Subsidiaries owns any Equity
Interests or Indebtedness of, or owns or holds any Lien on any property of,
Borrower Holdco or any other Restricted Subsidiary of Borrower Holdco that is
not a Subsidiary of the Subsidiary to be so designated; provided, that (A) such
designation was made at or prior to the Closing Date, or (B) (i) immediately
after such designation, no Event of Default under Sections 8.01(b),Section
8.01(b), (c), or (i) shall have occurred and be continuing and (ii) on a pro
forma basis, C) in no event shall any Loan Party assign, contribute or transfer
any Intellectual Property material to the Total Leverage Ratio is less than or
equal to (x) 3.70:1.00 or (y)business of the Total Leverage Ratio immediately
priorLoan Parties to giving effect to such designationan Unrestricted
Subsidiary. The board of directors of Borrower Holdco may designate any
Unrestricted Subsidiary to be a “restricted” Subsidiary; provided, that (A) such
Unrestricted Subsidiary, both before and immediately after giving effect to such
designation, shall be a wholly owned Subsidiary of Borrower Holdco, and (B)
immediately after such designation, no Event of Default under Sections
8.01(b),Section 8.01(b), (c), or (i) shall have occurred and be continuing and
(C) on a pro forma basis, the Total Leverage Ratio is less than or equal to (x)
3.70:1.00 or (y) the Total Leverage Ratio immediately prior to giving effect to
such designation. Any such designation by the board of directors of Borrower
Holdco shall be evidenced to the Agent by promptly filing with the Agent a copy
of the resolution of Borrower Holdco’s board of directors giving effect to such
designation and a certificate of a Responsible Officer of the Lead Borrower
certifying that such designation complied with the foregoing provisions.

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)       The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 



-63-

 

 

(b)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

(d)       Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations shall mean the
repayment in Dollars in full in cash or immediately available funds (or, in the
case of contingent reimbursement obligations with respect to Letters of Credit
and Bank Products (other than Swap Contracts) and any other contingent
Obligations, providing Cash Collateralization or other collateral as may be
requested by the Agent) of all of the Obligations (including the payment of any
termination amount then applicable (or which would or could become applicable as
a result of the repayment of the other Obligations) under Swap Contracts) other
than (i) unasserted contingent indemnification Obligations, (ii) any Obligations
relating to Bank Products (other than Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized or otherwise collateralized
as may be requested by the Agent, and (iii) any Obligations relating to Swap
Contracts that, at such time, are allowed by the applicable provider of such
Swap Contracts to remain outstanding without being required to be repaid.

 

(e)       For purposes of determining compliance with any Section of Article
VII, in the event that any Lien, Investment, Indebtedness, Disposition,
Restricted Payment, transaction with Affiliates, contractual obligation, or
prepayment of Indebtedness meets the criteria of one or more of the categories
of transactions permitted pursuant to any clause of such Sections within the
same Section, such transaction (or portion thereof) at any time, shall be
permitted under one or more of such clauses within the same Section as
determined by the Lead Borrower in its reasonable discretion at such time and
the Borrower may reclassify such transaction across such clauses within each
Section of Article VII in its sole discretion at any time. Unless the Lead
Borrower elects otherwise, compliance with any Section of Article VII shall be
deemed to be first incurred pursuant to a basket or exception based on a
financial ratio prior to being applied to a basket or exception based on a fixed
Dollar amount.

 

1.03       Accounting Terms Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis.

 

1.04       Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 



-64-

 

  

1.05       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06       Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

 

1.07       Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Article IIArticle II, Article IXArticle IX and Article
XArticle X) or any of the other Loan Documents to be in Dollars shall also
include the equivalent of such amount in any currency other than Dollars, such
equivalent amount thereof in the applicable currency to be determined by the
Agent at such time on the basis of the Spot Rate (as defined below) for the
purchase of such currency with Dollars. For purposes of this Section 1.071.07,
the “Spot Rate” for a currency means the rate determined by the Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Agent may obtain such spot rate from another financial institution
designated by the Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.

 

1.08       Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

1.09       LIBOR Replacement.

 

(a)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Agent and the Lead
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment will become effective at 5:00 p.m. on the fifth (5th)
Business Day after the Agent has posted such proposed amendment to all Lenders
and the Lead Borrower so long as the Agent has not received, by such time,
written notice of objection to such Benchmark Replacement from Lenders
comprising the Required Lenders of each Class.

 

(b)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time, in consultation with
the Lead Borrower and,notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

  

-65-

 



 

(c)       Notices; Standards for Decisions and Determinations. The Agent will
promptly notify the Lead Borrower and the Lenders of (i) any occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes, and (iv) the commencement or
conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Agent or Lenders pursuant to Section 1.09,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or nonoccurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to Section 1.09.

 

(d)       Benchmark Unavailability Period. Upon the Lead Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Lead
Borrower may revoke any request for a LIBO Rate Loan or continuation of same
during any Benchmark Unavailability Period and, failing that, the Lead Borrower
will be deemed to have converted any such request into a request for a Borrowing
of or conversion to Base Rate Loans. During any Benchmark Unavailability Period,
the component of Base Rate based upon the LIBO Rate will not be used in any
determination of Base Rate.

 

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       Loans; Reserves.

 

(a)       Subject to the terms and conditions set forth herein, each Revolving
Lender severally agrees to make loans (each such loan, a “Committed Revolving
Loan”) to the Borrowers from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the lesser of (x) the amount of such Lender’s Revolving Commitment,
or (y) such Revolving Lender’s Applicable Percentage of the Borrowing Base;
subject in each case to the following limitations:

 

(i)       after giving effect to any Revolving Credit Borrowing, the Total
Outstandings shall not exceed the Loan Cap,

 

(ii)       after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Committed Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed the lesser of (x) such Lender’s Revolving
Commitment, and (y) such Lender’s Applicable Percentage of the Borrowing Base,
and

 



-66-

 

 

(iii)       The Outstanding Amount of all L/C Obligations shall not at any time
exceed the Letter of Credit Sublimit.

 

Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.012.01, prepay under Section 2.052.05, and reborrow Committed Revolving Loans
under this Section 2.012.01. Committed Revolving Loans may be Base Rate Loans or
LIBO Rate Loans, as further provided herein.

 

(b)       The Inventory Reserves, Receivables Reserves, and Availability
Reserves as of the Closing Date are set forth in the Borrowing Base Certificate
delivered pursuant to Section 4.01(c)4.01(c) hereof.

 

(c)       The Agent shall have the right, at any time and from time to time
after the Closing Date in its Permitted Discretion to establish, modify or
eliminate Reserves upon three (3five (5) Business Days’ prior notice to the Lead
Borrower (during which period the Agent shall be available to discuss any such
proposed Reserve with the Borrowers); provided that no such prior notice shall
be required (1) at any time that an Event of Default is continuing, (2) for
changes to any Reserves resulting solely by virtue of mathematical calculations
of the amount of the Reserve in accordance with the methodology of calculation
previously utilized (such as, but not limited to, rent and Customer Credit
Liabilities), or (3) for changes to Reserves or establishment of additional
Reserves if a Material Adverse Effect has occurred or it would be reasonably
likely that a Material Adverse Effect to the Lenders would occur were such
Reserve not changed or established prior to the expiration of such three (3five
(5) Business Day period.

 

2.02       Borrowings, Conversions and Continuations of Committed Revolving
Loans.

 

(a)       Committed Revolving Loans (other than Swing Line Loans) shall be
either Base Rate Loans or LIBO Rate Loans as the Lead Borrower may request
subject to and in accordance with this Section 2.02.2.02. All Swing Line Loans
shall be only Base Rate Loans. Subject to the other provisions of this Section
2.022.02, Revolving Credit Borrowings of more than one Type may be incurred at
the same time.

 

(b)       Each request for a Committed Revolving Loan consisting of a Base Rate
Loan shall be made by electronic request of the Lead Borrower through Agent’s
Commercial Electronic Office Portal or through such other electronic portal
provided by Agent (the “Portal”). The Borrowers hereby acknowledge and agree
that any request made through the Portal shall be deemed made by a Responsible
Officer of the Borrowers. Each request for a Committed Revolving Loan consisting
of a LIBO Rate Loan shall be made pursuant to the Lead Borrower’s submission of
a Committed Loan Notice, which must be received by the Agent not later than 1:00
p.m. three (3) Business Days prior to the requested date of any Borrowing or
continuation of LIBO Rate Loans. Each Committed Loan Notice shall specify (i)
the requested date of the Borrowing or continuation, as the case may be (which
shall be a Business Day), (ii) the principal amount of LIBO Rate Loans to be
borrowed or continued (which shall be in a principal amount of $500,000 or a
whole multiple of $250,000 in excess thereof), and (iii) the duration of the
Interest Period with respect thereto. If the Lead Borrower fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month. On the requested date of any LIBO Rate Loan, (i) in the event that Base
Rate Loans are outstanding in an amount equal to or greater than the requested
LIBO Rate Loan, all or a portion of such Base Rate Loans shall be automatically
converted to a LIBO Rate Loan in the amount requested by the Lead Borrower, and
(ii) if Base Rate Loans are not outstanding in an amount at least equal to the
requested LIBO Rate Loan, the Lead Borrower shall make an electronic request via
the Portal for additional Base Rate Loans in an such amount, when taken with the
outstanding Base Rate Loans (which shall be converted automatically at such
time), as is necessary to satisfy the requested LIBO Rate Loan. If the Lead
Borrower fails to make such additional request via the Portal as required
pursuant to clause (ii) of the foregoing sentence, then the Borrowers shall be
responsible for all amounts due pursuant to Section 3.053.05 hereof arising on
account of such failure. If the Lead Borrower fails to give a timely notice with
respect to any continuation of a LIBO Rate Loan, then the applicable Committed
Revolving Loans shall be converted to Base Rate Loans, effective as of the last
day of the Interest Period then in effect with respect to the applicable LIBO
Rate Loans.

 



-67-

 

 

(c)       Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Revolving Loans, and if no timely notice of a conversion or
continuation is provided by the Lead Borrower, the Agent shall notify each
Lender of the details of any automatic conversion to Base Rate Loans described
in Section 2.02(b).2.02(b). In the case of a Committed Revolving Loan, each
Lender shall make the amount of its Committed Revolving Loan available to the
Agent in immediately available funds at the Agent’s Office not later than 1:00
p.m. on the Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.024.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.014.01), the Agent
shall use reasonable efforts to make all funds so received available to the
Borrowers in like funds by no later than 3:00 p.m. on the day of receipt by the
Agent either by (i) crediting the account of the Lead Borrower on the books of
Wells Fargo with the amount of such funds or (ii) wire transfer of such funds,
in each case in accordance with instructions provided to (and reasonably
acceptable to) the Agent by the Lead Borrower.

 

(d)       The Agent, without the request of the Lead Borrower, may advance as a
Revolving Loan any interest, fee, service charge (including direct wire fees),
Credit Party Expenses, or other payment to which any Credit Party is entitled
from the Loan Parties pursuant hereto or any other Loan Document and may charge
the same to the Loan Account notwithstanding that an Overadvance may result
thereby. The Agent shall advise the Lead Borrower of any such advance or charge
promptly after the making thereof. Such action on the part of the Agent shall
not constitute a waiver of the Agent’s rights and the Borrowers’ obligations
under Section 2.05(c).2.05(c). Any amount which is added to the principal
balance of the Loan Account as provided in this Section 2.02(d)2.02(d) shall
bear interest at the interest rate then and thereafter applicable to Base Rate
Loans.

 

(e)       Except as otherwise provided herein, a LIBO Rate Loan may be continued
or converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default or an Event of Default, no Committed Revolving
Loans may be requested as, converted to or continued as LIBO Rate Loans without
the Consent of the Required Lenders.

 

(f)       The Agent shall promptly notify the Lead Borrower and the Lenders of
the interest rate applicable to any Interest Period for LIBO Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Agent shall notify the Lead Borrower and the Lenders of any
change in Wells Fargo’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

(g)       After giving effect to all Revolving Credit Borrowings, all
conversions of Committed Revolving Loans from one Type to the other, and all
continuations of Committed Revolving Loans as the same Type, there shall not be
more than nine (9) Interest Periods in effect with respect to LIBO Rate Loans.

 



-68-

 

 

(h)       The Agent, the Revolving Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Revolving Loan or to provide any
Letter of Credit if an Overadvance would result. The Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the L/C Issuer and the Borrowers and each
Lender and L/C Issuer shall be bound thereby. Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrowers and shall constitute a Revolving Loan which is a Base Rate Loan and an
Obligation and shall be repaid by the Borrowers in accordance with the
provisions of Section 2.05(c).2.05(c). The making of any such Permitted
Overadvance on any one occasion shall not obligate the Agent or any Revolving
Lender to make or permit any Permitted Overadvance on any other occasion or to
permit such Permitted Overadvances to remain outstanding. The making by the
Agent of a Permitted Overadvance shall not modify or abrogate any of the
provisions of Section 2.032.03 regarding the Revolving Lenders’ obligations to
purchase participations with respect to Letters of Credit or of Section 2.042.04
regarding the Revolving Lenders’ obligations to purchase participations with
respect to Swing Line Loans. The Agent shall have no liability for, and no Loan
Party or Credit Party shall have the right to, or shall, bring any claim of any
kind whatsoever against the Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvance(s).

 

2.03       Letters of Credit..

 

(a)       The Letter of Credit Commitment.

 

(i)       Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Revolving Lenders set
forth in this Section 2.032.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section
2.03(b)2.03(b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Lenders severally agree to participate in Letters of Credit
issued for the account of the Borrowers and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Outstandings shall not exceed Loan Cap, (y) the
aggregate Outstanding Amount of the Committed Revolving Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment or
such Lender’s Applicable Percentage of the Borrowing Base, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Lead Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrowers that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. The Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

 

(ii)       No Letter of Credit shall be issued if:

 

(A)       subject to Section 2.03(a)(iii)2.03(a)(iii), the expiry date of such
requested Standby Letter of Credit would occur more than twelve (12) months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 



-69-

 

 

(B)       subject to Section 2.03(a)(iii)2.03(a)(iii), the expiry date of such
requested Commercial Letter of Credit would occur more than one hundred twenty
(120) days after the date of issuance or last extension, unless the Required
Lenders have approved such expiry date; or

 

(C)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless either such Letter of Credit is
Cash Collateralized on or prior to the date of issuance of such Letter of Credit
(or such later date as to which the Agent may agree) or all the Revolving
Lenders have approved such expiry date.

 

(iii)       No Letter of Credit shall be issued without the prior consent of the
Agent if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

 

(B)       the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by the Agent and the L/C Issuer, such
Letter of Credit is in an initial Stated Amount less than $100,000, in the case
of a Commercial Letter of Credit, or $250,000, in the case of a Standby Letter
of Credit;

 

(D)       such Letter of Credit is to be denominated in a currency other than
Dollars; provided that if the L/C Issuer, in its discretion, issues a Letter of
Credit denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate;

 

(E)       such Letter of Credit contains any provisions for automatic
reinstatement of the Stated Amount after any drawing thereunder; or

 

(F)       a default of any Revolving Lender’s obligations to fund under Section
2.03(c)2.03(c) exists or any Revolving Lender is at such time a Defaulting
Lender hereunder, unless the Agent or L/C Issuer has entered into satisfactory
arrangements with the Borrowers or such Revolving Lender to eliminate the L/C
Issuer’s risk with respect to such Revolving Lender.

  

-70-

 

 

(iv)       The L/C Issuer shall not amend any Letter of Credit if (A) the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

 

(v)       The L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities (A)
provided to the Agent in Article IXArticle IX with respect to any acts taken or
omissions suffered by the L/C Issuer in connection with Letters of Credit issued
by it or proposed to be issued by it and Issuer Documents pertaining to such
Letters of Credit as fully as if the term “Agent” as used in Article IXArticle
IX included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

 

(b)       Procedures for Issuance and Amendment of Letters of Credit.

 

(i)       Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Lead Borrower delivered to the L/C Issuer (with a copy
to the Agent) in the form of a Letter of Credit Application, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Such Letter
of Credit Application must be received by the L/C Issuer and the Agent not later
than 11:00 a.m. at least two Business Days (or such other date and time as the
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the Agent and the L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Agent or L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the Agent and the L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Agent or the
L/C Issuer may reasonably require. Additionally, the Lead Borrower shall furnish
to the L/C Issuer and the Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, and any Issuer
Documents (including, if requested by the L/C Issuer, a Standby Letter of Credit
Agreement or Commercial Letter of Credit Agreement, as applicable), as the L/C
Issuer or the Agent may reasonably require.

 



-71-

 

 

(ii)       Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Agent (by telephone or in writing) that the Agent
has received a copy of such Letter of Credit Application from the Lead Borrower
and, if not, the L/C Issuer will provide the Agent with a copy thereof. Unless
the L/C Issuer has received written notice from any Revolving Lender, the Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IVArticle IV shall not then be
satisfied or unless the L/C Issuer would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a)2.03(a)
or otherwise), then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance or amendment of each Letter of Credit,
each Revolving Lender shall be deemed to (without any further action), and
hereby irrevocably and unconditionally agrees to, purchase from the L/C Issuer,
without recourse or warranty, a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Applicable Percentage
times the Stated Amount of such Letter of Credit. Upon any change in the
Revolving Commitments under this Agreement, it is hereby agreed that with
respect to all L/C Obligations, there shall be an automatic adjustment to the
participations hereby created to reflect the new Applicable Percentages of the
assigning and assignee Revolving Lenders.

 

(iii)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Lead Borrower and
the Agent a true and complete copy of such Letter of Credit or amendment.

 

(c)       Drawings and Reimbursements; Funding of Participations.

 

(i)       Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Lead Borrower and the Agent thereof not less than two (2) Business Days prior to
the Honor Date (as defined below; provided, however, that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the L/C Issuer and the Revolving Lenders with respect to any such
payment. On the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the amount of such payment, without regard to
the minimum and multiples specified in Section 2.02(b)2.02(b) for the principal
amount of Base Rate Loans, and without regard to whether the conditions set
forth in Section 4.024.02 have been met. Any notice given by the L/C Issuer or
the Agent pursuant to this Section 2.03(c)(i)2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii)       Each Revolving Lender’s obligation to make Committed Revolving Loans
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c)2.03(c), shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Lender may
have against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and without regard to whether the conditions set forth in
Section 4.024.02 have been met.

 



-72-

 

 

(d)       Repayment of Participations. If any payment received by the L/C Issuer
pursuant to Section 2.03(c)(i)2.03(c)(i) is required to be returned under any of
the circumstances described in Section 10.0510.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Lender shall pay to the Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Revolving Lender, at
a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Revolving Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)       Obligations Absolute. The obligation of the Borrowers to reimburse the
L/C Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)       any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii)       the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v)       any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

 

(vi)       the fact that any Default or Event of Default shall have occurred and
be continuing.

 

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Agent and the L/C Issuer.

 



-73-

 

 

(f)       Role of L/C Issuer. Each Revolving Lender and the Borrowers agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Revolving Lender for (i) any action taken or omitted in connection herewith at
the request or with the approval of the Revolving Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; (iii) any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit or any error in interpretation of
technical terms; or (iv) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrowers hereby assume all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrowers’ pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e)2.03(e) or for any action, neglect or omission under or in
connection with any Letter of Credit or Issuer Documents, including, without
limitation, the issuance or any amendment of any Letter of Credit, the failure
to issue or amend any Letter of Credit, or the honoring or dishonoring of any
demand under any Letter of Credit, and such action or neglect or omission will
bind the Borrowers; provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrowers may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrowers, to the extent, but only to
the extent, of any direct, as opposed to consequential, exemplary or punitive
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit; provided further, however, that any
claim against the L/C Issuer by the Borrowers for any loss suffered or incurred
by the Borrowers shall be reduced by an amount equal to the sum of (i) the
amount (if any) saved by the Borrowers as a result of the breach or other
wrongful conduct that allegedly caused such loss, and (ii) the amount (if any)
of the loss that would have been avoided had the Borrowers taken all reasonable
steps to mitigate such loss, including, without limitation, by enforcing their
rights against any beneficiary and, in case of a claim of wrongful dishonor, by
specifically and timely authorizing the L/C Issuer to cure such dishonor. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
(or the L/C Issuer may refuse to accept and make payment upon such documents if
such documents are not in strict compliance with the terms of such Letter of
Credit and may disregard any requirement in a Letter of Credit that notice of
dishonor be given in a particular manner and any requirement that presentation
be made at a particular place or by a particular time of day), and the L/C
Issuer shall not be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
The L/C Issuer shall not be responsible for the wording of any Letter of Credit
(including, without limitation, any drawing conditions or any terms or
conditions that are ineffective, ambiguous, inconsistent, unduly complicated or
reasonably impossible to satisfy), notwithstanding any assistance the L/C Issuer
may provide to the Borrowers with drafting or recommending text for any Letter
of Credit Application or with the structuring of any transaction related to any
Letter of Credit, and the Borrowers hereby acknowledge and agree that any such
assistance will not constitute legal or other advice by the L/C Issuer or any
representation or warranty by the L/C Issuer that any such wording or such
Letter of Credit will be effective. Without limiting the foregoing, the L/C
Issuer may, as it deems appropriate, modify or alter and use in any Letter of
Credit the terminology contained on the Letter of Credit Application for such
Letter of Credit.

 



-74-

 

 

(g)       Cash Collateral. Upon the request of the Agent, (i) if the L/C Issuer
has honored any full or partial drawing request under any Letter of Credit and
such drawing has resulted in an L/C Obligation that remains outstanding, or (ii)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrowers shall, in each case, promptly (but in
all events with respect to clause (i) above, within five (5) Business Days and,
with respect to clause (ii) above, within three (3) Business Days) Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections
2.05(c)2.05(c) and Section 8.038.03 set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05(c) and Section 8.032.03, Section 2.05(c) and Section 8.03, “Cash
Collateralize” means to pledge and deposit with or deliver to the Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances in an amount equal to 103% of the
Outstanding Amount of all L/C Obligations (other than L/C Obligations with
respect to Letters of Credit denominated in a currency other than Dollars, which
L/C Obligations shall be Cash Collateralized in an amount equal to 105% of the
Outstanding Amount of such L/C Obligations), pursuant to documentation in form
and substance reasonably satisfactory to the Agent and the L/C Issuer (which
documents are hereby Consented to by the Lenders). The Borrowers hereby grant to
the Agent a security interest in all such cash, deposit accounts and all
balances therein and all proceeds of the foregoing. Cash Collateral shall be
maintained in blocked, non-interest bearing deposit accounts at Wells Fargo. If
at any time the Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Agent or that the
total amount of such funds is less than the aggregate Outstanding Amount of all
L/C Obligations, the Borrowers will, forthwith upon demand by the Agent, pay to
the Agent, as additional funds to be deposited as Cash Collateral, an amount
equal to the excess of (x) such aggregate Outstanding Amount over (y) the total
amount of funds, if any, then held as Cash Collateral that the Agent determines
to be free and clear of any such right and claim. Upon the drawing of any Letter
of Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Laws, to reimburse the L/C
Issuer and, to the extent not so applied, shall, so long as no Default or Event
of Default has occurred and is continuing, thereafter be returned to the
Borrowers.

 

(h)       Applicability of ISP and UCP 600. Unless otherwise expressly agreed by
the L/C Issuer and the Lead Borrower when a Letter of Credit is issued
(including any such agreement applicable to the Existing Letters of Credit), (i)
the rules of the ISP and the UCP 600 shall apply to each Standby Letter of
Credit, and (ii) the rules of the UCP 600 shall apply to each Commercial Letter
of Credit.

 

(i)       Letter of Credit Fees. The Borrowers shall pay to the Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin times the daily Stated Amount under each such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of the Letter of Credit shall be
determined in accordance with Section 1.06.1.06. Letter of Credit Fees shall be
(i) due and payable on the first day after the end of each quarter commencing
with the first such date to occur after the issuance of such Letter of Credit,
and thereafter on demand, and (ii) computed on a quarterly basis in arrears. If
there is any change in the Applicable Margin during any quarter, the daily
amount available to be drawn under of each Letter of Credit shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, while any Event of Default pursuant to Sections
8.01(b), (c) or (i)8.01(b), (c) or (i) exists, all Letter of Credit Fees shall
accrue at the Default Rate as provided in Section 2.08(b)2.08(b) hereof;
provided that, with respect to any Event of Default pursuant to Sections
8.01(b)8.01(b) or (c)(c), the Default Rate shall apply only at the election of
the Agent or at the direction of the Required Lenders.

 



-75-

 

 

(j)       Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrowers shall pay directly to the L/C Issuer, for its own account,
a fronting fee (the “Fronting Fee”) (i) with respect to each Commercial Letter
of Credit, at a rate equal to 0.125% per annum, computed on the amount of such
Letter of Credit, and payable upon the issuance or amendment thereof, and (ii)
with respect to each Standby Letter of Credit, at a rate equal to 0.250% per
annum, computed on the daily amount available to be drawn under such Letter of
Credit and on a quarterly basis in arrears. Such Fronting Fees shall be due and
payable on the first day after the end of each quarter, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with Section
1.06.1.06. In addition, the Borrowers shall pay directly to the L/C Issuer, for
its own account, the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)       Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

2.04       Swing Line Loans.

.

 

(a)       The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in reliance upon the agreements of the other
Revolving Lenders set forth in this Section 2.042.04, make loans (each such
loan, a “Swing Line Loan”) to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Revolving Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Commitment; provided, however, that after giving effect to any Swing
Line Loan, (i) the Total Outstandings shall not exceed Loan Cap, and (ii) the
aggregate Outstanding Amount of the Committed Revolving Loans of any Lender at
such time, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations at such time, plus such Lender’s Applicable Percentage of
the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Revolving Commitment or such Lender’s Applicable Percentage of the
Borrowing Base, and provided, further, that the Borrowers shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and provided further that the Swing Line Lender shall not be obligated to make
any Swing Line Loan at any time when any Revolving Lender is at such time a
Defaulting Lender hereunder, unless the Swing Line Lender has entered into
satisfactory arrangements with the Borrowers or such Revolving Lender to
eliminate the Swing Line Lender’s risk with respect to such Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.042.04, prepay under Section
2.05(c)2.05(c), and reborrow under this Section 2.042.04. Each Swing Line Loan
shall bear interest only at the rate applicable to Base Rate Loans. Immediately
upon the making of a Swing Line Loan, each Revolving Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Swing Line Loan. The Swing Line Lender shall have all of the benefits and
immunities (A) provided to the Agent in Article IXArticle IX with respect to any
acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made by it or proposed to be made by it as if the term “Agent”
as used in Article IXArticle IX included the Swing Line Lender with respect to
such acts or omissions, and (B) as additionally provided herein with respect to
the Swing Line Lender.

 



-76-

 

 

(b)       Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Lead Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which
may be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Lead Borrower. Promptly
after receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice,
the Swing Line Lender will confirm with the Agent (by telephone or in writing)
that the Agent has also received such Swing Line Loan Notice and, if not, the
Swing Line Lender will notify the Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Agent at the request of the Required Lenders prior to
1:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of Section
2.04(a)2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.024.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender may, not later than 1:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrowers at its office by crediting the
account of the Lead Borrower on the books of the Swing Line Lender in
immediately available funds.

 

(c)       Refinancing of Swing Line Loans.

 

(i)       The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.022.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Loan Cap and the conditions set forth in Section
4.02.4.02. The Swing Line Lender shall furnish the Lead Borrower with a copy of
the applicable Committed Loan Notice promptly after delivering such notice to
the Agent. Each Revolving Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Agent in immediately available funds for the account of the Swing Line
Lender at the Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section
2.04(c)(ii)2.04(c)(ii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrowers in such amount.
The Agent shall remit the funds so received to the Swing Line Lender.

 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i)2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its risk participation in the relevant Swing Line Loan
and each Revolving Lender’s payment to the Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i)2.04(c)(i) shall be deemed payment in
respect of such participation.

 



-77-

 

 

(iii)       If any Revolving Lender fails to make available to the Agent for the
account of the Swing Line Lender any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section
2.04(c)2.04(c) by the time specified in Section 2.04(c)(i)2.04(c)(i), the Swing
Line Lender shall be entitled to recover from such Revolving Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the Swing Line Lender
in accordance with banking industry rules on interbank compensation plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Committed Revolving Loan included in the
relevant Revolving Credit Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Revolving Lender (through the Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)       Each Revolving Lender’s obligation to make Committed Revolving Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c)2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Revolving Lender may have against
the Swing Line Lender, the Borrowers or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Committed Revolving Loans pursuant to this Section
2.04(c)2.04(c) is subject to the conditions set forth in Section 4.024.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrowers to repay Swing Line Loans, together with interest as
provided herein.

 

(d)       Repayment of Participations.

 

(i)       At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Lender’s risk participation was funded) in
the same funds as those received by the Swing Line Lender.

 

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.0510.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Revolving Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 



-78-

 

 

(e)       Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Revolving Lender funds its Base Rate Loan or risk participation
pursuant to this Section 2.042.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)       Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05       Prepayments.

 

(a)       The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Agent, at any time or from time to time voluntarily prepay Committed
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Agent not later than 1:00 p.m. (A) three
Business Days prior to any date of prepayment of LIBO Rate Loans and (B) on the
date of prepayment of Base Rate Loans; (ii) any prepayment of LIBO Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $250,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $250,000 in excess thereof
($100,000 and $100,000, respectively, in the case of Swing Line Loans) or, in
each case, if less, the entire principal amount thereof then outstanding;
provided, further, that such notice may state that it is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Agent on or prior to the specified
closing date) if such condition is not satisfied. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBO Rate Loans, the Interest Period(s) of such Loans. The Agent will
promptly notify each Revolving Lender of its receipt of each such notice, and of
the amount of such Revolving Lender’s Applicable Percentage of such prepayment.
If such notice is given by the Lead Borrower, the Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBO Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.3.05. Each such prepayment
shall be applied to the Committed Revolving Loans of the Lenders in accordance
with their respective Applicable Percentages.

 

(b)       The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Swing Line Lender (with a copy to the Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Agent not later than 1:00 p.m. on the date of the prepayment, and (ii)
any such prepayment shall be in a minimum principal amount of $100,000. Each
such notice shall specify the date and amount of such prepayment. If such notice
is given by the Lead Borrower, the Borrowers shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(c)       If for any reason the Total Outstandings at any time exceed the Loan
Cap as then in effect, the Borrowers shall immediately prepay Committed
Revolving Loans, Swing Line Loans and/or Cash Collateralize the L/C Obligations
in an aggregate amount equal to such excess; provided, however, that the
Borrowers shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(c)2.05(c) unless after the prepayment in full of
the Committed Revolving Loans and Swing Line Loans, the Total Outstandings
exceed the Loan Cap as then in effect.

 



-79-

 

 

(d)       After the occurrence and during the continuance of a Cash Dominion
Event, the Borrowers shall prepay the Committed Revolving Loans, all outstanding
interest fees and Credit Party Expenses, and Cash Collateralize the L/C
Obligations with proceeds and collections received by the Loan Parties to the
extent so required under the provisions of Section 6.116.11 hereof.

 

(e)       Prepayments made pursuant to Section 2.05(c)2.05(c), and (d)(d)(i)
above, first, shall be applied to the Swing Line Loans, second, shall be applied
ratably to the outstanding Committed Revolving Loans, third, shall be used to
Cash Collateralize the remaining L/C Obligations; and, fourth, the amount
remaining, if any, after the prepayment in full of all Swing Line Loans and
Committed Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining L/C Obligations in full may be retained by
the Borrowers for use in the ordinary course of its business. Prepayments made
pursuant to Section 2.05(d)2.05(d)(ii) shall be applied in accordance with
Section 8.048.04. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Revolving Lenders, as applicable.

 

2.06       Termination or Reduction of Commitments.

 

(a)       The Borrowers may, upon irrevocable notice from the Lead Borrower to
the Agent, terminate the Aggregate Revolving Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit or from time to time permanently reduce the
Aggregate Revolving Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the Agent not
later than 11:00 a.m. five Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof, (iii) the
Borrowers shall not terminate or reduce (A) the Aggregate Revolving Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Revolving Commitments, (B) the
Letter of Credit Sublimit if, after giving effect thereto, the Outstanding
Amount of L/C Obligations not fully Cash Collateralized hereunder would exceed
the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if, after giving
effect thereto, and to any concurrent payments hereunder, the Outstanding Amount
of Swing Line Loans hereunder would exceed the Swing Line Sublimit.

 

(b)       If, after giving effect to any reduction of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Commitments, such Letter of Credit
Sublimit or Swing Line Sublimit shall be automatically reduced by the amount of
such excess.

 

(c)       The Agent will promptly notify the Revolving Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit
or the Aggregate Revolving Commitments under this Section 2.06(c).2.06(c). Upon
any reduction of the Aggregate Revolving Commitments, the Revolving Commitment
of each Revolving Lender shall be reduced by such Revolving Lender’s Applicable
Percentage of such reduction amount. All fees (including, without limitation,
commitment fees and Letter of Credit Fees) and interest in respect of the
Aggregate Revolving Commitments accrued until the effective date of any
termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.

 



-80-

 

 

2.07       Repayment of Loans.

 

(a)       The Borrowers shall repay to the Revolving Lenders on the Termination
Date the aggregate principal amount of Committed Revolving Loans outstanding on
such date.

 

(b)       To the extent not previously paid, the Borrowers shall repay the
outstanding balance of the Swing Line Loans on the Termination Date.

 

2.08       Interest.

.

 

(a)       Subject to the provisions of Section 2.08(b)2.08(b) below,

 

(i)       each LIBO Rate Loan constituting a Committed Revolving Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Adjusted LIBO Rate for such Interest Period plus
the Applicable Margin;

 

(ii)       each Base Rate Loan constituting a Committed Revolving Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin; and

 

(iii)       each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Margin.

 

(b) (i) If any Event of Default exists under Section 8.01(i),8.01(i), or if any
amount payable under any Loan Document is not paid when due (without regard to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(i)(ii) If any Event of Default exists under Section 8.01(b) or (c)8.01(b) or
(c), then the Agent may, and upon the request of the Required Lenders shall,
notify the Lead Borrower that all amounts payable under any Loan Document not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, shall thereafter bear interest at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

 

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 



-81-

 

 

2.09       Fees. In addition to certain fees described in Sections 2.03(i) and
2.03(j):.

 

In addition to certain fees described in Sections 2.03(i) and 2.03(j):

 

(a)       Commitment Fee. The Borrowers shall pay to the Agent for the account
of each Revolving Lender in accordance with its Applicable Percentage, a
commitment fee calculated on a per annum basis equal to 0.25.20% per annum times
the actual daily amount by which the Aggregate Revolving Commitments exceed the
Total Outstandings. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IVArticle IV is not met, and shall be due and payable
quarterly in arrears on the first day after the end of each quarter, commencing
with the first such date to occur after the Closing Date, and on the last day of
the Availability Period. The commitment fee shall be calculated quarterly in
arrears.

 

(b)       Other Fees. The Borrowers shall pay to Wells Fargo (in its capacity as
an Arranger and the Agent) fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.10       Computation of Interest and Fees.

 

Except for any computations with respect to clause (c) of the definition of Base
Rate (which shall be computed on the basis of a year of 365, or to the extent a
leap year, 366), all computations of fees and interest shall be made on the
basis of a 360-day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a)2.12(a), bear interest for one day. Each determination
by the Agent of an interest rate or fee hereunder shall be conclusive and
binding for all purposes, absent manifest error.

 

2.11       Evidence of Debt.

 

(a)       The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by the Agent (the “Loan Account”) in the
ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees and other amounts due in
connection with the Obligations due to such Lender. The accounts or records
maintained by the Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrowers hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Agent in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error. Upon the request of any Lender made through the Agent, the
Borrowers shall execute and deliver to such Lender (through the Agent) a Note,
which shall evidence such Lender’s Committed Revolving Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto. Upon receipt of an affidavit of a Lender as to
the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrowers will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

 

(b)       In addition to the accounts and records referred to in Section
2.11(a)2.11(a), each Revolving Lender and the Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Revolving Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Agent and the accounts and records of any Revolving Lender in respect of
such matters, the accounts and records of the Agent shall control in the absence
of manifest error.

 



-82-

 

 

(c)       Agent shall render monthly statements regarding the Loan Account to
the Lead Borrower including principal, interest, fees, and including an
itemization of all charges and expenses constituting Credit Party Expenses
owing, and such statements, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Credit Parties unless, within thirty (30) days after receipt
thereof by the Lead Borrower, the Lead Borrower shall deliver to Agent written
objection thereto describing the error or errors contained in any such
statements.

 

2.12       Payments Generally; Agent’s Clawback.

 

(a)       General. All payments to be made by the Loan Parties shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Agent after 2:00 p.m., at the option of the
Agent, shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrowers shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be.

 

(b) (i) Revolving Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Revolving Lender prior to the proposed date of any
Revolving Credit Borrowing of LIBO Rate Loans (or in the case of any Revolving
Credit Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Revolving Lender will not make available to the Agent such
Revolving Lender’s share of such Revolving Credit Borrowing, the Agent may
assume that such Revolving Lender has made such share available on such date in
accordance with Section 2.022.02 (or in the case of a Revolving Credit Borrowing
of Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.022.02) and may, in reliance upon
such assumption, make available to the Borrowers a corresponding amount. In such
event, if a Revolving Lender has not in fact made its share of the applicable
Revolving Credit Borrowing available to the Agent, then the applicable Revolving
Lender and the Borrowers severally agree to pay to the Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Agent, at (A) in the case
of a payment to be made by such Revolving Lender, the greater of the Federal
Funds Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation plus any administrative processing or
similar fees customarily charged by the Agent in connection with the foregoing,
and (B) in the case of a payment to be made by the Borrowers, the interest rate
applicable to Committed Revolving Loans comprising Base Rate Loans. If the
Borrowers and such Revolving Lender shall pay such interest to the Agent for the
same or an overlapping period, the Agent shall promptly remit to the Borrowers
the amount of such interest paid by the Borrowers for such period. If such
Revolving Lender pays its share of the applicable Revolving Credit Borrowing to
the Agent, then the amount so paid shall constitute such Revolving Lender’s
Committed Revolving Loan included in such Revolving Credit Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Revolving Lender that shall have failed to make such payment
to the Agent.

 



-83-

 

 

(i)(ii) Payments by Borrowers; Presumptions by Agent. Unless the Agent shall
have received notice from the Lead Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrowers will not make such payment, the Agent may assume
that the Borrowers have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the L/C
Issuer, as the case may be, the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders or the L/C Issuer, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or the L/C Issuer, in immediately available
funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the Agent,
at the greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation.

 

A notice of the Agent to any Lender or the Lead Borrower with respect to any
amount owing under this subsection (b)(b) shall be conclusive, absent manifest
error.

 

(c)       Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article IIArticle II, and such funds are not made
available to the Borrowers by the Agent because the conditions to the applicable
Credit Extension set forth in Article IVArticle IV are not satisfied or waived
in accordance with the terms hereof (subject to the provisions of the last
paragraph of Section 4.024.02 hereof), the Agent shall return such funds (in
like funds as received from such Lender) to such Lender, without interest.

 

(d)       Obligations of Lenders Several. The obligations of the Revolving
Lenders hereunder to make Committed Revolving Loans, to fund participations in
Letters of Credit and Swing Line Loans and to make payments hereunder are
several and not joint. The failure of any Revolving Lender to make any Committed
Revolving Loan, to fund any such participation or to make any payment hereunder
on any date required hereunder shall not relieve any other Revolving Lender of
its corresponding obligation to do so on such date, and no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to so make
its portion of its Committed Revolving Loan, to purchase its participation or to
make its payment hereunder.

 

(e)       Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13       Sharing of Payments by Lenders.

 

If any Credit Party shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of, interest on, or other
amounts with respect to, any of the Obligations resulting in any Revolving
Lender receiving payment of a proportion of the aggregate amount of Obligations
in respect of Committed Revolving Loans greater than its pro rata share thereof
as provided herein (including as in contravention of the priorities of payment
set forth in Section 8.048.04), then the Credit Party receiving such greater
proportion shall (a) notify the Agent of such fact, and (b) purchase (for cash
at face value) participations in the Obligations of the other Revolving Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Credit Parties ratably and in the
priorities set forth in Section 8.048.04, provided that:

 



-84-

 

 

(i)       if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)       the provisions of this Section shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
portion of its Committed Revolving Loans or subparticipations in L/C Obligations
or Swing Line Loans to any assignee or participant, other than to the Borrowers
or any Subsidiary thereof (as to which the provisions of this Section shall
apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14       Settlement Amongst Lenders.

 

(a)       The amount of each Revolving Lender’s Applicable Percentage of
outstanding Committed Revolving Loans (including outstanding Swing Line Loans),
shall be computed weekly (or more frequently in the Agent’s discretion) and
shall be adjusted upward or downward based on all Committed Revolving Loans
(including Swing Line Loans) and repayments of Committed Revolving Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

 

(b)       The Agent shall deliver to each of the Revolving Lenders promptly
after a Settlement Date a summary statement of the amount of outstanding
Committed Revolving Loans and Swing Line Loans for the period and the amount of
repayments received for the period. As reflected on the summary statement, (i)
the Agent shall transfer to each Revolving Lender its Applicable Percentage of
repayments, and (ii) each Revolving Lender shall transfer to the Agent (as
provided below) or the Agent shall transfer to each Revolving Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Revolving Loans made by each Lender shall be
equal to such Revolving Lender’s Applicable Percentage of all Committed
Revolving Loans outstanding as of such Settlement Date. If the summary statement
requires transfers to be made to the Agent by the Revolving Lenders and is
received prior to 1:00 p.m. on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if received
after 1:00 p.m., then no later than 3:00 p.m. on the next Business Day. The
obligation of each Revolving Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Agent. If and to the
extent any Revolving Lender shall not have so made its transfer to the Agent,
such Revolving Lender agrees to pay to the Agent, forthwith on demand such
amount, together with interest thereon, for each day from such date until the
date such amount is paid to the Agent, equal to the greater of the Federal Funds
Rate and a rate determined by the Agent in accordance with banking industry
rules on interbank compensation plus any administrative, processing, or similar
fees customarily charged by the Agent in connection with the foregoing.

 



-85-

 

 



2.15       Uncommitted Increase.

 

(a)       Uncommitted Increase.

 

(i)       Request for Increase. Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the Agent (which shall promptly
notify the Lenders), the Lead Borrower may request an increase in the Aggregate
Revolving Commitments by an amount (for all such requests) not exceeding
$100,000,000 or such higher amount as may be agreed to by Required Lenders (the
“Commitment Increase”); provided that (i) any such request for an increase shall
be in a minimum amount of $5,000,000 and (ii) the Lead Borrower may make a
maximum of three such requests. At the time of sending such notice, the Lead
Borrower (in consultation with the Agent) shall specify the time period within
which each Revolving Lender is requested to respond (which shall in no event be
less than ten Business Days from the date of delivery of such notice to the
Revolving Lenders). No Lender is required to increase its Commitment.

 

(ii)       Lender Elections to Increase. Each Lender shall notify the Agent
within such time period whether or not it agrees to increase its Revolving
Commitment and, if so, whether by an amount equal to, greater than, or less than
its Applicable Percentage of such requested increase. Any Revolving Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Commitment.

 

(iii)       Notification by Agent; Additional Lenders. The Agent shall notify
the Lead Borrower and each Revolving Lender of the Revolving Lenders’ responses
to each request made hereunder. To achieve the full amount of a requested
increase and subject to the approval of the Agent, the L/C Issuer and the Swing
Line Lender (which approvals shall not be unreasonably withheld), to the extent
that the existing Lenders decline to increase their Revolving Commitments, or
decline to increase their Revolving Commitments to the amount requested by the
Lead Borrower, the Agent, in consultation with the Lead Borrower, will use its
reasonable efforts to arrange for other Eligible Assignees to become a Revolving
Lender hereunder and to issue commitments in an amount equal to the amount of
the increase in the Aggregate Revolving Commitments requested by the Lead
Borrower and not accepted by the existing Revolving Lenders (and the Lead
Borrower may also invite additional Eligible Assignees to become Revolving
Lenders) (each, an “Additional Commitment Lender”), provided, however, that
without the consent of the Agent, at no time shall the Revolving Commitment of
any Additional Commitment Lender be less than $10,000,000.

 

(iv)       Effective Date and Allocations. If the Aggregate Revolving
Commitments are increased in accordance with this Section, the Agent, in
consultation with the Lead Borrower, shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The Agent
shall promptly notify the Lead Borrower and the Revolving Lenders of the final
allocation of such increase and the Increase Effective Date and on the Increase
Effective Date (i) the Aggregate Revolving Commitments under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
Commitment Increases, and (ii) Schedule 2.01 shall be deemed modified, without
further action, to reflect the revised Commitments and Applicable Percentages of
the Revolving Lenders.

 



-86-

 

 

(b)       Conditions to Effectiveness of Commitment Increase. As a condition
precedent to such Commitment Increase, (i) the Lead Borrower shall deliver to
the Agent a certificate of the Lead Borrower dated as of the Increase Effective
Date signed by a Responsible Officer of the Lead Borrower (A) certifying and
attaching the resolutions adopted by the Lead Borrower approving or consenting
to such Commitment Increase, and (B) certifying that, before and after giving
effect to such Commitment Increase, (1) the representations and warranties
contained in Article VArticle V and the other Loan Documents are true and
correct in all material respects on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects as of such earlier date and except in the case of any representation
and warranty qualified by materiality, in which case they shall be true and
correct in all respects, and except that for purposes of this Section 2.152.15,
the representations and warranties contained in subsections (a)(a) and (b)(b) of
Section 5.065.06 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.046.04,
and (2) no Default or Event of Default exists or would arise therefrom, (ii) the
Borrowers, the Agent, and any Additional Commitment Lender shall have executed
and delivered a joinder to the Loan Documents in such form as the Agent shall
reasonably require; (iii) the Borrowers shall have paid such fees and other
compensation, if any, to the Revolving Lenders increasing their Revolving
Commitments and to the Additional Commitment Lenders, as the Lead Borrower and
such Revolving Lenders and Additional Commitment Lenders, as applicable, shall
agree; (iv) the Borrowers shall have paid such arrangement fees to the Agent as
the Lead Borrower and the Agent may agree; (v) if requested by the Agent, the
Borrowers shall deliver to the Agent and the Lenders an opinion or opinions, in
form and substance reasonably satisfactory to the Agent, from counsel to the
Borrowers reasonably satisfactory to the Agent and dated such date; (vi) the
Borrowers and the Additional Commitment Lender shall have delivered such other
instruments, documents and agreements as the Agent may reasonably have
requested; and (vii) no Default or Event of Default exists. The Borrowers shall
prepay any Committed Revolving Loans outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 2.052.05) to the
extent necessary to keep the outstanding Committed Revolving Loans ratable with
any revised Applicable Percentages arising from any nonratable increase in the
Revolving Commitments under this Section.

 

(c)       Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.132.13 or 10.0110.01 to the contrary.

 



-87-

 

 

2.16       Extensions of Revolving Commitments.

 

(a)       Notwithstanding anything to the contrary in this Agreement, pursuant
to one or more offers (each, an “Extension Offer”) made from time to time by the
Lead Borrower to all Lenders on a pro rata basis (based on the aggregate
outstanding principal amount of the respective Revolving Commitments) and on the
same terms to each such Lender, the Loan Parties may consummate from time to
time transactions with individual Lenders that accept the terms contained in
such Extension Offers to extend the Maturity Date of each such Lender’s
Revolving Commitments and otherwise modify the terms of such Revolving
Commitments pursuant to the terms of the relevant Extension Offer (including by
increasing the interest rate or fees payable in respect of such Revolving
Commitments) (each, an “Extension”, and each group of Revolving Commitments so
extended, as well as the original Revolving Commitments not so extended, being a
“tranche”). Any Extended Revolving Commitments shall constitute a separate
tranche of Revolving Commitments from the tranche of Revolving Commitments so
long as the following terms are satisfied: (i) no Default or Event of Default
shall have occurred and be continuing at the time the offering document in
respect of an Extension Offer is delivered to the Lenders; (ii) except as to
pricing (interest rate and fees) and maturity (which shall be set forth in the
relevant Extension Offer but shall be no earlier than the Maturity Date of the
Revolving Commitments), the Revolving Commitment of any Lender that agrees to an
Extension with respect to such amounts extended pursuant to any Extension (an
“Extended Revolving Commitment”), and the related outstandings, shall be a
Revolving Commitment (or related outstandings, as the case may be) with the same
terms as the original Revolving Commitments (and related outstandings); provided
that (A) the borrowing and repayment (except for (1) payments of interest and
fees at different rates on Extended Revolving Commitments (and related
outstandings), (2) repayments required upon the Maturity Date of the
non-extending Revolving Commitments and (3) repayments made in connection with a
permanent repayment and termination of any portion of the Revolving Commitments)
of Loans with respect to Extended Revolving Commitments after the applicable
date of such Extension shall be made on a pro rata basis with all other
Revolving Commitments, (B) the permanent repayment of Committed Revolving Loans
with respect to, and termination of, Extended Revolving Commitments after the
applicable date of such Extension shall be made on a pro rata basis with all
other Revolving Commitments, except that the Loan Parties shall be permitted to
permanently repay and terminate Revolving Commitments prior to any Extended
Revolving Commitments, (C) assignments and participations of Extended Revolving
Commitments and extended Committed Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Commitments and
Committed Revolving Loans, and (D) at no time shall there be Revolving
Commitments hereunder (including Extended Revolving Commitments) which have more
than two different Maturity Dates; (iii) if the aggregate principal amount of
Revolving Commitments be (calculated on the face amount thereof) in respect of
which Lenders shall have accepted the relevant Extension Offer shall exceed the
maximum aggregate principal amount of Revolving Commitments offered to be
extended by the Loan Parties pursuant to such Extension Offer, then the
Revolving Commitments of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer; and (iv) any applicable Minimum Extension Condition (as defined
below) shall be satisfied unless waived by the Loan Parties and, to extent
provided below, the Agent.

 

(b)       With respect to all Extensions consummated by the Loan Parties
pursuant to this Section 2.162.16, (i) such Extensions shall not constitute
voluntary or mandatory payments for purposes of this Agreement and (ii) each
Extension Offer shall specify the minimum amount of Revolving Commitments to be
tendered, which shall be with respect to Revolving Commitments of a class an
integral multiple of $5,000,000 and an aggregate principal amount that is not
less than $10,000,000 (or if less, the remaining outstanding principal amount
thereof) (or such lesser minimum amount reasonably approved by the Agent) (a
“Minimum Extension Condition”). The transactions contemplated by this Section
2.162.16 (including, for the avoidance of doubt, payment of any interest, fees
or premium in respect of any Extended Revolving Commitments on such terms as may
be set forth in the relevant Extension Offer) shall not require the consent of
any Lender or any other person (other than as set forth in clause (c) of this
Section 2.162.16).

 

(c)       The consent (such consent not to be unreasonably withheld, delayed or
conditioned) of the Agent shall be required to effectuate any Extension. No
consent of any Lender or any other person shall be required to effectuate any
Extension, other than the consent of the Loan Parties and each Lender agreeing
to such Extension with respect to one or more of its Revolving Commitments. The
Lenders hereby irrevocably authorize the Agent to enter into amendments to this
Agreement and the other Loan Documents (an “Extension Amendment”) with the Loan
Parties as may be necessary in order to establish new tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Agent and the Loan
Parties in connection with the establishment of such new tranches, in each case,
on terms consistent with this Section 2.162.16.

 



-88-

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

 

3.01       Taxes.

 

(a)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law. If the Borrowers or any other withholding agent shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, the applicable Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholding been made.

 

(b)       Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a)(a) above, the Borrowers shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent, each Lender and the L/C Issuer, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Agent, such Lender or the L/C
Issuer, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Lead Borrower by a Lender or the L/C Issuer (with a
copy to the Agent), or by the Agent, on its own behalf or on behalf of the a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(d)       Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Agent the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Agent.

 

(e)       Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law or reasonably requested by the Lead Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. Such delivery shall be provided on the Closing
Date and on or before such documentation expires or becomes obsolete or after
the occurrence of an event requiring a change in the documentation most recently
delivered. In addition, any Lender, if requested by the Lead Borrower or the
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Agent as will enable the Lead
Borrower or the Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

 



-89-

 

 

Without limiting the generality of the foregoing, in the event that any Borrower
is a U.S. Person within the meaning of Code Section 7701(a)(30) (a “U.S.
Person”), any Lender shall deliver to the Lead Borrower and the Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Lead Borrower or the Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(i)       any Lender that is a U.S. Person shall deliver executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

 

(ii)       any Foreign Lender shall deliver whichever of the following is
applicable:

 

(A)       duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, or any successor form thereto, claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

 

(B)       duly completed copies of Internal Revenue Service Form W-8ECI;

 

(C)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate (“Tax
Compliance Certificate”) to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrowers within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code and (y) duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E, or any successor form thereto;

 

(D)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a Tax Compliance Certificate, IRS Form W-9 and/or other certification
documents from each beneficial owner, as applicable;

 

(E)       any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made;

 

(F)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Lead Borrower and the Agent at the time or times prescribed
by law and at such time or times reasonably requested by the Lead Borrower or
the Agent such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Lead Borrower or the Agent as may be
necessary for the Borrowers and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of this clause (F), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 



-90-

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Lead Borrower and the Agent in
writing of its legal inability to do so.

 

(f)       Treatment of Certain Refunds. If the Agent, any Lender or the L/C
Issuer determines, in its sole discretion, exercised in good faith, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Loan Parties or with respect to which the Loan Parties have
paid or remitted additional amounts pursuant to this Section, it shall pay to
the Loan Parties an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Loan Parties under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent, such Lender or the L/C
Issuer, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Loan Parties, upon the request of the Agent, such Lender or the L/C
Issuer, agree to repay the amount paid over to the Loan Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent, such Lender or the L/C Issuer in the event the Agent,
such Lender or the L/C Issuer is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to the Loan
Parties or any other Person.

 

(g)       Agent Withholding. On or before the date the Agent (or any successor
thereto) becomes a party to this Agreement, the Agent shall provide to the Lead
Borrower, two duly-signed, properly completed copies of the documentation
prescribed in clause (i) or (ii) below, as applicable (together with all
required attachments thereto): (i) IRS Form W-9 or any successor thereto, or
(ii) (A) with respect to payments to be received by it as a beneficial owner,
IRS Form W-8ECI or any successor thereto, and (B) with respect to payments
received on account of any Lender, a U.S. branch withholding certificate on IRS
Form W-8IMY (together with required accompanying documentation) or any successor
thereto evidencing its agreement with the Lead Borrower to be treated as a U.S.
Person for U.S. federal withholding purposes. At any time thereafter, the Agent
shall provide updated documentation previously provided (or a successor form
thereto) when any documentation previously delivered has expired or become
obsolete or invalid or otherwise upon the reasonable request of the Lead
Borrower.

 

3.02       Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBO Rate Loans, or to
determine or charge interest rates based upon the LIBO Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Lead Borrower through the
Agent, any obligation of such Lender to make or continue LIBO Rate Loans or to
convert Base Rate Loans to LIBO Rate Loans shall be suspended until such Lender
notifies the Agent and the Lead Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, the Borrowers
shall, upon demand from such Lender (with a copy to the Agent), prepay or, if
applicable, convert all LIBO Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such LIBO Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such LIBO Rate Loans. Upon
any such prepayment or conversion, the Borrowers shall also pay accrued interest
on the amount so prepaid or converted.

 



-91-

 

 

3.03       Inability to Determine Rates.

 

If the Required Lenders determine that for any reason in connection with any
request for a LIBO Rate Loan or a conversion to or continuation thereof that (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such LIBO Rate Loan, (b)
adequate and reasonable means do not exist for determining the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan, or (c) the
LIBO Rate for any requested Interest Period with respect to a proposed LIBO Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Agent will promptly so notify the Lead Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain LIBO Rate Loans
shall be suspended until the Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Lead Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
LIBO Rate Loans or, failing that, will be deemed to have converted such request
into a request for a Revolving Credit Borrowing of Base Rate Loans in the amount
specified therein.

 

3.04       Increased Costs; Reserves on LIBO Rate Loans.

 

(a)       Increased Costs Generally. If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBO Rate) or the
L/C Issuer;

 

(ii)       subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBO Rate Loan made by it, or change
the basis of taxation of payments to such Lender or the L/C Issuer in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 3.013.01
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or the L/C Issuer); or

 

(iii)       impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBO
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 



-92-

 

 

(b)       Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements or liquidity has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

 

(c)       Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a)(a) or (b)(b) of this Section and delivered to the Lead Borrower
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)       Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
six months prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor.

 

(e)       Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Lead Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Agent) of such additional interest from such Lender. If a Lender
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

 

3.05       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Agent) from time to time, the
Borrowers shall promptly compensate such Lender for and hold such Lender
harmless from any loss, cost or expense incurred by it as a result of:

 



-93-

 

 

(a)       any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)       any failure by the Borrowers (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

 

(c)       any assignment of a LIBO Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Lead Borrower
pursuant to Section 10.1310.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.053.05, each Lender shall be deemed to have funded each
LIBO Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit
or other borrowing in the London interbank market for a comparable amount and
for a comparable period, whether or not such LIBO Rate Loan was in fact so
funded.

 

3.06       Mitigation Obligations; Replacement of Lenders..

 

(a)       Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.05,3.05, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.013.01, or if any Lender gives a notice
pursuant to Section 3.023.02, then such Lender shall use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.05,3.01 or 3.05, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.023.02, as applicable, and (ii) in
each case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)       Replacement of Lenders. If any Lender requests compensation under
Section 3.05,3.05, or if the Borrowers are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.013.01, the Borrowers may replace such Lender in
accordance with Section 10.1310.13.

 



-94-

 

 

3.07       Survival.

 

Each party’s obligations under this Article IIIArticle III shall survive
termination of the Aggregate Revolving Commitments and repayment of the
Committed Revolving Loans, the Swing Line Loans, and all other Obligations.

 

3.08       Designation of Lead Borrower as Borrowers’ Agent.

.

 

(a)       Each Borrower hereby irrevocably designates and appoints the Lead
Borrower as such Borrower’s agent to obtain Credit Extensions, the proceeds of
which shall be available to each Borrower for such uses as are permitted under
this Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Credit Party on account of Credit Extensions so made as if
made directly by the applicable Credit Party to such Borrower, notwithstanding
the manner by which such Credit Extensions are recorded on the books and records
of the Lead Borrower and of any other Borrower. In addition, each Loan Party
other than the Borrowers hereby irrevocably designates and appoints the Lead
Borrower as such Loan Party’s agent to represent such Loan Party in all respects
under this Agreement and the other Loan Documents.

 

(b)       Each Borrower recognizes that credit available to it hereunder is in
excess of and on better terms than it otherwise could obtain on and for its own
account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each
Borrower hereby assumes and agrees to discharge all Obligations of each of the
other Borrowers.

 

(c)       The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Agent nor any other Credit Party shall have any
obligation to see to the application of such proceeds therefrom.

 

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01       Conditions of Initial Credit Extension.

 

The obligation of the L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)       The Agent’s receipt of the following, each of which shall be
originals, facsimiles or other electronic image scan transmission (e.g., “pdf”
or “tif “” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Closing Date (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the Agent:

 

(i)       executed counterparts of this Agreement sufficient in number for
distribution to the Agent, each Lender and the Lead Borrower;

 

(ii)       a Note executed by the Borrowers in favor of each Lender requesting a
Note;

 



-95-

 

 

(iii)       copies of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Agent may require evidencing (A) the authority of each Loan Party to enter into
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to become a party and (B) the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to become a party;

 

(iv)       copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Agent may reasonably require to evidence
that each Loan Party is duly organized or formed, and that each Loan Party is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to so qualify in such jurisdiction would not reasonably be expected to
have a Material Adverse Effect;

 

(v)       a favorable opinion(s) of Proskauer Rose LLP, counsel to the Loan
Parties on the Closing Date, addressed to the Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Agent may
reasonably request;

 

(vi)       a certificate signed by a Responsible Officer of the Lead Borrower
certifying (1) that the conditions specified in Sections 4.02(a) and
4.02(b)4.02(a) and 4.02(b) have been satisfied, (2) that there has been no event
or circumstance since the date of the Audited Financial Statements that has had
or could be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect, (3) to the Solvency of the Loan Parties,
on a consolidated basis, as of the Closing Date after giving effect to the
Transactions, and (4) either that (x) no consents, licenses or approvals are
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, or (y) that all such consents, licenses and approvals have been
obtained and are in full force and effect;

 

(vii)       certificates of insurance evidencing insurance required to be
maintained by Section 6.02(a);6.02(a);

 

(viii)     a payoff letter from the agent for the lenders under the Existing
Term Loan Agreement reasonably satisfactory in form and substance to the Agent
evidencing that the Existing Term Loan Agreement has been or substantially
concurrently with the Closing Date is being terminated, all obligations
thereunder are being paid in full, and all Liens securing obligations under the
Existing Term Loan Agreement have been or substantially concurrently with the
Closing Date are being released;

 

(ix)       the Security Documents and certificates evidencing any stock being
pledged thereunder, together with undated stock powers executed in blank, each
duly executed by the applicable Loan Parties;

 

(x)        the Intercreditor Agreement, duly executed by all applicable parties;

 

(xi)       the Confirmation Agreement, Facility Guaranty, Perfection
Certificate, Grant of Security Interest in Trademarks, Disbursement Letter,
Post-Closing Letter and Borrowing Base Certificate, each duly executed by the
applicable Loan Parties;

 



-96-

 

 

(xii)       results of searches or other evidence reasonably satisfactory to the
Agent (in each case dated as of a date reasonably satisfactory to the Agent)
indicating the absence of Liens on the assets of the Loan Parties, except for
Permitted Encumbrances and Liens for which termination statements and releases,
satisfactions and discharges of any mortgages, and releases or subordination
agreements satisfactory to the Agent are being tendered concurrently with such
extension of credit or other arrangements satisfactory to the Agent for the
delivery of such termination statements and releases, satisfactions and
discharges have been made;

 

(xiii)       (A) all documents and instruments, including Uniform Commercial
Code financing statements, required by law or reasonably requested by the Agent
to be filed, registered or recorded to create or perfect the first priority
Liens intended to be created under the Loan Documents and all such documents and
instruments shall have been so filed, registered or recorded to the satisfaction
of the Agent and (B) the DDA Notifications, Credit Card Notifications required
pursuant to Section 6.116.11 hereof; and

 

(xiv)       such other assurances, certificates, documents, consents or opinions
as the Agent reasonably may require.

 

(b)      After giving effect to the Transactions, including, without limitation
(i) the first funding under the Loans, (ii) any charges to the Loan Account made
in connection with the establishment of the credit facility contemplated hereby
and (iii) all Letters of Credit to be issued at, or immediately subsequent to,
such establishment (including, without limitation, the Existing Letters of
Credit), Availability, after giving pro forma effect to the Closing Date
Dividend, shall be not less than $100,000,000.

 

(c)      The Agent shall have received a Borrowing Base Certificate dated the
Closing Date, relating to the month ended on August 25, 2016, and executed by a
Responsible Officer of the Lead Borrower.

 

(d)      Since December 31, 2015, no Material Adverse Effect has occurred.

 

(e)       The Agent shall have received and be satisfied with (i) a detailed
forecast for the period commencing on the Closing Date and through and including
the Maturity Date, which shall include an Availability model, Consolidated
income statement, balance sheet, and statement of cash flow (on a monthly basis
for the 2016 Fiscal Year, and on an annual basis for each Fiscal Year
thereafter), each prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices and (ii) such other information (financial or
otherwise) reasonably requested by the Agent.

 

(f)       There shall not be pending any litigation or other proceeding, the
result of which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

 

(g)      Each Exiting Lender shall have received, or substantially concurrently
with the Closing Date will receive, payment of the principal balance of the
Loans (as defined in the Existing Credit Agreement) held by such Exiting Lender
outstanding on the date hereofClosing Date plus amounts accrued and unpaid in
respect of interest, fees and expenses payable to such Exiting Lender as of the
date hereofClosing Date and the commitment of such Exiting Lender to extend
credit under the Existing Credit Agreement shall be terminated.

 

(h)      The consummation of the Transactions shall not violate any applicable
Law or any Organization Document.

 



-97-

 

 

(i)       All fees and expenses required to be paid to Wells Fargo (in its
capacity as the Agent or an Arranger, as applicable), on or before the Closing
Date shall have been paid in full, and all fees and expenses required to be paid
to the Lenders on or before the Closing Date shall have been paid in full.

 

(j)       The Borrowers shall have paid all fees, charges and disbursements of
counsel to the Agent to the extent invoiced at least two (2) Business Days prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the Closing
Date (provided that such estimate shall not thereafter preclude a final settling
of accounts between the Borrowers and the Agent).

 

(k)      The Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

(l)       The Loan Parties shall have received not less than $346,500,000 in
gross proceeds in connection with the Term Loan Agreement on the Closing Date.

 

Without limiting the generality of the provisions of Section 9.049.04, for
purposes of determining compliance with the conditions specified in this Section
4.014.01, each Lender that has signed this Agreement shall be deemed to have
Consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be Consented to or approved by or acceptable
or satisfactory to a Lender unless the Agent shall have received notice from
such Lender prior to the proposed Closing Date specifying its objection thereto.

 

4.02       Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Revolving
Loans to the other Type, or a continuation of LIBO Rate Loans) and each L/C
Issuer to issue each Letter of Credit is subject to the following conditions
precedent:

 

(a)       The representations and warranties of each other Loan Party contained
in Article VArticle V or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) in the case of any representation
and warranty qualified by materiality, they shall be true and correct in all
respects, and (iii) for purposes of this Section 4.024.02, the representations
and warranties contained in subsections (a)(a) and (b)(b) of Section 5.065.06
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.046.04;

 

(b)       No Default or Event of Default shall exist, or would result
immediately after giving effect to such proposed Credit Extension or from the
application of the proceeds thereof;

 

(c)       The Agent and, if applicable, the L/C Issuer or the Swing Line Lender
shall have received a Request for Credit Extension in accordance with the
requirements hereof; and

 

(d)       No Overadvance shall result from such Credit Extension.

 



-98-

 

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Revolving Loans to the other Type, or a
continuation of LIBO Rate Loans) submitted by the Lead Borrower shall be deemed
to be a representation and warranty by the Borrowers that the conditions
specified in Sections 4.02(a) and (b)4.02(a)and (b) have been satisfied on and
as of the date of the applicable Credit Extension. The conditions set forth in
this Section 4.024.02 are for the sole benefit of the Agent, Lenders, L/C
Issuer, and Swing Line Lender but, until the Required Lenders otherwise direct
the Agent to cease making Committed Revolving Loans and direct the L/C Issuer to
cease issuing Letters of Credit, the Revolving Lenders will fund their
Applicable Percentage of all Committed Revolving Loans and participate in all
Swing Line Loans and Letters of Credit whenever made or issued, which are
requested by the Lead Borrower and which, notwithstanding the failure of the
Loan Parties to comply with the provisions of this Article IVArticle IV, agreed
to by the Agent, provided, however, the making of any such Loans or the issuance
of any Letters of Credit shall not be deemed a modification or waiver by any
Credit Party of the provisions of this Article IVArticle IV on any future
occasion or a waiver of any rights or the Credit Parties as a result of any such
failure to comply.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to each Agent, Lender, L/C Issuer, and
Swing Line Lender that:

 

5.01       Organization; Powers.

 

Each Loan Party and each of their Subsidiaries (a) is a partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or in any foreign jurisdiction where an equivalent status exists,
enjoys the equivalent status under the laws of such foreign jurisdiction of
organization) under the laws of the jurisdiction of its organization, except
(other than with respect to any Borrower solely in respect of its jurisdiction
of organization), to the extent that the failure to be so organized, existing
and in good standing could not reasonably be expected to have a Material Adverse
Effect, (b) has all requisite power and authority to own its property and assets
and to carry on its business as now conducted, except to the extent that the
failure to have such power and authority could not reasonably be expected to
have a Material Adverse Effect, (c) is qualified and is licensed, and where
applicable, in good standing to do business in each jurisdiction where such
qualification is required, except where the failure so to qualify or be in good
standing could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrowers, to borrow and
otherwise obtain credit hereunder. Schedule 5.01 annexed hereto sets forth, as
of the Closing Date, each Loan Party’s name as it appears in official filings in
its state of incorporation or organization, its state of incorporation or
organization, organization type, organization number, if any, issued by its
state of incorporation or organization, and its federal employer identification
number.

 

5.02       Authorization.

 

The execution, delivery and performance by the Loan Parties of each of the Loan
Documents to which it is a party and the borrowings hereunder (a) have been duly
authorized by all corporate, stockholder, partnership or limited liability
company action required to be taken by the Loan Parties and (b) will not (i)
violate (A) any provision of law, statute, rule or regulation, in any material
respect, (B) the certificate or articles of incorporation or other constitutive
documents (including any partnership, limited liability company or operating
agreement or by-laws) of any Loan Party, (C) any applicable order of any court
or any rule, regulation or order of any Governmental Authority or (D) any
Contractual Obligation,

 



-99-

 

 

(ii) be in conflict with, result in a breach of, constitute (alone or with
notice or lapse of time or both) a default under, or give rise to a right of or
result in any cancellation or acceleration of any Material Contract or Material
Indebtedness or right or obligation (including any payment) or to a loss of a
material benefit under any such indenture, certificate of designation for
preferred stock, agreement or other instrument, other than with respect to the
constitutive documents of any Loan Party, where any such conflict, violation,
breach or default referred to in clause (i) (A), (C) or (D) of this Section
5.025.02(b) could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (iii) result in the creation or
imposition of any Lien upon any property or assets of any Loan Party, other than
the Liens created by the Loan Documents and Permitted Encumbrances.

 

5.03       Enforceability.

 

This Agreement has been duly executed and delivered by each of the Loan Parties
and constitutes, and each other Loan Document when executed and delivered by
each Loan Party that is party thereto will constitute, a legal, valid and
binding obligation of such Loan Party enforceable against each such Loan Party
in accordance with its terms, subject to (a) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (b) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (c) implied covenants of good faith and fair dealing.

 

5.04       Governmental Approvals.

 

No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority or third party is required for the
perfection or maintenance of the Liens created under the Security Documents or
the exercise by the Agent or any Lender of its rights under the Loan Documents
or the remedies in respect of the Collateral, except for (a) the filing of
Uniform Commercial Code financing statements and equivalent filings in foreign
jurisdictions, (b) filings with the United States Patent and Trademark Office
and the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) filings which
may be required under Environmental Laws, (d) such as have been made or obtained
and are in full force and effect, (e) such actions, consents and approvals the
failure of which to be obtained or made could not reasonably be expected to have
a Material Adverse Effect and (f) filings or other actions listed on Schedule
5.04.

 

5.05       Reserved. .

 

5.06       Financial Statements.

 

(a)       The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise approved by a Responsible Officer and expressly noted therein and (ii)
fairly present, in all material respects, the financial condition of the Parent
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise approved by a
Responsible Officer and expressly noted therein.

 

(b)       The unaudited Consolidated balance sheet of the Parent and its
Subsidiaries dated August 25, 2016, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Month
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise approved by a
Responsible Officer and expressly noted therein, and (ii) fairly present, in all
material respects, the financial condition of the Parent and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments. Schedule 5.06 sets forth all
Material Indebtedness of the Loan Parties and their Consolidated Subsidiaries as
of the Closing Date.

 



-100-

 

 

(c)       To the best knowledge of the Borrowers, no Internal Control Event
exists or has occurred since the date of the Audited Financial Statements that
has resulted in or could reasonably be expected to result in a misstatement in
any material respect, (i) in any financial information delivered or to be
delivered to the Agent or the Lenders, (ii) of the Borrowing Base, (iii) of
covenant compliance calculations provided hereunder or (iv) of the assets,
liabilities, financial condition or results of operations of the Parent and its
Subsidiaries on a Consolidated basis; it being understood and agreed that any
Internal Control Event disclosed in connection with preparation for an imminent
Public Offering may be remedied within six (6) months following the date of such
Public Offering.

 

5.07       Title to Properties; Possession Under Leases.

.

 

(a)       Each of the Loan Parties has valid fee simple title to, or valid
leasehold interests in, or easements or other limited property interests in, all
of its material Real Estate located in the United States and has valid title to
its material personal property and assets located in the United States, in each
case, except for Permitted Encumbrances and defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted
Encumbrances.

 

(b)       Neither the Loan Parties nor any of their Subsidiaries has defaulted
under any lease to which it is a party, except for such defaults as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each of the Loan Parties’ and their Subsidiaries’ leases is in
full force and effect, except leases in respect of which the failure to be in
full force and effect could not reasonably be expected to have a Material
Adverse Effect. The Loan Parties and each of their Subsidiaries enjoys peaceful
and undisturbed possession under all such leases, other than leases in respect
of which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

5.08       Subsidiaries; Equity Interests.

 

As of the Closing Date, the Loan Parties have no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.08, which Schedule sets forth
the legal name, jurisdiction of incorporation or formation and authorized Equity
Interests of each such Subsidiary. All of the outstanding Equity Interests in
such Subsidiaries have been validly issued, are fully paid and non-assessable
and are owned by a Loan Party (or a Subsidiary of a Loan Party) and are free and
clear of all Liens except for those created under the Security Documents or
those in favor of the Term Loan Agent, and, as of the Closing Date, are in the
amounts listed on Part (a) of Schedule 5.08. On the Closing Date, except as set
forth in Schedule 5.08, there are no outstanding rights to purchase any Equity
Interests in any Subsidiary. As of the Closing Date, the Loan Parties have no
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.08. All of the outstanding
Equity Interests in the Loan Parties have been validly issued, and are fully
paid and non-assessable and, in the case of the Equity Interests in the Loan
Parties, are owned free and clear of all Liens except for those created under
the Security Documents and Permitted Encumbrances, and which, with respect to
the outstanding Equity Interests of the Loan Parties as of as of the Closing
Date, are in the amounts specified on Part (c) of Schedule 5.08. The copies of
the Organization Documents of each Loan Party and each amendment thereto
provided pursuant to Section 4.01(a)(iv)4.01(a)(iv), together with any updates,
amendments, or other modifications delivered to the Agent under this Agreement
from time to time, are true and correct copies of each such document, each of
which is valid and in full force and effect.

 



-101-

 

 

5.09       Litigation; Compliance with Laws.

 

(a)       Except as set forth on Schedule 5.09, there are no actions, suits or
proceedings at law or in equity or by or on behalf of any Governmental Authority
or in arbitration now pending, or, to the knowledge of the Lead Borrower,
threatened in writing against or affecting Borrower Holdco or any of its
Subsidiaries or any business, property or rights of any such person (but
excluding any actions, suits or proceedings arising under or relating to any
Environmental Laws, which are subject to Section 5.165.16) which if adversely
determined could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. To the knowledge of the Lead Borrower,
none of Borrower Holdco or any of its Subsidiaries or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval,
or any building permit, but excluding any Environmental Laws, which are subject
to Section 5.165.16) or any restriction of record or agreement affecting any
property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Schedule 5.09 lists all ongoing litigation as of the Closing
Date that relates to any of the Loan Documents or any of the Transactions.

 

5.10       Federal Reserve Regulations.

 

(a)       No Loan Party is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(b)       No part of the proceeds of any Loan or Letter of Credit will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the regulations of
the Board, including Regulation T, Regulation U or Regulation X.

 

5.11       Investment Company Act.

 

Neither Parent nor any Loan Party is an “investment company” or a company
“controlled” by an “investment company”, each as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended. No Loan Party
is subject to regulation under any federal or state statute or regulation (other
than Regulation X of the Board) which limits its ability to incur Indebtedness
as contemplated hereby.

 



-102-

 

 

5.12       Use of Proceeds.

 

The Lead Borrower will use the proceeds of the Committed Revolving Loans and
Swing Line Loans, and may request the issuance of Letters of Credit, to finance
working capital needs and for general corporate purposes (including, without
limitation, for capital expenditures, Permitted Business Acquisitions, the
repayment or refinancing of Indebtedness and the making of Investments and
Restricted Payments, in each case to the extent not prohibited hereunder).

 

5.13       Tax Returns.

 

Except as set forth on Schedule 5.13:

 

(a)       each Loan Party has timely filed or caused to be filed all material
tax returns required to have been filed by it and each such tax return is true
and correct in all material respects;

 

(b)       each Loan Party has timely paid or caused to be timely paid (i) all
material Taxes shown to be due and payable by it on the returns referred to in
clause (a) of this Section 5.135.13, (ii) all material Taxes shown to be due and
payable on any assessments of which it has received notice made against it or
any of its property and (iii) all other material Taxes imposed on it or any of
its property by any Governmental Authority; and

 

(c)       no Tax Liens have been filed (except for Permitted Encumbrances) and
there are no claims being asserted in writing with respect to any Taxes (in each
case other than in respect of any such (i) Taxes with respect to which the
failure to pay, in the aggregate, could not have a Material Adverse Effect or
(ii) Taxes the amount or validity of which are currently being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
reserves in conformity with GAAP have been provided on the books of such Loan
Party).

 

5.14       No Material Misstatements.

 

(a)       All written information (other than projections, estimates and
information of a general economic nature or general industry nature) (the
“Information”) concerning Parent or any of the Loan Parties, and any other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representatives and made available to any Lender, the Agent in connection
with the transactions contemplated hereby, when taken as a whole, heretofore,
contemporaneously or hereafter furnished, was, is or will be true and correct in
all material respects as of the date such Information was furnished to such
person and as of the Closing Date and did not, taken as a whole, contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein, taken
as a whole, not materially misleading in light of the circumstances under which
such statements were made.

 

(b)       The projections, estimates and information of a general economic
nature prepared by or on behalf of the Lead Borrower or any of its
representatives and that have been made available to any Lenders, the Agent in
connection with the transactions contemplated hereby have been prepared in good
faith based upon assumptions believed by the Lead Borrower to be reasonable as
of the date thereof (it being understood that actual results may vary materially
from such projections), as of the date such projections and estimates, as
applicable, were furnished to the Lenders.

 



-103-

 

 

5.15       Employee Benefit Plans.

 

(a)       During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan, none of the
following events or conditions, either individually or in the aggregate, has
resulted or is reasonably likely to result in a Material Adverse Effect: (i) a
Reportable Event, (ii) any noncompliance with the applicable provisions of ERISA
or the Code, (iii) a termination of a Single Employer Plan (other than a
standard termination pursuant to Section 4041(b) of ERISA), (iv) a Lien on the
property of any Loan Party or its Subsidiaries in favor of the PBGC or a Plan,
(v) a complete or partial withdrawal from any Multiemployer Plan by any Loan
Party or its Subsidiaries or any Commonly Controlled Entity, (vi) the
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA) of, or Insolvency of, any Multiemployer Plan, (vii) any
transaction that resulted or could reasonably be expected to result in any
Liability to any Loan Party or its Subsidiaries or any Commonly Controlled
Entity under Section 4069 of ERISA or Section 4212(c) of ERISA, (viii) an event
or condition which might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Single Employer Plan, (ix) the imposition of any Liability under
Title IV of ERISA, other than PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Loan Party, any Subsidiary or any Commonly Controlled
Entity or (x) any “prohibited transaction” (as defined in Section 406 of ERISA
or Section 4975 of the Code) involving any Plan. During the five year period
prior to each date as of which this representation is made, or deemed made, no
Loan Party nor any Commonly Controlled Entity has failed to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA) with respect to any Single Employer Plan.

 

(b)       Except as could not reasonably be expected to result in a Material
Adverse Effect, there are no pending, or to the knowledge of the Lead Borrower,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Plan or any
person as fiduciary or sponsor of any Plan.

 

(c)       With respect to any Foreign Plan, none of the following events or
conditions exists and is continuing that, either individually or in the
aggregate, couldwould reasonably be expected to have a Material Adverse Effect:
(i) non-compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders, (ii) failure to be
maintained, where required, in good standing with applicable regulatory
authorities, (iii) any obligation of a Loan Party or its Subsidiaries in
connection with the termination or partial termination of, or withdrawal from,
any Foreign Plan, (iv) any Lien on the property of any Loan Party or its
Subsidiaries in favor of a Governmental Authority as a result of any action or
inaction regarding a Foreign Plan, (v) for each Foreign Plan which is a funded
or insured plan, failure to be funded or insured on an ongoing basis to the
extent required by applicable non-U.S. law (using actuarial methods and
assumptions which are consistent with the valuations last filed with the
applicable Governmental Authorities), (vi) any facts that, to the best knowledge
of each Loan Party or any of its Subsidiaries, exist that could reasonably be
expected to give rise to a dispute and any pending or threatened disputes that,
to the best knowledge of each Loan Party or any of its Subsidiaries, couldwould
reasonably be expected to result in a material liability to any Loan Party or
any of its Subsidiaries concerning the assets of any Foreign Plan (other than
individual claims for the payment of benefits), and (vii) failure to make
contributions in a timely manner to the extent required by applicable non-U.S.
law.

 

5.16       Environmental Matters.

 

Except as set forth on Schedule 5.16 or as to matters that could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, (a) the Loan Parties and each of their Subsidiaries is in compliance
with all Environmental Laws (including having obtained all permits, licenses and
other approvals required under any Environmental Law for the operation of its
business and being in compliance with the terms of such permits, licenses and
other approvals), (b) none of the Loan Parties nor any of their Subsidiaries has
received notice of or is subject to any pending, or to the Lead Borrower’s
knowledge, threatened action, suit or proceeding alleging a violation of, or
liability under, any Environmental Law that remains outstanding or unresolved,
(c) to the Lead Borrower’s knowledge, no Hazardous Material is located at, on or
under any property currently or formerly owned, operated or leased by any Loan
Party or any of their Subsidiaries and no Hazardous Material has been generated,
owned, treated, stored, handled or controlled by any Loan Party or any of their
Subsidiaries and transported to or Released at any location which, in each case
described in this clause (c), could reasonably be expected to result in
liability to any Loan Party or any of their Subsidiaries and (d) there are no
agreements in which any Loan Party or any of their Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws or Hazardous Materials.

 



-104-

 

 

5.17       Security Documents.

 

(a)       The Security Agreement creates in favor of the Agent, for the benefit
of the Credit Parties referred to therein, a legal, valid, continuing and
enforceable security interest in the Collateral (as defined in the Security
Agreement), the enforceability of which is subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law. The financing statements,
releases and other filings are in appropriate form and have been or will be
filed in the offices specified in Schedule II of the Security Agreement. Upon
such filings and/or the obtaining of “control,” (as defined in the UCC) the
Agent will have a perfected Lien on, and security interest in, to and under all
right, title and interest of the grantors thereunder in all Collateral that may
be perfected by filing, recording or registering a financing statement or
analogous document (including without limitation the proceeds of such Collateral
subject to the limitations relating to such proceeds in the UCC) or by obtaining
control, under the UCC (in effect on the date this representation is made) in
each case prior and superior in right to any other Person (except for Permitted
Encumbrances having priority under applicable Law or otherwise permitted to have
priority pursuant to the terms hereof).

 

(b)       When the Security Agreement (or a short form thereof) is filed in the
United States Patent and Trademark Office and the United States Copyright Office
and when financing statements, releases and other filings in appropriate form
are filed in the offices specified in Schedule II of the Security Agreement, the
Agent shall have a fully perfected Lien on, and security interest in, all right,
title and interest of the applicable Loan Parties in the Intellectual Property
(as defined in the Security Agreement) in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, in each case prior and
superior in right to any other Person except for Permitted Encumbrances having
priority under applicable Law or otherwise permitted to have priority pursuant
to the terms hereof (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a Lien on registered trademarks, trademark
applications and copyrights acquired by the Loan Parties after the Closing
Date).

 

5.18       Location of Real Estate and Leased Premises.

 

Each Borrower and each of their Subsidiaries has good title in fee simple to, or
a valid leasehold interest in, all its material real property located in the
United States of America, and good title to, or a valid leasehold interest in,
all its other material property located in the United States of America, except
those for which the failure to have such good title or such leasehold interest
could not be reasonably expected to have a Material Adverse Effect, and none of
such real or other property is subject to any Lien, except for Liens permitted
hereby (including Permitted Encumbrances). Schedule 5.18 sets forth all Real
Estate owned by the Loan Parties and located in the United States as of the
Closing Date.

 



-105-

 

 

5.19       Solvency.

 

On the Closing Date, after giving effect to the Transactions and the application
of the proceeds of all Indebtedness being incurred in connection with the
Transactions, the Loan Parties, on a consolidated basis, are Solvent.

 

5.20       No Material Adverse Effect.

 

Since December 31, 2015, there has been no change in the financial condition,
business, operations, assets or liabilities of Parent or any Loan Party that has
had, or could reasonably be expected to have a Material Adverse Effect.

 

5.21       Insurance.

 

The properties of the Loan Parties and their Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
the Loan Parties, in such amounts, with such deductibles and covering such risks
(including, without limitation, workmen’s compensation, public liability,
business interruption and property damage insurance) as are customarily carried
by companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Subsidiary operates.
Schedule 5.21 sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of the Loan Parties or any of
their Subsidiaries. Each insurance policy listed on Schedule 5.21 is in full
force and effect and all premiums in respect thereof that are due and payable
have been paid.

 

5.22       USA PATRIOT Act; OFAC.

 

(a)       To the extent applicable, each of Parent and each of the Loan Parties
is in compliance with the USA PATRIOT Act.

 

(b)       Neither Parent nor any Loan Party nor any of their Subsidiaries is any
of the following:

 

(i)       a person that is listed in the annex to, or it otherwise subject to
the provisions of the Executive Order;

 

(ii)       a person owned or Controlled by, or acting for or on behalf of, any
person that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order;

 

(iii)       a person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any laws with respect to terrorism or
money laundering;

 



-106-

 

 

(iv)       a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

(v)       a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list and
none of the proceeds of the Loans will be, directly or indirectly, offered,
lent, contributed or otherwise made available to any Subsidiary, joint venture
partner or other person for the purpose of financing the activities of any
person the subject of sanctions administered by OFAC.

 

5.23       Intellectual Property; Licenses, Etc.

 

(a) The Loan Parties own, or possess the right to use, all of the patents,
patent rights, trademarks, service marks, trade names, copyrights or mask works,
domain names, applications and registrations for any of the foregoing
(collectively, “Intellectual Property Rights”) that are necessary for the
operation of their respective businesses as currently conducted, without
conflict with the rights of any other person in any material respect, except for
those the failure to own or have such legal right to use could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(b) to the knowledge of the Lead Borrower, neither the Loan Parties nor any of
their Subsidiaries nor any intellectual property right, proprietary right,
product, process, method, substance, part or other material now employed, sold
or offered by or contemplated to be employed, sold or offered by the Loan
Parties or their Subsidiaries is interfering with, infringing upon,
misappropriating or otherwise violating Intellectual Property Rights of any
person, in each case, except as could not reasonably be expected to have a
Material Adverse Effect, and (c) no claim or litigation regarding any of the
foregoing is pending or, to the knowledge of the Lead Borrower, threatened
which, if adversely decided, could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

5.24       No Default.

 

Neither Parent nor any Loan Party or any of their Subsidiaries is in default
under or with respect to (a) any Material Indebtedness or (b) any of its
Contractual Obligations, except, in the case of clause (b) only, as could not
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

 

5.25       Labor Matters.

 

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any of their Subsidiaries thereof pending or, to the
knowledge of any Loan Party, threatened, which, individually or in the
aggregate, could would reasonably be expected to have a Material Adverse Effect.
Except as could would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) the hours worked by and
payments made to employees of the Loan Parties comply with the Fair Labor
Standards Act and any other applicable federal, state, local or foreign Law
dealing with such matters, (ii) no Loan Party or any of its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Act or similar state Law, (iii) all payments due from any Loan Party and its
Subsidiaries, or for which any claim may be made against any Loan Party or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or properly accrued in accordance
with GAAP as a liability on the books of such Loan Party, (iv) no Loan Party or
any Subsidiary is a party to or bound by any collective bargaining agreement,
(v) there are no representation proceedings pending or, to any Loan Party’s
knowledge, threatened to be filed with the National Labor Relations Board, and
no labor organization or group of employees of any Loan Party or any Subsidiary
has made a pending demand for recognition, (vi) there are no complaints, unfair
labor practice charges, grievances, arbitrations, unfair employment practices
charges or any other claims or complaints against any Loan Party or any
Subsidiary pending or, to the knowledge of any Loan Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment of any employee of any Loan Party or any of its Subsidiaries, and
(vii) the consummation of the transactions contemplated by this Agreement or any
other Loan Document will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Loan Party or any of its Subsidiaries is bound.

 



-107-

 

 

5.26       Deposit Accounts; Credit Card Arrangements.

 

(a)       Annexed hereto as Schedule 5.26(a) is a list of all DDAs maintained by
the Loan Parties as of the Closing Date, which Schedule includes, with respect
to each DDA (i) the name and address of the depository; (ii) the account
number(s) maintained with such depository; (iii) a contact person at such
depository, and (iv) the identification of each Blocked Account Bank.

 

(b)       Annexed hereto as Schedule 5.26(b) is a list describing all
arrangements as of the Closing Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Each of the Loan Parties covenants and agrees with each Lender that so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the Obligations (other than Obligations in respect of Cash
Management Services and contingent indemnification and reimbursement obligations
that are not yet due and payable and for which no claim has been asserted) shall
have been paid in full, in cash, the Commitments have been terminated and
Letters of Credit expired, terminated or cash collateralized on terms
satisfactory to the L/C Issuer, unless the Required Lenders shall otherwise
consent in writing, the Loan Parties will, and will cause their Subsidiaries to:

 

6.01       Existence; Businesses and Properties.

 

(a)       Do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its existence, except as otherwise expressly
permitted under Section 6.016.01 and except, other than in the case of the Loan
Parties, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and

 

(b)       Except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect (i) do or cause to be done all things necessary
to lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, licenses and rights with respect
thereto necessary to the normal conduct of its business required by Governmental
Authorities and necessary to the ownership, occupation or use of its properties
or the conduct of its business, (ii) at all times maintain and preserve all
property necessary to the normal conduct of its business and keep such property
in good repair, working order and condition and from time to time make, or cause
to be made, all necessary and proper repairs, renewals, additions, improvements
and replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement) and (iii) comply with all
Contractual Obligations.

 



-108-

 

 

6.02       Insurance.

 

(a)       Maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are usually insured against
in the same general area by companies engaged in the same or similar businesses
and cause the Agent to be listed as a co-loss payee on property and casualty
policies and as an additional insured on liability policies.

 

(b)       In connection with the covenants set forth in this Section 6.02 6.02,
it is understood and agreed that:

 

(i)       neither the Agent, the Lenders, nor their respective agents or
employees shall be liable for any loss or damage insured by the insurance
policies required to be maintained under this Section 6.02 6.02, it being
understood that (A) the Loan Parties and their Subsidiaries shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Agent, the Lenders or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Loan Parties hereby agree, to the extent
permitted by law, to waive, and further agree to cause each of their
Subsidiaries, to the extent permitted by law, to waive, its right of recovery,
if any, against the Agent, the Lenders and their agents and employees;

 

(ii)       the designation of any form, type or amount of insurance coverage by
the Agent under this Section 6.02 6.02 shall in no event be deemed a
representation, warranty or advice by the Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Loan Parties or
the protection of their properties; and

 

(c)       (A) fire and extended coverage policies maintained with respect to any
Collateral shall be endorsed or otherwise amended to include (1) a lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds in respect of personal property otherwise
payable to the Loan Parties under the policies directly to the Agent, and (2) a
provision to the effect that none of the Loan Parties, the Agent, the Lenders or
any other person shall be a co-insurer; (B) commercial general liability
policies shall be endorsed to name the Agent, as an additional insured; and (C)
business interruption policies shall name the Agent as a loss payee and shall be
endorsed or amended to include (1) a provision that, from and after the Closing
Date, the insurer shall pay all proceeds otherwise payable to the Lead Borrower
and its Subsidiaries under the policies directly to the Agent and (2) a
provision to the effect that none of the Loan Parties, the Agent, the Lenders or
any other party shall be a co-insurer. Each such policy referred to in this
Section 6.02 6.02 shall also provide that it shall not be canceled, modified or
not renewed (x) by reason of nonpayment of premium except upon not less than ten
(10) days’ prior written notice thereof by the insurer to the Agent (giving the
Agent the right to cure defaults in the payment of premiums) or (y) for any
other reason except upon not less than thirty (30) days’ prior written notice
thereof by the insurer to the Agent. The Lead Borrower shall deliver to the
Agent, prior to the cancellation, modification or nonrenewal of any such policy
of insurance, a copy of a renewal or replacement policy (or other evidence of
renewal of a policy previously delivered to the Agent, including an insurance
binder) together with evidence reasonably satisfactory to the Agent of payment
of the premium therefor. Notwithstanding the foregoing, it is understood and
agreed that no Loan Party shall be required to maintain flood insurance unless
any Real Estate is required to be so insured pursuant to the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1968, and the
regulations promulgated thereunder because such Real Estate is located in an
area which has been identified by the Secretary of Housing and Urban Development
as a “special flood hazard area”.

 



-109-

 

 

(d)       Maintain for themselves and their Subsidiaries, a Directors and
Officers insurance policy, and a “Blanket Crime” policy (whether as a separate
policy or as part of the Directors and Officers policy) including employee
dishonesty, forgery or alteration, theft, disappearance and destruction, robbery
and safe burglary, property, and computer fraud coverage with responsible
companies in such amounts as are customarily carried by business entities
engaged in similar businesses similarly situated, and will upon request by the
Agent furnish the Agent certificates evidencing renewal of each such policy.

 

(e)       Deliver to the Agent, prior to the cancellation, modification or
non-renewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Agent, including an insurance binder) together with evidence satisfactory to the
Agent of payment of the premium therefor.

 

6.03       Taxes.

 

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all Taxes imposed upon it or its income or
profits or in respect of its property; provided that such payment and discharge
shall not be required with respect to any Tax, assessment, charge, levy or claim
so long as (a) the validity or amount thereof shall be contested in good faith
by appropriate proceedings diligently conducted and (b) any affected Loan Party,
shall have set aside on its books reserves in accordance with GAAP with respect
thereto, or (c) the failure to do so, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Nothing contained herein shall be
deemed to limit the rights of the agents with respect to determining Reserves
pursuant to this Agreement.

 

6.04       Financial Statements, Reports, etc. Furnish to the Agent:

 

(a)       as soon as available, but in all events within one hundred and twenty
(120) days after the end of each Fiscal Year commencing with the 2016 Fiscal
Year, (i) a consolidated balance sheet and related statements of operations,
cash flows and owners’ equity showing the financial position of, so long as
Parent does not own any Subsidiaries other than Borrower Holdco and its
Subsidiaries, Parent and its Subsidiaries, and, if Parent does own any
Subsidiaries other than Borrower Holdco, the Loan Parties and their
Subsidiaries, as of the close of such Fiscal Year and the consolidated results
of its operations during such year, setting forth in comparative form the
corresponding figures for the prior Fiscal Year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be audited by a Registered Public Accounting Firm and accompanied by an opinion
of such accountants (which shall not be qualified as to scope of audit or as to
the status of any Loan Party as a going concern other than any such
qualification or exception that is solely with respect to, or resulting solely
from, an upcoming maturity date under this Agreement, the Term Loan Facility or
any other Indebtedness occurring within one year from the time such report is
delivered) to the effect that such consolidated financial statements fairly
present, in all material respects, the financial position and results of
operations of the Loan Parties on a consolidated basis in accordance with GAAP
(it being understood

 



-110-

 

 



 

that the delivery of annual reports on Form 10-K of Parent and its Subsidiaries
or the Loan Parties, as required hereunder, shall satisfy the requirements of
this Section 6.04(a)6.04(a) to the extent such annual reports include the
information specified herein) (the applicable financial statements delivered
pursuant to this clause (a) being the “Annual Financial Statements”);

 

(b)       within (x) thirty (30) days following the end of each fiscal month
that is not the last month of a Fiscal Quarter of each Fiscal Year and (y) forty
five (45) days (or 60 days for the fiscal month ending on or about September 30,
2016) following the end of each fiscal month that is the last month of a Fiscal
Quarter of each Fiscal Year (other than the last Fiscal Quarter of any Fiscal
Year), (i) a consolidated balance sheet and related statements of operations and
cash flows showing the financial position of, so long as Parent does not own any
Subsidiaries other than Borrower Holdco and its Subsidiaries, Parent and its
Subsidiaries, and, if Parent does own any Subsidiaries other than Borrower
Holdco, the Loan Parties, as of the close of such fiscal month and the
consolidated results of its operations during such fiscal month, and, in each
case, the then-elapsed portion of the Fiscal Year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior Fiscal Year and compared to the budget delivered under Section
6.04(e)6.04(e) for such Fiscal Year (or, prior to the initial delivery under
Section 6.04(e)6.04(e), compared to the budget delivered to the Agent on or
prior to the Closing Date), and (ii) management’s discussion and analysis of
significant operational and financial developments during such monthly period
(provided that following a Public Offering, such management’s discussion and
analysis shall be due within such timeframes and be substantially the same as is
delivered to the board of directors), together with reasonable detail regarding
non-recurring addbacks included in Consolidated EBITDA for such period (to the
extent requested by the Agent),in the form of the company’s internal
system-generated reports, all of which shall be in reasonable detail and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Responsible Officer of Lead Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Parent and its Subsidiaries or Loan Parties and their
Subsidiaries, as required hereunder, on a consolidated basis in accordance with
GAAP (subject to normal year-end audit adjustments and the absence of footnotes)
(the applicable financial statements delivered pursuant to this clause (b) being
the “Monthly Financial Statements”, and, together with the Annual Financial
Statements, the “Required Financial Statements);”);

 

(c)       concurrently with any delivery of Required Financial Statements under
paragraphs (a) and (b) of this Section 6.046.04, a certificate of a Responsible
Officer of the Lead Borrower (i) certifying that no Default or Event of Default
has occurred and is continuing or, if a Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto, (ii) if such Required
Financial Statements are delivered pursuant to paragraph (a) of this Section
6.04 or paragraph (b) of this Section 6.04 with respect to the last Fiscal Month
of a Fiscal Quarter and if a Covenant Compliance Event has occurred and is
continuing, demonstrating compliance with Section 7.107.10 (in reasonable detail
satisfactory to the Agent) and (iii) certifying a list of all Immaterial
Subsidiaries, that each Subsidiary set forth on such list individually qualifies
as an Immaterial Subsidiary and that all such Subsidiaries in the aggregate do
not exceed the limitation set forth in clause (b) of the definition of the term
“Immaterial Subsidiary”;

 

(d)       within five (5) Business Days after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Agent, other materials filed by
Parent, any Loan Party, Borrower or any other with the SEC, or after a Public
Offering, distributed to its stockholders generally, as applicable; provided
that such reports, proxy statements, filings and other materials required to be
delivered pursuant to this clause (d) shall be deemed delivered for purposes of
this Agreement when posted to the website of the Lead Borrower;

 



-111-

 

 

(e)       within one hundred twenty (120) days following the end of each Fiscal
Year, a reasonably detailed consolidated annual budget for such Fiscal Year
(including a projected consolidated balance sheet of Parent and its Subsidiaries
as of the end of each Fiscal Month for the following Fiscal Year, and annual
consolidated statements of projected cash flow and projected income and
projected Availability on a monthly basis), including a description of
underlying assumptions with respect thereto and describing any changes from such
preliminary budget delivered to Agent (collectively, the “Budget”), which Budget
shall in each case be accompanied by the statement of a Responsible Officer of
the Lead Borrower to the effect that the Budget is based on assumptions believed
by such Responsible Officer to be reasonable as of the date of delivery thereof;

 

(f)       [reserved];

 

(g)       promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Parent or any Loan
Party, or compliance with the terms of any Loan Document, in each case, as the
Agent may reasonably request (for itself or on behalf of any Lender), including,
without limitation, those items listed on Schedule 6.04 attached hereto;

 

(h)       on or before the 15th day of each month from andquarter after the
Closing Date, a Borrowing Base Certificate as of the last day of the immediately
preceding monthquarter, with such supporting materials as the Agent shall
reasonably request, including, without limitation, (i) a report in reasonable
detail of the Accounts assigned to CIT pursuant to the CIT Deferred Purchase
Factoring Agreement and (ii) in the event that Accounts sold to CIT pursuant to
the CIT Deferred Purchase Factoring Agreement exceed $1,000,000 in any Fiscal
Year, a report in reasonable detail of the Accounts sold to CIT pursuant to the
CIT Deferred Purchase Factoring Agreement solely to the extent such sold
Accounts are due from customers having additional Accounts which have been
included in the Borrowing Base for such month. Notwithstanding the foregoing,
(x) after the occurrence and during the continuance of an Accelerated Monthly
Borrowing Base Delivery Event, on or before the 15th day of each month, the Lead
Borrower shall furnish a Borrowing Base Certificate calculated as of the last
day of the immediately preceding month and (y) after the occurrence and during
the continuance of an Accelerated Weekly Borrowing Base Delivery Event, on
Wednesday of each week (or, if Wednesday is not a Business Day, on the next
succeeding Business Day), the Lead Borrower shall furnish a Borrowing Base
Certificate calculated as of the close of business on Saturday of the
immediately preceding calendar week; provided, that the Lead Borrower may elect
to deliver a Borrowing Base Certificate more frequently so long as if any
Borrowing Base Certificate is delivered (I) within one week of the prior
Borrowing Base Certificate (the “Initial Borrowing Base Certificate”), the Lead
Borrower shall continue to deliver Borrowing Base Certificates weekly (in
accordance with clause (y) above) for a period of sixty (60) days from the
delivery of the Initial Borrowing Base Certificate (or for such longer period as
required by the occurrence of an Accelerated Weekly Borrowing Base Delivery
Event) or (II) more than one week but one month or less after the Initial
Borrowing Base Certificate, the Lead Borrower shall continue to deliver
Borrowing Base Certificates monthly (in accordance with clause (x) above) for a
period of ninety (90) days from the delivery of the Initial Borrowing Base
Certificate (or more frequently or for such longer period as required by the
occurrence of an Accelerated Monthly Borrowing Base Delivery Event or
Accelerated Weekly Borrowing Base Delivery Event);

 

(i)       promptly upon request by the Agent (so long as the following are
obtainable using commercially reasonable measures), copies of (i) each Schedule
SB (Single-Employer Defined Benefit Plan Actuarial Information) to the most
recent annual report (Form 5500 Series) filed with the Internal Revenue Service
with respect to a Plan, (ii) the most recent actuarial valuation report for any
Plan, and (iii) all notices received from a Multiemployer Plan sponsor, a plan
administrator or any governmental agency, or provided to any Multiemployer Plan
by the Loan Parties or any ERISA AffiliateCommonly Controlled Entity, concerning
an ERISA Event;

 



-112-

 

 

(j)       promptly following any request therefor by the Agent (so long as the
following are obtainable using commercially reasonable measures), copies of (i)
any documents described in Section 101(k)(1) of ERISA that Parent, the Loan
Parties or any ERISA AffiliateCommonly Controlled Entity may request with
respect to any Multiemployer Plan and (ii) any notices described in Section
101(l)(1) of ERISA that Parent, the Loan Parties or any ERISA AffiliateCommonly
Controlled Entity may request with respect to any Multiemployer Plan; provided
that if Parent, any of the Loan Parties or any ERISA AffiliateCommonly
Controlled Entity has not requested such documents or notices from the
administrator or sponsor of the applicable Multiemployer Plan, Parent, the Lead
Borrower, such other Subsidiary or such ERISA AffiliateCommonly Controlled
Entity shall promptly make a request for such documents or notices from the such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

 

(k)       promptly upon reasonable request from the Agent, calculations of
Consolidated EBITDA and other Fixed GAAP Terms as reasonably requested by the
Agent promptly following receipt of a written notice from the Lead Borrower
electing to change the Fixed GAAP Date, which calculations shall show the
calculations of the respective Fixed GAAP Terms both before and after giving
effect to the change in the Fixed GAAP Date and identify the material change(s)
in GAAP giving rise to the change in such calculations, together with a
reconciliation between calculations of any financial ratio made before and after
giving effect to such change in GAAP; and

 

(l)       if, at any time, Availability is less than or equal to fifteen percent
(15%) of the Loan Cap, the Borrowers shall promptly, upon the written request of
the Agent, provide to the Agent a written certification as to the Consolidated
Fixed Charge Coverage Ratio, including reasonably detailed calculations with
respect thereto in accordance with Appendix IV of the Compliance Certificate;

 

provided that in the event that Parent, any other Parent Entity or a Loan Party
is not engaged in any business or activity, and does not own any assets or have
other liabilities, other than those incidental to its ownership directly or
indirectly of the Equity Interests of the Lead Borrower and the other
Subsidiaries, such consolidated reporting at a Person’s level in a manner
consistent with that described in paragraphs (a) and (b) of this Section
6.046.04 for Parent will satisfy the requirements of such paragraphs.

 

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arrangers will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”). The Loan Parties hereby agree that so long as any
Loan Party is the issuer of any outstanding debt or equity securities that are
registered or issued pursuant to a private offering or is actively contemplating
issuing any such securities they will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to have authorized
the Agent, the Arrangers, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Loan Parties or their
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Confidential Information, they shall be treated as set forth in Section
10.0710.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) the Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 



-113-

 

 

6.05       Litigation and Other Notices.

 

Furnish to the Agent written notice of the following promptly after any
Responsible Officer of the Lead Borrower obtains actual knowledge thereof or
receipt of such document or notice, as applicable:

 

(a)       any Default or Event of Default;

 

(b)       any litigation investigation or proceeding affecting any Loan Party or
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect;

 

(c)       (i) the occurrence or expected occurrence of any Reportable Event (or
similar event) with respect to any Single Employer Plan (or Foreign Plan), a
failure to make any required contribution to a Single Employer Plan,
Multiemployer Plan or Foreign Plan, the creation of any Lien on the property of
the Borrowers or their respective Subsidiaries in favor of the PBGC, a Plan or a
Foreign Plan or any withdrawal from, or the full or partial termination,
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), or Insolvency of, any Multiemployer Plan or Foreign
Plan; or (ii) the institution of proceedings or the taking of any other formal
action by the PBGC or any Loan Party or any of its Subsidiaries or any Commonly
Controlled Entity or any Multiemployer Plan which couldwould reasonably be
expected to result in the withdrawal from, or the termination, or Insolvency of,
any Single Employer Plan, Multiemployer Plan or Foreign Plan; provided, however,
that no such notice will be required under clause (i) or (ii) above unless the
event giving rise to such notice, when aggregated with all other such events
under clause (i) or (ii) above, couldwould be reasonably expected to result in a
Material Adverse Effect;

 

(d)       any other development specific to any Loan Party that is not a matter
of general public knowledge and that has had, or could reasonably be expected to
have, a Material Adverse Effect;

 

(e)       any material notices or material demands delivered or received by any
Loan Party (or on its behalf) in connection with the CIT Deferred Purchase
Factoring Agreement;

 

(f)       the occurrence of (i) any default or event of default under the Term
Loan Agreement or (ii) any payment default with respect to Material Indebtedness
of any Loan Party;

 

(g)       the filing of any lien for unpaid Taxes against any Loan Party in
excess of $1,000,000, individually, or $2,500,000, in the aggregate;

 

(h)       any casualty or other insured damage to any significant portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a significant portion of the Collateral under power of imminent
domain or by condemnation or similar proceeding;

 

(i)       any loss, damage or destruction to a significant portion of
Collateral, whether or not covered by insurance;

 

(j)       the filing or asserting of any Lien by customs or revenue authority
against any Loan Party in excess of $1,000,000, individually, or $2,500,000, in
the aggregate;

 

(k)       the failure by any Loan Party to pay rent under any Real Estate leases
which, individually or in the aggregate, could reasonably be excepted to have a
Material Adverse Effect;

 

(l)       any default under any Contractual Obligation of any Loan Party or its
Subsidiaries, which could reasonably be expected to have a Material Adverse
Effect; and

 



-114-

 

 

(m)       (i) any release or discharge by any Loan Party or its Subsidiaries of
any Materials of Environmental Concern required to be report under applicable
Environmental Laws to any Governmental Authority, unless the total Environmental
Costs arising out of such release or discharge could not reasonably have a
Material Adverse Effect and (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Agent that could reasonably be
expected to result in liability or expense under applicable Environmental Laws,
unless the total Environmental Costs arising out of such condition,
circumstance, occurrence or event could not reasonably be expected to have a
Material Adverse Effect, or could not reasonably be expected to result in the
imposition of any lien or other material restriction on the title, ownership or
transferability of any facilities and properties owned, leased or operated by
the Loan Parties or any of their Subsidiaries that could reasonably be expected
to result in a Material Adverse Effect, and (iii) any proposed action to be
taken by any Loan Party or any of its Subsidiaries that could reasonably be
expected to subject the any Loan Party or any of its Subsidiaries to any
material additional or different requirements or liabilities under Environmental
Laws, unless the total Environmental Costs arising out of such proposed action
could not reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 6.056.05 shall be accompanied by a
statement of a Responsible Officer of the Lead Borrower setting forth details of
the occurrence referred to therein and stating what action the Loan Party or its
Subsidiary proposes to take with respect thereto.

 

6.06       Compliance with Laws.

 

Comply in all material respects with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property that are material to
the conduct of the Loan Parties’ business, except in such instances in each
case, any material non compliance which could not reasonably be expected to have
a Material Adverse Effect; provided, however, that this Section 6.066.06 shall
not apply to Environmental Laws, which are the subject of Section 6.096.09, or
Taxes, which are the subject of Section 6.036.03.

 

6.07       Maintaining Records; Access to Properties and Inspections;
Appraisals.

 

(a)       Maintain all material financial records in accordance with GAAP and
permit any persons designated by the Agent (including, without limitation, the
Agent or any representatives or independent contractors thereof) or, upon the
occurrence and during the continuance of an Event of Default, any Lender, to
visit and inspect the financial records (including, without limitation, the
corporate, financial and operating records) and the properties of the Borrowers
or any of their Subsidiaries at reasonable times, upon reasonable prior notice
to the Borrowers, and as often as reasonably requested, to make extracts from
and copies of such financial records, and to discuss its affairs, finances and
accounts with its Registered Public Accounting Firm, and permit the Agent or
professionals (including investment bankers, consultants, accountants, and
lawyers) retained by the Agent to conduct evaluations of the Loan Parties’
business plan, forecasts and cash flows, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, that, so long as no Default or Event of Default shall have occurred
and be continuing, the Agent shall be limited to one (1) such visit at the Loan
Parties’ expense in any Fiscal Year; provided, further, that when a Default or
Event of Default exists the Agent (or any of its representatives or independent
contractors) may do any of the foregoing at the expense of the Loan Parties at
any time during normal business hours and without advance notice.

 



-115-

 

 

(b)       Upon the request of the Agent after reasonable prior notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, and lawyers) retained by the Agent to conduct commercial finance
examinations and other evaluations, including, without limitation, of (i) the
Lead Borrower’s practices in the computation of the Borrowing Base and (ii) the
assets included in the Borrowing Base and related financial information such as,
but not limited to, sales, gross margins, payables, accruals and reserves. The
Loan Parties shall pay the fees and expenses of the Agent and such professionals
with respect to such examinations and evaluations. Without limiting the
foregoing, the Loan Parties acknowledge that the Agent shall undertake one (1)
commercial finance examination during each twelve (12) month period following
the Closing Date at the Loan Parties’ expense; provided, that, if Availability
is, at any time, less than twenty percent (20%) of the Loan Cap for three (3)
consecutive Business Days, the Agent may conduct two (2) commercial finance
examinations during such twelve (12) month period at the Loan Parties’ expense.
Notwithstanding the foregoing, the Agent may cause additional commercial finance
examinations to be undertaken (i) as it in its discretion deems necessary or
appropriate, at its own expense or (ii) if required by Law, at the expense of
Agent and the Loan Parties shared equally or (iii) if a Designated Event of
Default shall have occurred and be continuing, at the expense of the Loan
Parties.

 

(c)       Upon the request of the Agent after reasonable prior notice, permit
the Agent or professionals (including appraisers) retained by the Agent to
conduct appraisals of the Collateral, including, without limitation, the assets
included in the Borrowing Base. The Loan Parties shall pay the fees and expenses
of the Agent and such professionals with respect to such appraisals. Without
limiting the foregoing, the Loan Parties acknowledge that the Agent shall
undertake one (1) inventory appraisal during each twelve (12) month period
following the Closing Date at the Loan Parties’ expense; provided, that, if
Availability is, at any time, less than twenty percent (20%) of the Loan Cap for
three (3) consecutive Business Days, the Agent may conduct two (2) inventory
appraisals during such twelve (12) month period at the Loan Parties’ expense.
Notwithstanding the foregoing, the Agent may cause additional appraisals to be
undertaken (i) as it in its discretion deems necessary or appropriate, at its
own expense or, (ii) if required by Law, at the expense of Agent and the Loan
Parties shared equally or (iii) if a Designated Event of Default shall have
occurred and be continuing, at the expense of the Loan Parties. So long as no
Default or Event of Default has occurred and is continuing, Agent will provide
Lead Borrower with a copy of the final appraisal report. Any adjustments to the
Appraised Value or the Borrowing Base hereunder as a result of such appraisals
shall become effective ten (10) days following the date of the applicable final
appraisal report.

 

(d)       The Loan Parties shall cause (i) not less than one physical inventory
at each store location to be undertaken in each 12 month period by such
inventory takers substantially consistent with the practices in place on the
Closing Date or as otherwise are reasonably satisfactory to the Agent and (ii)
periodic cycle counts of Inventory to be undertaken at each location, in each
case, at least once in each 12 month period, and at the expense of the Loan
Parties, in accordance with the Loan Parties’ usual business practices,
conducted using methodology routinely used by the Loan Parties in their ordinary
course of business with respect to such Inventory counts or as otherwise
consistent with standard and customary business practices, and shall post such
results to the Loan Parties’ stock ledgers and general ledgers, as applicable.

 

Notwithstanding anything to the contrary in Section 6.04(g)6.04(g) or this
Section 6.07,6.07, neither the Loan Parties nor any Subsidiary will be required
to disclose, or permit the inspection or discussion of, any document,
information or other matter (i) that constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Agent or the Lenders (or their respective representatives) is prohibited by
applicable Law or (iii) that is subject to attorney-client or similar privilege
or constitutes attorney work product.

 



-116-

 

 

6.08       Use of Proceeds.

 

Use the proceeds of the Credit Extensions only (a) to refinance Indebtedness of
the Lead Borrower and its Subsidiaries under the Existing Term Loan Agreement
and the Existing Credit Agreement (with respect to the Exiting Lenders), (b) to
finance transaction fees and expenses related hereto, and (c) to finance working
capital needs and for general corporate purposes (including, without limitation,
for capital expenditures, Permitted Business Acquisitions, the repayment or
refinancing of Indebtedness and the making of Investments and Restricted
Payments (other than the Closing Date Dividend), in each case to the extent not
prohibited hereunder).

 

6.09       Compliance with Environmental Laws.

 

(a)       (i) Comply substantially with, and require substantial compliance by
all tenants, subtenants, contractors, and invitees with, all applicable
Environmental Laws; (ii) obtain, comply substantially with and maintain any and
all Environmental Permits necessary for its operations as conducted and as
planned; and (iii) require that all tenants, subtenants, contractors, and
invitees obtain, comply substantially with and maintain any and all
Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
any Loan Party or its Subsidiaries. For purposes of this Section
6.09(a),6.09(a), noncompliance shall not constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the Lead
Borrower and any such affected Loan Party or Subsidiary shall promptly undertake
and diligently pursue reasonable efforts, if any, to achieve compliance, and
provided, further, that in any case such noncompliance could not reasonably be
expected to have a Material Adverse Effect.

 

(b)       Promptly comply, in all material respects, with all orders and
directives of all Governmental Authorities regarding Environmental Laws, other
than such orders or directives (i) as to which the failure to comply could not
reasonably be expected to result in a Material Adverse Effect or (ii) as to
which: (x) appropriate reserves have been established in accordance with GAAP;
(y) an appeal or other appropriate contest is or has been timely and properly
taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest could not reasonably be expected to have a Material Adverse Effect.

 

(c)       Except to the extent that failure to do so, in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (i) conduct, or
have conducted on its behalf, any investigation, study, sampling, or testing any
real property at which the Loan Parties and their Subsidiaries operate as
required by Environmental Laws, and (ii) respond, or cause a third party to
respond, to any release, threatened release, or discharge of Materials of
Environmental Concern at, on, or under any real property at which the Loan
Parties or their Subsidiaries operate as required by Environmental Laws.

 

6.10       Further Assurances; Additional Security.

 

(a)       Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements and other documents and recordings
of Liens in stock registries), that may be required under any applicable law, or
that the Agent may reasonably request, all at the expense of the Loan Parties,
and provide to the Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

 



-117-

 

 

(b)       If any Loan Party directly or indirectly acquires fee-owned Real
Estate in the United States after the Closing Date that has an aggregate fair
market value of $7,500,000 or more,20,250,000 or more (excluding any real
property subject to Indebtedness pursuant to Section 7.01(z)), (i) notify the
Agent thereof, (ii) cause each such fee-owned Real Estate to be subjected to a
mortgage or deed of trust securing the Obligations, in form and substance
reasonably acceptable to the Agent, (iii) obtain fully paid American Land Title
Association Lender’s Extended Coverage title insurance policies in form and
substance, with endorsements (including zoning endorsements where available) and
in amounts reasonably acceptable to the Agent (the “Mortgage Policies”), (iv) to
the extent necessary to issue the Mortgage Policies, obtain American Land Title
Association/American Congress on Surveying and Mapping form surveys, dated no
more than thirty (30) days before the date of their delivery to the Agent,
certified to the Agent and the issuer of the Mortgage Policies in a manner
reasonably satisfactory to the Agent, (v) provide (1) “Life of Loan” Federal
Emergency Management Agency Standard Flood Hazard determinations, (2) notices,
in the form required under the Flood Insurance Laws, about special flood hazard
area status and flood disaster assistance duly executed by each Loan Party, and,
(3) if any improved real property encumbered by any mortgage is located in a
special flood hazard area, a policy of flood insurance that (A) covers such
improved real property, (B) is written in an amount not less than the
outstanding principal amount of the Indebtedness secured by such mortgage
reasonably allocable to such real property or the maximum limit of coverage made
available with respect to the particular type of property under the Flood
Insurance Laws, whichever is less, (C) naming the Agent as loss payee and
additional insured with such responsible and reputable insurance companies or
associations, and in such amounts and covering such risks, as are reasonably
satisfactory to the Agent, and (D) is otherwise on terms satisfactory to the
Agent; and (vi) obtain customary mortgage or deed of trust enforceability
opinions of local counsel for the Loan Parties in the states in which such
fee-owned Real Estate are located and (vii) take, and cause the applicable
Subsidiary to take, such actions as shall be necessary or reasonably requested
by the Agent to perfect such Liens, including actions described in paragraph (a)
of this Section 6.10, in each case, at the expense of the Loan Parties.6.10, in
each case, at the expense of the Loan Parties. Notwithstanding the foregoing,
the Agent shall not enter into any mortgage or deed of trust in respect of any
Real Estate acquired by any Loan Party after the Closing Date until (1) the
Agent has delivered to the Lenders (which may be delivered electronically) the
following documents in respect of such Real Estate: (i) a completed flood hazard
determination from a third party vendor, (ii) if such Real Estate is located in
a “special flood hazard area,” (A) a notification to the applicable Loan Party
of that fact and (if applicable) notification to the applicable Loan Party that
flood insurance is not available and (B) evidence of receipt by the applicable
Loan Party of such notice, and (iii) if such notice is required to be provided
to the applicable Loan Party and flood insurance is available in the community
in which such Real Estate is located, evidence of flood insurance, and (2) the
Agent shall have received written confirmation from the Lenders that flood
insurance due diligence and flood insurance compliance has been completed by the
Lenders (such written confirmation not to be unreasonably conditioned, withheld
or delayed).

 

(c)       Each of the parties hereto acknowledges and agrees that, if there are
any Real Estate subjected to a mortgage or deed of trust securing the
Obligations, any increase, extension or renewal of any of the Commitments or
Loans (including the provision of Commitment Increase and Extended Revolving
Commitments) or any other incremental or additional credit facilities hereunder,
but excluding (i) any continuation or conversion of borrowings, (ii) the making
of any Loans, or (iii) the issuance, renewal or extension of Letters of Credit
shall be subject to and conditioned upon: (1) the prior delivery of all flood
hazard determination certifications, acknowledgements and evidence of flood
insurance and other flood-related documentation with respect to such Real Estate
subjected to a mortgage or deed of trust securing the Obligations as required by
the Flood Insurance Laws and as otherwise reasonably required by the Agent and
(2) the Agent shall have received written confirmation from the Lenders that
flood insurance due diligence and flood insurance compliance have been completed
by the Lenders (such written confirmation not to be unreasonably conditioned,
withheld or delayed).

 



-118-

 

 

(d)       With respect to any Real Estate subjected to a mortgage or deed of
trust securing the Obligations, that is located in an area identified by the
Federal Emergency Management Agency (or any successor agency thereto) as a
“special flood hazard area” with respect to which flood insurance has been made
available under the Flood Insurance Laws, the applicable Loan Party (a) shall
obtain and maintain with financially sound and reputable insurance companies
(except to the extent that any insurance company insuring such Real Estate of
such Loan Party ceases to be financially sound and reputable after the Closing
Date, in which case such Loan Party shall promptly replace such insurance
company with a financially sound and reputable insurance company), such flood
insurance in such reasonable total amount as the Agent and the Lenders may from
time to time reasonably require and otherwise sufficient to comply with all
applicable rules and regulations promulgated under the Flood Insurance Laws and
(b) promptly upon request of the Agent or any Lender, shall deliver to the Agent
or such Lender as applicable, evidence of such compliance in form and substance
reasonably acceptable to the Agent or such Lender, including, without
limitation, evidence of annual renewals of such flood insurance.

 

(e)       If any additional Domestic Subsidiary of a Loan Party is formed or
acquired after the Closing Date (or if an Excluded Subsidiary ceases to qualify
as such), promptly after the date such Domestic Subsidiary is formed or acquired
(or after such entity ceases to qualify as an Excluded Subsidiary, as
applicable), notify the Agent thereof and, within thirty (30) Business Days
after the date such Subsidiary is formed or acquired (or such longer period as
the Agent shall agree), to the extent such Person does not constitute an
Excluded Subsidiary, cause the Collateral and Guaranty Requirements to be
satisfied with respect to such Domestic Subsidiary and with respect to any
Equity Interest in or Indebtedness of such Domestic Subsidiary owned by or on
behalf of a Loan Party as and to the extent required under the Security
Documents.

 

(f)       (i) In each case furnish the Agent prompt written notice of any change
(and in any event within 30 days of such change) in any Loan Party’s (A)
corporate or organization name, (B) organizational structure or (C)
organizational identification number (or equivalent); provided that the
Borrowers shall not effect or permit any such change unless all filings have
been made, or will have been made within any statutory period, under the Uniform
Commercial Code or otherwise that are required in order for the Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all Collateral for the benefit of the applicable Credit
Parties.

 

6.11       Cash Management..

 

(a)       Prior to the date that is forty-five (45) days (or such later date as
may be consented to by the Agent, such consent not to be unreasonably withheld,
conditioned or delayed) following the Closing Date (in each case to the extent
not previously delivered in connection with the Existing Credit Agreement):

 

(i)       deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit G which have
been executed on behalf of such Loan Party and delivered to such Loan Party’s
Credit Card Issuers and Credit Card Processors listed on Schedule 5.26(b); and

 



-119-

 

 

(ii)       enter into a Blocked Account Agreement with each Blocked Account
Bank, subject to Section 6.11(d)6.11(d) below (collectively, the “Blocked
Accounts”); and

 

(iii)       at the request of the Agent, deliver to the Agent copies of
notifications (each, a “DDA Notification”) substantially in the form attached
hereto as Exhibit H which have been executed on behalf of such Loan Party and
delivered to each depository institution listed on Schedule 5.26(a).

 

Notwithstanding anything herein to the contrary, the provisions of this Section
6.11(a)6.11(a) shall not apply to any deposit account that is acquired by a Loan
Party in connection with a Permitted Business Acquisition permitted under this
Agreement prior to the date that is sixty (60) days (or such later date as may
be consented to by the Agent, such consent not to be unreasonably withheld,
conditioned or delayed) following the date of such Permitted Business
Acquisition.

 

(b)       From and after the Closing Date, the Loan Parties shall ACH or wire
transfer no less frequently than once per Business Day (and whether or not there
are then any outstanding Obligations) to a Blocked Account all of the following:

 

(i)       all amounts on deposit in each DDA except for the Term Priority
Accounts (net of any minimum balance, not to exceed $2,500, as may be required
to be kept in the subject DDA by the depository institution at which such DDA is
maintained);

 

(ii)       all payments due from Credit Card Processors and Credit Card Issuers
and proceeds of all credit card charges;

 

(iii)       all cash receipts from the Disposition of Inventory and other assets
(whether or not constituting Collateral);

 

(iv)       all proceeds of Accounts; and

 

(v)       all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any Disposition or other
transaction or event (other than identifiable proceeds of Term Priority
Collateral, which may be paid to the Term Loan Agent for application of the Term
Loan Obligations).

 

(c)       Each Blocked Account Agreement shall require upon notice from the
Agent, which notice shall be delivered only after the occurrence and during the
continuance of a Cash Dominion Event, the ACH or wire transfer no less
frequently than once per Business Day (and whether or not there are then any
outstanding Obligations) to the concentration account maintained by the Agent at
Wells Fargo (the “Concentration Account”), of all cash receipts and collections
received by each Loan Party from all sources (the “Receipts and Collections”),
including, without limitation, the following:

 

(i)       the then entire ledger balance of each Blocked Account (net of any
minimum balance, not to exceed $2,500, as may be required to be kept in the
subject Blocked Account by the Blocked Account Bank);

 

(ii)       all amounts required to be deposited into the Blocked Accounts
pursuant to clause (b) above; and

 



-120-

 



 

(iii)       any other cash amounts received by any Loan Party from any other
source, on account of any type of transaction or event;

 

provided, however, that (i) the Agent may, in its sole discretion, permit the
Loan Parties to have one or more “intermediate” Blocked Account Agreements,
whereby such agreements would provide, upon notice from the Agent, the ACH or
wire transfer no less frequently than once per Business Day (and whether or not
there are then any outstanding Obligations) all Receipts and Collections to
another Blocked Account, as opposed to the Concentration Account and (ii) the
Loan Parties may maintain the Term Priority Accounts, so long as the Loan
Parties only deposit any funds into such account that constitute identifiable
proceeds of Term Priority Collateral and no other funds or amounts can be
deposited therein.

 

(d)       Notwithstanding anything herein or in any other Loan Document to the
contrary, the Loan Parties shall not be required to enter into any Blocked
Account Agreement with respect to DDAs that have an average daily balance of
less than $2,500,000, individually or in the aggregate.

 

(e)       The Concentration Account shall at all times be under the sole
dominion and control of the Agent. The Agent shall cause all funds on deposit in
the Concentration Account to be applied to the Obligations, which amounts shall
be applied to the Obligations in the order proscribed in either Section
2.05(e)2.05(e) or Section 8.048.04 of this Agreement, as applicable. The Loan
Parties hereby acknowledge and agree that (i) the Loan Parties have no right of
withdrawal from the Concentration Account, and (ii) the funds on deposit in the
Concentration Account shall at all times be collateral security for all of the
Obligations. In the event that, notwithstanding the provisions of this Section
6.116.11, any Loan Party receives or otherwise has dominion and control of any
such cash receipts or collections, such receipts and collections shall be held
in trust by such Loan Party for the Agent, shall not be commingled with any of
such Loan Party’s other funds or deposited in any account of such Loan Party and
shall, not later than the Business Day after receipt thereof, be deposited into
the Concentration Account or dealt with in such other fashion as such Loan Party
may be instructed by the Agent.

 

(f)       Upon the request of the Agent, after the occurrence and during the
continuance of a Cash Dominion Event or a Designated Event of Default, the Loan
Parties shall cause bank statements and/or other reports to be delivered to the
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.

 

(g)       If the Agent does not require DDA Notifications to be delivered on the
Closing Date in accordance with Section 6.11(a)6.11(a) above, then the Loan
Parties shall, upon the request of the Agent at any time after the Closing Date,
deliver to the Agent copies of DDA Notifications, which have been executed on
behalf of the applicable Loan Party and delivered to each depository institution
listed on Schedule 5.26(a).

 

6.12       Fiscal Year; Accounting.



 

(a)       The Lead Borrower will, for financial reporting purposes, cause the
Loan Parties’ and each of their Subsidiaries’ Fiscal Years to end on the last
Thursday of each calendar year; provided that the Lead Borrower may, upon
written notice to the Agent, change the financial reporting convention specified
above to cause the Loan Parties’ and each of their Subsidiaries’ Fiscal Years to
end on any other date reasonably acceptable to the Agent, in which case the Lead
Borrower and the Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary in order to reflect such
change in financial reporting. The Lead Borrower shall give prior written notice
to the Agent of any change in the accounting policies or reporting practices of
the Loan Parties, except as required by GAAP.

 



-121-

 

 

(b)       At all times retain a Registered Public Accounting Firm, and shall
instruct such Registered Public Accounting Firm to cooperate with, and be
available to, the Agent, or their representatives to discuss the Loan Parties’
financial performance, financial condition, operating results, controls, and
such other matters, within the scope of the retention of such Registered Public
Accounting Firm, as may be raised by the Agent; provided that a representative
of the Lead Borrower shall have received a reasonable opportunity to participate
in any such discussions with such Registered Public Accounting Firm.

 

6.13       Lender Calls.

 

Upon the reasonable request by the Agent delivered to the Lead Borrower, use
commercially reasonable efforts to hold an update call (which call shall take
place on or prior to the date that is ten Business Days following the receipt of
such notice) with a Responsible Officer of the Lead Borrower and such other
members of senior management of the Lead Borrower as the Lead Borrower deems
appropriate (with such other details to be reasonably agreed between the Lead
Borrower and the Agent) and the Lenders and their respective representatives and
advisors to discuss the state of the Lead Borrower’s business, including, but
not limited to, recent performance, cash and liquidity management, operational
activities, current business and market conditions and material performance
changes; provided that in no event shall more than one such call be requested in
any Fiscal Year.

 

6.14       Deposit Accounts; Credit Card Processors.

 

Within ten Business Days following any Loan Party opening a new DDA, such Loan
Party shall have delivered to the Agent appropriate DDA Notifications (to the
extent requested by Agent pursuant to the provisions of Section 6.116.11 hereof)
and any Blocked Account Agreements consistent with the provisions of Section
6.116.11, as applicable. The Loan Parties shall only maintain bank accounts and
enter into any agreements with any Credit Card Issuers or Credit Card Processors
to the extent expressly contemplated herein or in Section 6.116.11.

 

6.15       Post-Closing Matters.

 

       The Loan Parties shall satisfy the requirements set forth in the
Post-Closing Letter.

 

ARTICLE VII

NEGATIVE COVENANTS

 

Each of the Loan Parties covenants and agrees with each Lender that, so long as
this Agreement shall remain in effect and until the Commitments have been
terminated and the Obligations (other than Obligations in respect of Cash
Management Services and contingent indemnification and reimbursement obligations
that are not yet due and payable and for which no claim has been asserted) have
been paid in full, in cash, and Letters of Credit have expired or been
terminated or cash collateralized on terms satisfactory to the L/C Issuer,
unless the Required Lenders shall otherwise consent in writing, no Loan Party
will, nor will it permit any of its Subsidiaries to:

 



-122-

 

 

7.01       Indebtedness.

 



Incur, create, assume or permit to exist any Indebtedness, except the following
(collectively, “Permitted Indebtedness”):

 

(a)       Indebtedness outstanding (or incurred pursuant to any commitment
outstanding) on the Closing Date and set forth on Schedule 7.01 and any
Permitted Refinancing thereof;

 

(b)       Indebtedness created hereunder or under the other Loan Documents;

 

(c)       Indebtedness pursuant to Swap Contracts, provided that such agreements
are entered into for bona fide hedging purposes and not for purposes of
speculation or taking a “market view”;

 

(d)       Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to a Loan Party pursuant to
reimbursement or indemnification obligations to such person, in each case, in
the ordinary course of business;

 

(e)       (i) intercompany Indebtedness between or among Loan Parties and (ii)
intercompany Indebtedness between a Loan Party and any Subsidiary that is not a
Loan Party, provided that any such Indebtedness of a Loan Party to any
Subsidiary that is not a Loan Party must be subordinated to the Obligations
pursuant to a subordination agreement in form and substance reasonably
satisfactory to Agent, and any Investment resulting from any such Indebtedness
of a Subsidiary that is not a Loan Party to any Loan Party must be permitted
under Section 7.04;7.04;

 

(f)       Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;

 

(g)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds;

 

(h)       Indebtedness comprised of industrial revenue bonds or other tax
advantaged financings issued through a Governmental Authority;

 

(i)       Capital Lease Obligations and purchase money Indebtedness, and in each
case any Permitted Refinancing with respect thereto, in an aggregate principal
amount at any time outstanding not to exceed the greater of $25,00067,500,000
and 25.00% of Consolidated EBITDA for the most recently ended four Fiscal
Quarter period for which Required Financial Statements have been delivered
pursuant to Section 6.04provided as required hereunder;

 

(j)       Indebtedness consisting of (I) Term Loan Obligations (and any
Permitted Refinancing in respect thereof), (II) any Permitted Debt Exchange
Notes (and any Permitted Refinancing in respect thereof), (III) any Rollover
Indebtedness (and any Permitted Refinancing in respect thereof) and (IV) any
Additional Obligations (and any Permitted Refinancing in respect thereof) in an
aggregate principal amount for all such Indebtedness not in excess of the sum of
(i) $350,000,000, (ii) the definition of Maximum Incremental Facilities Amount
(as defined in the Term Loan Agreement as in effect on the date hereofFirst
Amendment Effective Date and inclusive of any reclassification or amendment
thereof permitted in such definition) and (iii) without duplication of
incremental amounts included in the definition of “Permitted Refinancing”, in
the event of any refinancing of any such Indebtedness, the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses (including
accrued and unpaid interest) incurred or payable in connection with such
refinancing, provided that all such Indebtedness and all obligations related
thereto are subject to the Intercreditor Agreement or another intercreditor
agreement in form and substance reasonably satisfactory to Agent;

 



-123-

 

 

(k)       (A) Guarantees by the Borrowers or any of their Subsidiaries of
Indebtedness or any other obligation or liability of the Borrowers or any of
their Subsidiaries (other than any Indebtedness incurred by the Borrowers or
such Subsidiaries, as the case may be, in violation of this Section 7.01),7.01),
or (B) without limiting Section 7.02,7.02, Indebtedness of the Borrowers or any
of their Subsidiaries arising by reason of any Lien granted by or applicable to
such Person securing Indebtedness of the Borrowers or any of their Subsidiaries
(other than any Indebtedness incurred by the Borrowers or such Subsidiaries, as
the case may be, in violation of this Section 7.01);7.01);

 

(l)       Indebtedness arising from agreements of a Loan Party providing for
indemnification, adjustment of purchase or acquisition price or similar
obligations, in each case, incurred or assumed in connection with any Permitted
Business Acquisition or the Disposition of any business, assets or Subsidiaries
not prohibited by this Agreement, other than Guarantees of Indebtedness incurred
by any person acquiring all or any portion of such business, assets or
Subsidiaries for the purpose of financing any such Permitted Business
Acquisition;

 

(m)       Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;

 

(n)       unsecured Indebtedness in respect of obligations to pay the deferred
purchase price of goods or services or progress payments in connection with such
goods and services so long as such obligations are incurred in connection with
open accounts extended by suppliers on customary trade terms (which require that
all such payments be made within sixty (60) days after the incurrence of the
related obligations) in the ordinary course of business and not in connection
with the borrowing of money or any Swap Contracts;

 

(o)       Management Guarantees and Management Indebtedness;

 

(p)       Junior Capital in an amount not to exceed $50,000,000 in the aggregate
at any time outstanding the greater of $135,000,000 and 50.00% of Consolidated
EBITDA for the most recently ended four Fiscal Quarter period for which Required
Financial Statements have been provided as required hereunder;

 

(q)       Indebtedness (and any Permitted Refinancing of such Indebtedness) of
(i) any Borrower or any Subsidiary incurred to finance or refinance, or
otherwise incurred in connection with, any Permitted Business Acquisition or
(ii) any Person that is acquired in connection with any Permitted Business
Acquisition (including Indebtedness thereof incurred in connection with such
Permitted Business Acquisition); provided that on the date of such Permitted
Business Acquisition, after giving effect to the incurrence or assumption of
such Indebtedness on a pro forma basis, (1)(x) if such Indebtedness is
unsecured, at the Lead Borrower’s option, the Borrowers would have a Total
Leverage Ratio shall be less than or equal to (i) 3.7050:1.00 or (yii) the Total
Leverage Ratio in effect immediately prior to such Indebtedness or (y) (A) if
such Indebtedness is secured on a pari passu orbasis, at the Lead Borrower’s
option, the Borrowers would have a Consolidated First Lien Leverage Ratio less
than or equal to (i) 2.50:1.00 or (ii) the Consolidated First Lien Leverage
Ratio in effect immediately prior to such Indebtedness and (B) if such
Indebtedness is secured on a junior priority basis, the at the Lead Borrower’s
option, the Borrowers would have a Secured Leverage Ratio shall be less than or
equal to (i) 3.70:1.00 50:1.00 or (ii) the Secured Leverage Ratio in effect
immediately prior to such Indebtedness, (2) if secured by a Lien on a pari passu
or junior priority basis on the Collateral, the Borrowers shall have caused to
be executed an intercreditor agreement in form and substance reasonably
satisfactory to Agent, (3) the maturity date of such Indebtedness shall be no
earlier than the Maturity Date (other than an earlier maturity date for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date than the Maturity
Date, and (4) the interest rate margins and (subject to clause (3) above)
amortization schedule applicable such Indebtedness shall be determined by the
Lead Borrower and the applicable lenders; provided, that the aggregate principal
amount of Indebtedness of which the primary obligor or a guarantor is a
Subsidiary that is not a Loan Party outstanding on this clause (q) shall not
exceed, at the time of incurrence thereof and after giving pro forma effect
thereto, the greater of $50,000,000 and 50.00% of Consolidated EBITDA for the
most recently ended four Fiscal Quarter period for which Required Financial
Statements have been delivered pursuant to Section 6.04provided as required
hereunder. If, at the Lead Borrower’s option, on the date of the initial
borrowing of such Indebtedness or entry into the definitive agreement providing
the commitment to fund such Indebtedness, pro forma effect is given to the
incurrence of the entire committed amount of such Indebtedness, such committed
amount may thereafter be borrowed and reborrowed, in whole or in part, from time
to time, without further compliance with this clause (q);

 



-124-

 

 

(r)       Contribution Indebtedness and any Permitted Refinancing with respect
thereto;

 

(s)       Indebtedness of any Borrower or any Subsidiary in an aggregate
principal amount at any time outstanding not exceeding the greater of
$60162,000,000 and 60.00% of Consolidated EBITDA for the most recently ended
four Fiscal Quarter period for which Required Financial Statements have been
delivered pursuant to Section 6.04provided as required hereunder;

 

(t)       Indebtedness of any Borrower or any Subsidiary incurred as
consideration in connection with any Permitted Business Acquisition, and any
Permitted Refinancing with respect thereto, in an aggregate principal amount at
any time outstanding not exceeding the greater of $25,00067,500,000 and 25.00%
of Consolidated EBITDA for the most recently ended four Fiscal Quarter period
for which Required Financial Statements have been delivered pursuant to Section
6.04provided as required hereunder;

 

(u)       Indebtedness of any Foreign Subsidiary in an aggregate principal
amount at any time outstanding not exceeding the greater of (x) $2054,000,000
and (y) an amount equal to (A) the Foreign Borrowing Base plus (B) in the event
of any refinancing of any Indebtedness incurred under this clause (u), the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing;

 

(v)       Indebtedness incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures; provided that the aggregate principal amount of
Indebtedness incurred or Guaranteed pursuant to this clause (v) shall not exceed
the greater of (i) $7,50020,250,000 and (ii) 7.50% of Consolidated EBITDA for
the most recently ended four Fiscal Quarter period for which Required Financial
Statements have been delivered pursuant to Section 6.04provided as required
hereunder;

 

(w)       (i) take-or-pay obligations under supply arrangements incurred in the
ordinary course of business, (ii) netting, overdraft protection and other
arrangements arising under standard business terms of any bank at which any
Borrower or any Subsidiary maintains an overdraft, cash pooling or other similar
facility or arrangement, and (iii) obligations in respect of Bank Products;

 

(x)       additional Indebtedness so long as, on a pro forma basis, (A) if such
Indebtedness is unsecured, the Borrowers would have a Total Leverage Ratio equal
to or less than 3.50:1.00, (B) if such Indebtedness is secured on a pari passu
basis, the Borrowers would have a Consolidated First Lien Leverage Ratio equal
to or less than 2.50:1.00, (C) if such Indebtedness is secured on a junior
priority basis, the Borrowers would have a Secured Leverage Ratio would beequal
to or less than or equal to 3.7050:1.00; provided, that the aggregate principal
amount of Indebtedness of which the primary obligor or a guarantor is a
Subsidiary that is not a Loan Party outstanding on this clause (x) shall not
exceed, at the time of incurrence thereof and after giving pro forma effect
thereto, the greater of $50135,000,000 and 50.00% of Consolidated EBITDA for the
most recently ended four Fiscal Quarter period for which Required Financial
Statements have been delivered pursuant to Section 6.04;provided as required
hereunder;

 



-125-

 

 

(y)       Indebtedness (A) supported by a letter of credit issued in compliance
with this Section 7.017.01 in a principal amount not exceeding the face amount
of such letter of credit or (B) consisting of accommodation guarantees for the
benefit of trade creditors of the Borrowers or any of their Subsidiaries; and

 

(z)       Indebtedness incurred in connection with entering into mortgages or
deeds of trust or similar security instruments on real property, in an aggregate
principal amount at any time outstanding not exceeding an amount equal to the
greater of $81,000,000 and 30.00% of Consolidated EBITDA for the most recently
ended four Fiscal Quarter period for which Required Financial Statements have
been provided as required hereunder; and

 

(aa)     without duplication, all premiums (if any, including tender premiums),
defeasance costs, interest (including post petition interest), fees, expenses
and charges and additional or contingent interest on obligations described in
clauses (a) through (yz) of this Section 7.01.7.01.

 

For purposes of determining compliance with, and the outstanding principal
amount of any particular Indebtedness incurred pursuant to and in compliance
with, this Section 7.01,7.01, (i) any other obligation of the obligor on such
Indebtedness (or of any other Person who could have incurred such Indebtedness
under this Section 7.01)7.01) arising under any Guarantee, Lien or letter of
credit, bankers’ acceptance or other similar instrument or obligation supporting
such Indebtedness shall be disregarded to the extent that such Guarantee, Lien
or letter of credit, bankers’ acceptance or other similar instrument or
obligation secures the principal amount of such Indebtedness; (ii) in the event
that Indebtedness incurred pursuant to this Section 7.017.01 meets the criteria
of more than one of the types of Indebtedness described in this Section
7.01,7.01, the Lead Borrower, in its sole discretion, shallmay classify such
item of Indebtedness and may include the amount and type of such Indebtedness in
one or more of the clauses of this Section 7.017.01 (including in part under one
such clause and in part under another such clause); (iii) the amount of
Indebtedness issued at a price that is less than the principal amount thereof
shall be equal to the amount of the liability in respect thereof determined in
accordance with GAAP; (iv) the principal amount of Indebtedness outstanding
under any clause of this Section 7.01,7.01, shall be determined after giving
effect to the application of proceeds of any such Indebtedness to refinance any
such other Indebtedness; and (v) if any Indebtedness is incurred to refinance
Indebtedness initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated EBITDA at the time of incurrence, and such
refinancing would cause the percentage of Consolidated EBITDA restriction to be
exceeded if calculated based on the Consolidated EBITDA on the date of such
refinancing, such percentage of Consolidated EBITDA restriction shall not be
deemed to be exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced, plus the aggregate amount of fees, underwriting discounts, premiums
and other costs and expenses (including accrued and unpaid interest) incurred or
payable in connection with such refinancing. Notwithstanding anything herein to
the contrary, Indebtedness incurred by the Loan Parties on the Closing Date
under this Agreement or the Term Loan Agreement shall be classified as incurred
under Section 7.01(b) or 7.01(j),7.01(b) or 7.01(j), respectively.

 



-126-

 

 





For purposes of determining compliance with any dollar denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the dollar
equivalent principal amount of such Indebtedness incurred pursuant thereto shall
be calculated based on the relevant currency exchange rate in effect on the date
that such Indebtedness was incurred, in the case of term Indebtedness, or first
committed, in the case of revolving or deferred draw Indebtedness; provided that
(x) the dollar equivalent principal amount of any such Indebtedness outstanding
on the Closing Date shall be calculated based on the relevant currency exchange
rate in effect on the Closing Date, and (y) if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency (or in a
different currency from such Indebtedness so being incurred), and such
refinancing would cause the applicable dollar denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding or committed principal amount
(whichever is higher) of such Indebtedness being refinanced plus (ii) the
aggregate amount of fees, underwriting discounts, premiums and other costs and
expenses (including accrued and unpaid interest) incurred or payable in
connection with such refinancing. The principal amount of any Indebtedness
incurred to refinance other Indebtedness, if incurred in a different currency
from the Indebtedness being refinanced, shall be calculated based on the
currency exchange rate applicable to the currencies in which such respective
Indebtedness is denominated that is in effect on the date of such refinancing.

 

7.02       Liens.

 

Create, incur, assume or permit to exist any Lien on any of its property or
assets (including Equity Interests or other securities of any person) at the
time owned by it or on any income or revenues or rights in respect of any
thereof, except the following (collectively, “Permitted Encumbrances”):

 

(a)       Liens existing on, or provided for under written arrangements existing
on, the Closing Date and set forth on Schedule 7.02, or (in the case of any such
Liens securing Indebtedness of the Borrowers or any of their Subsidiaries
existing or arising under written arrangements existing on the Closing Date)
securing any Permitted Refinancing in respect of such Indebtedness (other than
Indebtedness incurred under Section 7.01(j)7.01(j) and secured under clause (s)
of this Section), so long as the Lien securing such refinancing Indebtedness is
limited to all or part of the same property or assets (plus improvements,
accessions, proceeds or dividends or distributions in respect thereof) that
secured (or under such written arrangements could secure) the original
Indebtedness;

 

(b)       Liens created under the Loan Documents;

 

(c)       Liens for taxes, assessments or other governmental charges not yet
delinquent or the nonpayment of which in the aggregate would not reasonably be
expected to have a material adverse effect on the Loan Parties and their
Subsidiaries or that are being contested in good faith and by appropriate
proceedings in compliance with Section 6.036.03 if adequate reserves with
respect thereto are maintained on the books of a Loan Party or a Subsidiary
thereof, as the case may be, in accordance with GAAP;

 

(d)       Liens with respect to outstanding motor vehicle fines and carriers’,
warehousemen’s, mechanics’, landlords’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business in respect of obligations that
are not overdue for a period of more than 60 days or that are bonded or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of a Loan Party or a
Subsidiary thereof, as the case may be, in accordance with GAAP;

 



-127-

 

 



(e)       pledges, deposits or Liens in connection with workers’ compensation,
professional liability insurance, insurance programs, unemployment insurance and
other social security and other similar legislation or other insurance-related
obligations (including pledges or deposits securing liability to insurance
carriers under insurance or self-insurance arrangements);

 

(f)       pledges, deposits or Liens to secure the performance of bids, tenders,
trade, government or other contracts (other than for borrowed money),
obligations for utilities, leases (other than Capital Lease Obligations),
licenses, statutory obligations, completion guarantees, surety, judgment, appeal
or performance bonds, other similar bonds, instruments or obligations, and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)       (i) easements (including reciprocal easement agreements),
rights-of-way, building, zoning and similar restrictions, utility agreements,
covenants, reservations, restrictions, declarations, encroachments, charges, and
other similar encumbrances or title defects incurred, or leases or subleases
granted to others, in the ordinary course of business, which do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Loan Parties and their Subsidiaries, taken as a whole, (ii) mortgages, liens,
security interests, restrictions, encumbrances or any other matters of record
that have been placed by any developer, landlord or other third party on
property over which any Loan Party or any Subsidiary has easement rights or on
any leased property and subordination or similar agreements relating thereto,
and (iii) any condemnation or eminent domain proceedings affecting any real
property;

 

(h)       Liens (i) consisting of cash collateral deposits securing Indebtedness
consisting of obligations under Swap Contracts and Bank Products, and (ii)
securing purchase money Indebtedness or Capital Lease Obligations permitted by
Section 7.017.01 (limited to the assets subject to such purchase money
Indebtedness or Capital Lease Obligations);

 

(i)       Liens securing judgments that do not constitute an Event of Default
under Section 8.01(j)8.01(j);

 

(j)       leases, subleases, licenses or sublicenses to or from third parties;

 

(k)       Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Borrower Holdco or any of its Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower Holdco or any of its Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of Borrower Holdco or any of
its Subsidiaries in the ordinary course of business;

 

(l)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods being contested as provided in Section 6.066.06 provided any assets
affected by such a Lien will not, absent Reserves established by the Agent
therefor in its Permitted Discretion, be included in the Borrowing Base;

 

(m)       Liens solely on any cash earnest money deposits made by Borrower
Holdco or any of its Subsidiaries in connection with any letter of intent or
purchase agreement in respect of any Investment permitted hereunder;

 

(n)       Liens with respect to property or assets of any Subsidiary of a
Borrower that is not a Loan Party, or the Equity Interests of such Subsidiary,
securing Indebtedness of any Subsidiary of a Borrower that is not a Loan Party
permitted under Section 7.017.01;

 



-128-

 

 



(o)       Liens on consigned goods in favor of consignors with respect to
consignment agreements entered into in the ordinary course of business not to
exceed forty percent (40%) of the Eligible On-Hand Inventory attributable to any
major class or category of inventory, as reflected in the most recent appraisal
obtained by the Agent under Section 6.076.07;

 

(p)       Liens arising from precautionary Uniform Commercial Code financing
statements;

 

(q)       Liens on Equity Interests, Indebtedness or other securities of an
Unrestricted Subsidiary or any joint venture that is not a Subsidiary of a
Borrower (i) securing Indebtedness or other obligations of such Unrestricted
Subsidiary or joint venture or (ii) pursuant to the relevant joint venture
agreement or arrangement;

 

(r)       Liens securing insurance premium financing arrangements so long as
such Liens are limited to the applicable unearned insurance premiums;

 

(s)       Liens securing obligations permitted under Section 7.01(j)7.01(j) to
the extent such Liens are subject to the Intercreditor Agreement;

 

(t)       other Liens on property or assets securing Indebtedness permitted
under Section 7.017.01 or other obligations that in the aggregate do not exceed
at any time outstanding an amount equal to the greater of $35135,000,000 and
3550.00% of Consolidated EBITDA for the most recently ended four Fiscal Quarter
period for which Required Financial Statements have been delivered pursuant to
Section 6.04provided as required hereunder; provided, that such Indebtedness or
other obligations shall, at Agent’s request, be subject to an intercreditor
agreement in form and substance reasonably satisfactory to Agent;

 

(u)       other Liens on property or assets securing Indebtedness permitted
under Section 7.01;7.01; provided, that on the date of incurrence of such
Indebtedness after pro forma giving effect to such incurrence (or on the date of
the initial borrowing of such Indebtedness or entry into the definitive
agreement providing the commitment to fund such Indebtedness after giving pro
forma effect to the incurrence of the entire committed amount, in which case
such committed amount may thereafter be borrowed and reborrowed in whole or in
part, from time to time, without further compliance with this clause), the
Secured Leverage Ratio shall not exceed 3.70:1.00(A) if such Indebtedness is
secured on a pari passu basis, at the Lead Borrower’s option, Borrowers would
have a Consolidated First Lien Leverage Ratio less than or equal to (i)
2.50:1.00 or (ii) the Consolidated First Lien Leverage Ratio in effect
immediately prior to such Indebtedness and (B) if such Indebtedness is secured
on a junior priority basis, at the Lead Borrower’s option, the Borrowers would
have a Secured Leverage Ratio less than or equal to (i) 3.50:1.00 or (ii) the
Secured Leverage Ratio in effect immediately prior to such Indebtedness; and
provided, further, that such Indebtedness or other obligations shall, at Agent’s
request, be subject to an intercreditor agreement in form and substance
reasonably satisfactory to Agent;

 

(v)       Liens on the Collateral, if such Liens rank junior to the Liens on
such Collateral in relation to the Lien securing the Obligations; provided that
such Liens shall be subordinated to the Liens securing the Obligations pursuant
to an intercreditor agreement in form and substance reasonably satisfactory to
Agent;

 

(w)       Liens existing on property or assets (other than property or assets of
the type which may be included in the Borrowing Base (regardless of
eligibility), unless such Liens with respect to such property or assets are
subject to an intercreditor agreement in form and substance reasonably
satisfactory to Agent) of a Person at the time such Person becomes a Subsidiary
of any Borrower (or at the time any Borrower or a Subsidiary acquires such
property or assets, including any acquisition by means of a merger,
consolidation or amalgamation with or into such Borrower or any Subsidiary);
provided, however, that such Liens are not created in connection with, or in
contemplation of, such other Person becoming such a Subsidiary (or such
acquisition of such property or assets), and that such Liens are limited to all
or part of the same property or assets (plus improvements, accessions, proceeds
or dividends or distributions in respect thereof) that secured (or, under the
written arrangements under which such Liens arose, could secure) the obligations
to which such Liens relate;

 



-129-

 

 

(x)       Liens on real property securing Indebtedness permitted under Section
7.01(z) so long as such Liens shall not extend to any other property or assets
of the Loan Parties;

 

(y)(a)   [Reserved];

 

(z)(y) Liens securing Indebtedness (including Liens securing any Obligations in
respect thereof) consisting of refinancing Indebtedness permitted under Section
7.017.01 incurred in respect of any Indebtedness secured by (other than any
Indebtedness described in Section 7.02(j)),7.02(j)), or securing any
refinancing, refunding, extension, renewal or replacement (in whole or in part)
of any other obligation secured by, any other Liens permitted under this Section
7.02;7.02; provided that any such new Lien is limited to all or part of the same
property or assets (plus improvements, accessions, proceeds or dividends or
distributions in respect thereof) that secured (or, under the written
arrangements under which the original Lien arose, could secure) the obligations
to which such Liens relate;

 

(aa)(z) Liens securing (A) Acquisition Indebtedness incurred in compliance with
Section 7.01(q)7.01(q) or (r); provided that (x) such Liens are limited to all
or part of the same property or assets, including Equity Interests (plus
improvements, accessions, proceeds or dividends or distributions in respect
thereof, or replacements of any thereof) acquired, or of any Person acquired or
merged or consolidated with or into the Borrowers or any of their Subsidiaries,
in any transaction to which such Acquisition Indebtedness relates, (y) on the
date of the incurrence of such Indebtedness after giving effect to such
incurrence, (I) if such Indebtedness is secured on a pari passu basis, at the
SecuredLead Borrower’s option, the Borrowers would have a Consolidated First
Lien Leverage Ratio would be equal to or less than or equal to (i) 2.50:1.00 or
(ii) the Consolidated First Lien Leverage Ratio in effect immediately prior to
such Indebtedness and (II) if such Indebtedness is secured on a junior priority
basis, at the Lead Borrower’s option, the Borrowers would have a Secured
Leverage Ratio less than or equal to (i) 3.7050:1.00 or (ii) the Secured
Leverage Ratio would equal or be less than the Secured Leverage Ratio in effect
immediately prior to giving effect theretosuch Indebtedness, and (z) such Liens
rank pari passu or junior to the Liens securing the Obligations and shall be
subject to the Intercreditor Agreement or another intercreditor agreement in
form and substance reasonably satisfactory to Agent, as applicable, or (B) any
Permitted Refinancing incurred in respect thereof;

 

(bb)(aa) Liens on cash set aside at the time of the incurrence of any
Indebtedness permitted under Section 7.017.01 or government securities purchased
with such cash, in either case to the extent that such cash or government
securities prefund the payment of interest on such Indebtedness and are held in
an escrow account or similar arrangement to be applied for such purpose;

 

(b)(a)    [Reserved];

 

(bb)      [Reserved];

 

(cc)      Liens in favor of theany Borrower or any Subsidiary (other than Liens
on property or assets of any Loan Party in favor of any Subsidiary that is not a
Subsidiary Guarantor);

 



-130-

 

 



 

(dd)     Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

 

(ee)     [Reserved];

 

(ff)      Liens attaching to commodity trading or other brokerage accounts
incurred in the ordinary course of business; and

 

(gg)    Liens arising in connection with repurchase agreements permitted under
Section 7.017.01 on assets that are the subject of such repurchase agreements.

 

Without limiting the foregoing, no Loan Party shall obtain any advance payments
from CIT in respect of accounts to be sold or assigned by the Borrowers to CIT
pursuant to the CIT Deferred Purchase Factoring Agreement, or any loans or other
advances or other financial accommodations from CIT, and the only Indebtedness
of any Loan Party to CIT, contingent or otherwise, shall consist of the
commissions and other fees and charges of CIT incurred in the ordinary course of
business pursuant to the terms of the CIT Deferred Purchase Factoring Agreement.

 

For purposes of determining compliance with this Section, (w) a Lien need not be
incurred solely by reference to one category of Liens described in this Section
but may be incurred under any combination of such categories (including in part
under one such category and in part under any other such category), (x) in the
event that a Lien (or any portion thereof) meets the criteria of one or more of
such clauses of this Section, the Lead Borrower shallmay, in its sole
discretion, classify or reclassify such Lien (or any portion thereof) in any
manner that complies with this Section, (including in part under one such clause
and in part under another such clause), (y) in the event that a portion of
Indebtedness secured by a Lien could be classified in part pursuant to clause
(u) above (giving effect to the incurrence of such portion of Indebtedness), the
Lead Borrower, in its sole discretion, may classify such portion of Indebtedness
(and any Obligations in respect thereof) as having been secured pursuant to
clause (u) above and the remainder of the Indebtedness as having been secured
pursuant to one or more of the other clauses of this definition and (z) if any
Liens securing Indebtedness are incurred to refinance Liens securing
Indebtedness initially incurred in reliance on a basket measured by reference to
a percentage of Consolidated EBITDA at the time of incurrence, and such
refinancing would cause the percentage of Consolidated EBITDA restriction to be
exceeded if calculated based on the Consolidated EBITDA on the date of such
refinancing, such percentage of Consolidated EBITDA restriction shall not be
deemed to be exceeded so long as the principal amount of such Indebtedness
secured by such Liens does not exceed the principal amount of such Indebtedness
secured by such Liens being refinanced, plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses (including accrued
and unpaid interest) incurred or payable in connection with such refinancing.

 

7.03       [Reserved].

 

7.04       Investments, Loans and Advances.

 

Purchase, hold or acquire (including pursuant to any merger, consolidation or
amalgamation with a person that is not a wholly owned Subsidiary immediately
prior to such merger, consolidation or amalgamation) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances to or Guarantees of the obligations of, or make or permit to
exist any investment or any other interest in (each, an “Investment”), any other
person, except the following (collectively, “Permitted Investments”):

 



-131-

 

 

(a)       (i) Investments in the Equity Interests of Borrower Holdco, any
Borrower or any other Loan Party, (ii) intercompany loans to the Lead Borrower
or any other Loan Party and (iii) Guarantees of Indebtedness expressly permitted
hereunder;

 

(b)       Cash and Permitted Cash Equivalent Investments and Investments that
were Permitted Investments when made;

 

(c)       Investments arising out of the receipt of non-cash consideration for
the sale of assets permitted under Section 7.057.05;

 

(d)       any assets or securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business;

 

(e)       Swap Contracts;

 

(f)       Investments existing on, or contractually committed as of, the Closing
Date and set forth on Schedule 7.04;

 

(g)       Investments resulting from pledges and deposits constituting Permitted
Encumbrances;

 

(h)       Investments constituting Permitted Business Acquisitions;

 

(i)       (i) intercompany loans among Foreign Subsidiaries, (ii) Guarantees by
Foreign Subsidiaries permitted by Section 7.01,7.01, and (iii) trade receivables
owing to any Borrower or any Subsidiary, if created or acquired in the ordinary
course of business;

 

(j)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business and Investments acquired as a result of a foreclosure by Borrower
Holdco or any of its Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

 

(k)       Investments of a Domestic Subsidiary of Borrower Holdco acquired after
the Closing Date or of an entity merged into, or consolidated or amalgamated
with, Borrower Holdco or any Borrower or merged into or consolidated or
amalgamated with any Domestic Subsidiary of Borrower Holdco after the Closing
Date, in each case, (i) to the extent permitted under this Section 7.047.04,
(ii) in the case of any acquisition, merger, consolidation or amalgamation, in
accordance with Section 7.057.05, and (iii) to the extent that such Investments
were not made in contemplation of or in connection with such acquisition,
merger, consolidation or amalgamation and were in existence on the date of such
acquisition, merger, consolidation or amalgamation;

 

(l)       Management Advances;

 

(m)       Guarantees of operating leases (for the avoidance of doubt, excluding
Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by a Loan Party in the ordinary course
of business;

 



-132-

 

 

(n)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business consistent with past practices;

 

(o)       additional Investments to the extent that payment for such Investments
is made with Equity Interests of any Parent Entity or Junior Capital;

 

(p)       Investments consisting of the redemption, purchase, repurchase or
retirement of any Equity Interests permitted under Section 7.067.06;

 

(q)       Investments in the ordinary course of business consisting of Uniform
Commercial Code Article 3 endorsements for collection or deposit and Uniform
Commercial Code Article 4 customary trade arrangements with customers consistent
with past practices;

 

(r)       Guarantees permitted under Section 7.017.01 (except to the extent such
Guarantee is expressly subject to Section 7.047.04);

 

(s)       advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of Borrower
Holdco or any of its Subsidiaries;

 

(t)       Investments consisting of non-exclusive licensing of intellectual
property pursuant to joint marketing arrangements with other persons;

 

(u)       purchases and acquisitions of inventory, supplies, materials and
equipment or purchases of contract rights or licenses or leases of intellectual
property in each case in the ordinary course of business for the purpose of
speculating therewith, to the extent such purchases and acquisitions constitute
Investments;

 

(v)       other Investments made after the Closing Date in an aggregate amount
at any time outstanding not exceeding the greater of $3570,000,000 and 35.00% of
Consolidated EBITDA for the most recently ended four Fiscal Quarter period for
which Required Financial Statements have been delivered pursuant to Section
6.04;provided as required hereunder;

 

(w)       [Reserved];

 

(x)       [Reserved];

 

(y)       additional Investments; provided that both immediately before such
Investment is made and immediately after giving effect thereto, the Payment
Conditions shall be satisfied;

 

(z)       bonds secured by assets leased to and operated by the Borrowers or any
Subsidiary that were issued in connection with the financing of such assets so
long as a Borrower or any Subsidiary may obtain title to such assets at any time
by paying a nominal fee, canceling such bonds and terminating the transaction;

 

(aa)     any Investment by any Captive Insurance Subsidiary in connection with
the provision of insurance to Borrower Holdco or any of its Subsidiaries, which
Investment is made in the ordinary course of business of such Captive Insurance
Subsidiary, or by reason of applicable law, rule, regulation or order, or that
is required or approved by any regulatory authority having jurisdiction over
such Captive Insurance Subsidiary or its business, as applicable; and

 



-133-

 

 

(bb)    Investments in an aggregate amount outstanding at any time not to exceed
the amount of Excluded Contributions (less the aggregate amount of Restricted
Payments made pursuant to Section 7.06(p)7.06(p) and payments made pursuant to
Section 7.09(b)).7.09(b)); and

 

(cc)     additional Investments in an amount not to exceed any available
Restricted Payment capacity under Section 7.06(l) (provided, that such use shall
reduce the applicable Restricted Payment capacity on a dollar-for-dollar basis).

 

For purposes of the definition of “Unrestricted Subsidiary” and Section 7.047.04
only, (i) “Investment” shall include the portion (proportionate to theapplicable
Borrower’s equity interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of Borrower Holdco at the time that such Subsidiary
is designated an Unrestricted Subsidiary, provided that upon a redesignation of
such Unrestricted Subsidiary as a Subsidiary, the applicable Borrower shall be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the aggregate amount of the
Loan Parties’ “Investment” in such Unrestricted Subsidiary at the time of such
redesignation less (y) the portion (proportionate to the Borrowers’ equity
interest in such Unrestricted Subsidiary) of the fair market value of the net
assets of such Unrestricted Subsidiary at the time of such redesignation, and
(ii) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value (as determined in good faith by the Lead
Borrower) at the time of such transfer. The amount of any Investment outstanding
at any time shall be the original cost of such Investment, reduced (at the Lead
Borrower’s option) by any dividend, distribution, interest payment, return of
capital, repayment or other amount or value received in respect of such
Investment.

 

If any Investment pursuant to clause (v) or (y) above, or Section
7.06(l),7.06(l), as applicable, is made in any Person that is not a Loan Party
and such Person thereafter (A) becomes a Loan Party or (B) is merged or
consolidated into, or transfers or conveys all or substantially all of its
assets to, or is liquidated into, a Loan Party, then such Investment shall
thereafter be deemed to have been made pursuant to clause (a) above, and not
clause (v) or (y) above, or Section 7.06(l),7.06(l), as applicable.

 

7.05       Mergers, Consolidations, Sales of Assets and Acquisitions.

 

Merge into, or consolidate or amalgamate with, any other person, or permit any
other person to merge into or consolidate with it, or sell, transfer or
otherwise dispose of (in one transaction or in a series of transactions) all or
any part of its assets (whether now owned or hereafter acquired), or issue,
sell, transfer or otherwise dispose of any Equity Interests of any Subsidiary,
or purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or any substantial part of the assets of any other person or
any division, unit or business of any other person, except that this Section
7.057.05 shall not prohibit the following (collectively, “Permitted
Dispositions”):

 

(a)       (i) the purchase and sale of inventory in the ordinary course of
business, (ii) the acquisition or lease (pursuant to an operating lease) of any
other asset in the ordinary course of business, (iii) the sale of surplus,
obsolete, damaged or worn out equipment or other property in the ordinary course
of business or (iv) the Disposition of Permitted Investments;

 

(b)       if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, consolidation or amalgamation of any Subsidiary into
(or with) Borrower Holdco or the Lead Borrower in a transaction in which
Borrower Holdco or the Lead Borrower, as applicable, is the survivor, (ii) the
merger, consolidation or amalgamation of any Subsidiary into or with any
Subsidiary of Borrower Holdco that is a Loan Party in a transaction in which the
surviving or resulting entity is a Subsidiary of Borrower Holdco that is a Loan
Party and, in the case of each of clauses (i) and (ii), no person other than
Borrower Holdco, the Lead Borrower or another Loan Party receives any
consideration, (iii) the merger, consolidation or amalgamation of any Subsidiary
that is not a Loan Party into or with any other Subsidiary that is not a Loan
Party, (iv) the liquidation or dissolution or change in form of entity of any
Excluded Subsidiary if the Lead Borrower determines in good faith that such
liquidation, dissolution or change in form is in the best interests of the Lead
Borrower and is not materially disadvantageous to the Lenders or (v) the merger,
consolidation or amalgamation of any Subsidiary of Borrower Holdco (other than
the Lead Borrower) with or into any other person in order to effect an
Investment permitted under Section 7.047.04 so long as the continuing or
surviving person shall be a Subsidiary of Borrower Holdco that is a Loan Party
if the merging, consolidating or amalgamating Subsidiary was a Loan Party and
which, together with each of its Subsidiaries, shall have complied with the
requirements of Section 6.016.01;

 



-134-

 

 

(c)       sales, transfers, leases or other Dispositions to Borrower Holdco or
any of its Subsidiaries (upon voluntary liquidation or otherwise);

 

(d)      dispositions by the Borrowers to CIT of Accounts of the Borrowers, in
accordance with the terms and conditions of the CIT Deferred Purchase Factoring
Agreement;

 

(e)       Investments permitted by Section 7.047.04, Permitted Encumbrances and
Restricted Payments permitted by Section 7.067.06;

 

(f)       the sale of defaulted receivables in the ordinary course of business
and not as part of an accounts receivables financing transaction;

 

(g)       Permitted Business Acquisitions;

 

(h)       leases, nonexclusive licenses, or nonexclusive subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(i)       Dispositions that satisfy both of the following requirements: (i) such
Loan Party or such Subsidiary receives consideration (including by way of relief
from, or by any other Person assuming responsibility for, any liabilities,
contingent or otherwise) at the time of such Disposition at least equal to the
fair market value of the shares and assets subject to such Disposition, as such
fair market value (on the date a legally binding commitment for such Disposition
was entered into) may be determined in good faith by the Lead Borrower and (ii)
in the case of any Disposition (or series of related Dispositions) having a fair
market value (on the date a legally binding commitment for such Disposition was
entered into) in excess of $25the greater of $50,000,000 or moreand 2.2% of the
Consolidated Total Assets, at least 75.00% of the consideration therefor
(excluding, in the case of a Disposition (or series of related Dispositions),
any consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) received by such Loan Party or such Subsidiary is in the form of
cash; provided that if (x) more than five percent (5%) of assets of the type
which may be included in the Borrowing Base (regardless of eligibility) are
Disposed of pursuant to a single transaction or a series of related transactions
under this Section 7.05(i),7.05(i), the Borrowers shall deliver an updated
Borrowing Base Certificate to the Agent, prepared on a pro forma basis after
giving effect to such Disposition and/or (y) more than ten percent (10%) of
assets of the type which may be included in the Borrowing Base (regardless of
eligibility) are Disposed of pursuant to a single transaction or a series of
related transactions under this Section 7.05(i),7.05(i), the Agent shall have
the ability to conduct an updated appraisal of the assets included on the
Borrowing Base at the expense of the Loan Parties (but which appraisal shall
not, for the avoidance of doubt, be counted as one of the appraisals performed
pursuant to Section 6.076.07 hereof for purposes of determining reimbursement of
the costs and expenses thereof by the Loan Parties);

 



-135-

 

 

(j)       bulk sales or other Dispositions of the Inventory of a Loan Party not
in the ordinary course of business in connection with Store closings, at arm’s
length; provided, that such Store closures and related Inventory Dispositions
shall not exceed (i) in any Fiscal Year of the Parent and its Subsidiaries, 5%
of the number of the Loan Parties’ Stores as of the beginning of such Fiscal
Year (net of new Store openings) and (ii) in the aggregate from and after the
Closing Date, 10% of the number of the Loan Parties’ Stores in existence as of
the Closing Date (net of new Store openingsif (x) more than five percent (5%) of
assets of the type which may be included in the Borrowing Base (regardless of
eligibility) are Disposed of pursuant to a single transaction or a series of
related transactions under this Section 7.05(j), the Borrowers shall deliver an
updated Borrowing Base Certificate to the Agent, prepared on a pro forma basis
after giving effect to such Disposition and/or (y) more than ten percent (10%)
of assets of the type which may be included in the Borrowing Base (regardless of
eligibility) are Disposed of pursuant to a single transaction or a series of
related transactions under this Section 7.05(j), the Agent shall have the
ability to conduct an updated appraisal of the assets included on the Borrowing
Base at the expense of the Loan Parties (but which appraisal shall not, for the
avoidance of doubt, be counted as one of the appraisals performed pursuant to
Section 6.07 hereof for purposes of determining reimbursement of the costs and
expenses thereof by the Loan Parties); provided, further that all sales of
Inventory in connection with Store closings shall be in accordance with
liquidation agreements and with professional liquidators reasonably acceptable
to the Agent;

 

(k)       any other Permitted Asset Dispositions; and

 

(l)       the creation or granting of any Lien permitted under this Agreement.

 

For the purposes of Section 7.05(i)(ii), the following are deemed to be cash:
(1) Permitted Cash Equivalent Investments and cash equivalents, (2) the
assumption of Indebtedness of the Lead Borrower (other than Disqualified Stock
of the Borrower) or any Subsidiary and the release of the Lead Borrower or such
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Disposition, (3) Indebtedness of any
Subsidiary that is no longer a Subsidiary as a result of such Disposition, to
the extent that the Lead Borrower and each Subsidiary are released from any
Guarantee of payment of the principal amount of such Indebtedness in connection
with such Disposition, (4) securities received by any Borrower or any Subsidiary
from the transferee that are converted by the Lead Borrower or such Subsidiary
into cash within 180 days, (5) consideration consisting of Indebtedness of the
Lead Borrower or any Subsidiary, (6) Additional Assets, and (7) any Designated
Non-Cash Consideration received by the Lead Borrower or any of its Subsidiaries
in an Disposition having an aggregate fair market value, taken together with all
other Designated Non-Cash Consideration received pursuant to this clause (7),
not to exceed an aggregate amount at any time outstanding equal to the greater
of $40,000,000 and 20.00% of Consolidated EBITDA for the most recently ended
four Fiscal Quarter period for which Required Financial Statements have been
provided as required hereunder (with the fair market value of each item of
Designated Non-Cash Consideration being measured on the date a legally binding
commitment for such Disposition (or, if later, for the payment of such item) was
entered into and without giving effect to subsequent changes in value).

 

7.06       Restricted Payments.

 

Declare, pay, or otherwise make any Restricted Payments, directly or indirectly,
except the following:

 

(a)       Restricted Payments to Borrower Holdco, the Lead Borrower or any other
Subsidiary of Borrower Holdco (or, in the case of non-wholly owned Subsidiaries,
to Borrower Holdco and to each other owner of Equity Interests of such
Subsidiary on a pro rata basis (or more favorable basis from the perspective of
Borrower Holdco, the Lead Borrower or such Subsidiary) based on their relative
ownership interests so long as any repurchase of its Equity Interests from a
person that is not Borrower Holdco or a Subsidiary of Borrower Holdco is
permitted under Section 7.047.04);

 



-136-

 

 

(b)       Restricted Payments to permit any Parent Entity, directly or
indirectly, to (i) pay operating, overhead, legal, accounting and other
professional fees and expenses (including directors’ fees and expenses and
administrative, legal, accounting, consulting, filings and similar expenses),
(ii) pay fees and expenses related to any public offering or private placement
of debt or equity securities of any Parent Entity whether or not consummated or
any Investment permitted hereunder, (iii) pay franchise taxes and other fees,
taxes and expenses in connection with such Parent Entity’s ownership, directly
or indirectly, of the Lead Borrower or the maintenance of its legal existence,
or (iv) make payments permitted by Section 7.077.07 (other than Section
7.07(e)),7.07(e)), or (v) pay customary salary, bonus and other compensation and
benefits payable to, and indemnities provided on behalf of, full time employees
of such Parent Entity;

 

(c)       Restricted Payments to a Parent Entity if it files a consolidated U.S.
federal or combined or unitary state tax return that includes Borrower Holdco
and its Subsidiaries (or the taxable income thereof), in each case, in an amount
not to exceed the amount that Borrower Holdco and its Subsidiaries would have
been required to pay in respect of federal, state or local taxes (as the case
may be) in respect of such Fiscal Year if Borrower Holdco and its Subsidiaries
paid such taxes directly as a stand-alone taxpayer (or stand-alone group));
provided such amounts are actually used to pay such taxes promptly after such
Restricted Payment is made;

 

(d)       Restricted Payments to a Parent Entity, the proceeds of which are
used, directly or indirectly, to purchase or redeem, the Equity Interests of
such Parent Entity (including any options, warrants or other rights in respect
thereof) held by Management Investors; provided that the aggregate amount of
such purchases or redemptions under this clause (d) shall not exceed the sum of
(x) (i) $12,500,000, the greater of $25,000,000 and 9.25% of Consolidated EBITDA
for the most recently ended four Fiscal Quarter period for which Required
Financial Statements have been provided as required hereunder, plus (ii)
$37,500,000, plus (iiiplus (ii) $12,500,000 multiplied by the number of calendar
years that have commenced since the Closing Date plus (iiy) the net cash
proceeds received by the Borrowers since the Closing Date from, or as a capital
contribution from, the issuance or sale to Management Investors of Equity
Interests (including any options, warrants or other rights in respect thereof),
plus (iiiz) the cash proceeds of key man life insurance policies received by any
Borrower or any Subsidiary (or by a Parent Entity and contributed to a Borrower)
since the Closing Date; provided that any cancellation of Indebtedness owing to
any Borrower or any Subsidiary by any Management Investor in connection with any
repurchase or other acquisition of Equity Interests (including any options,
warrants or other rights in respect thereof) from any Management Investor shall
not constitute a Restricted Payment for purposes of this covenant or any other
provision of this Agreement;

 

(e)       non-cash repurchases of Equity Interests deemed to occur upon exercise
of stock options or warrants if such Equity Interests represent a portion of the
exercise price of such options or warrants;

 

(f)       a Restricted Payment in the form of a dividend not to exceed
$225,000,000 to be made not later than twelve (12) Business Days following the
Closing Date, solely with proceeds of the Term Loan Facility (the “Closing Date
Dividend”);

 

(g)       Restricted Payments to allow any Parent Entity to make payments in
cash, in lieu of the issuance of fractional shares, upon the exercise of
warrants or upon the conversion or exchange of Equity Interests of any such
person;

 



-137-

 

 

(h)       after a Public Offering, Restricted Payments to any Parent Entity in
an amount equal to 6.0% per annum of the Net Proceeds received from any public
offering of the Equity Interests of any Parent Entity that are contributed to
Borrower Holdco or a Borrower;

 

(i)       Restricted Payments to pay (i) monitoring, consulting, management,
transaction, advisory, termination or similar fees payable to any Permitted
Holder or any of their respective Affiliates and (ii) indemnities,
reimbursements and reasonable and documented out of pocket fees and expenses of
Permitted Holders or any of their respective Affiliates in connection therewith;

 

(j)       any purchase, redemption, repurchase, defeasance or other acquisition
or retirement of Equity Interests of the Lead Borrower or any Junior
Indebtedness made by exchange (including any such exchange pursuant to the
exercise of a conversion right or privilege in connection with which cash is
paid in lieu of the issuance of fractional shares) for, or out of the proceeds
of the issuance or sale of, Equity Interests of the Lead Borrower (other than
Disqualified Stock and other than Equity Interests issued or sold to a
Subsidiary) or a capital contribution to the Lead Borrower;

 

(k)       any dividend paid or redemption made within 60 days after the date of
declaration thereof or of the giving of notice thereof, as applicable, if at
such date of declaration or the giving of such notice, such dividend or
redemption would have complied with this Section 7.06;7.06;

 

(l)       Restricted Payments (including loans or advances) in an aggregate
amount outstanding at any time, not to exceed an amount (net of repayments of
any such loans or advances) equal to (i) the greater of $3050,000,000 and 30.00%
of Consolidated EBITDA for the most recently ended four Fiscal Quarter period
for which Required Financial Statements have been delivered pursuant to Section
6.04provided as required hereunder minus (ii) any payments made pursuant to
Section 7.09(b)(7.09(b)(vi);

 

(m)       dividends or other distributions of Equity Interests, Indebtedness or
other securities of Unrestricted Subsidiaries;

 

(n)       [Reserved];any dividend or other distribution or payment for purposes
of making AHYDO Catch-Up Payments related to Indebtedness of the Loan Parties;

 

(o)       additional Restricted Payments; provided that both immediately before
such Restricted Payment is made and immediately after giving effect thereto, the
Payment Conditions are satisfied; and

 

(p)       Restricted Payments in an aggregate amount outstanding at any time not
to exceed the amount of Excluded Contributions (less the aggregate amount of
Investments made pursuant to Section 7.04(bb)7.04(bb) and payments made pursuant
to Section 7.09(b)).7.09(b)).

 

The Lead Borrower, in its sole discretion, may classify any Investment or other
Restricted Payment as being made in part under one of the clauses or subclauses
of this Section 7.077.07 (or, in the case of any Investment, the clauses or
subclauses of Section 7.04)7.04) and in part under one or more other such
clauses or subclauses (or, as applicable, clauses or subclauses).

 



-138-

 

 

7.07       Transactions with Affiliates.

 

Sell or transfer any property or assets to, or purchase or acquire any property
or assets from, or otherwise engage in any other transaction with, any of its
Affiliates, in each case involving aggregate consideration in excess of
$10,000,000, unless (x) the terms of such transaction are not materially less
favorable to the applicable Loan Party or Subsidiary, as the case may be, than
those that could be obtained at the time in a transaction with a Person who is
not such an Affiliate and (y) if such transaction involves aggregate
consideration in excess of $25,000,000, the terms of such transaction have been
approved by a majority of the board of directors of such Loan Party or
Subsidiary. For purposes of this Section 7.07,7.07, any such transaction shall
be deemed to have satisfied the foregoing requirements if (1) such transaction
is approved by a majority of the Disinterested Directors or (2) in the event
there are no Disinterested Directors, a fairness opinion is provided by a
nationally recognized appraisal or investment banking firm with respect to such
transaction. Without limiting the foregoing, this Section 7.077.07 shall not
prohibit:

 

(a)       any issuance of securities, or other payments, awards or grants which
do not require or provide a cash payment therewith, securities or otherwise
pursuant to, or the funding of, employment arrangements, equity purchase
agreements, stock options and stock ownership plans approved by the board of
directors of the Parent;

 

(b)       loans or advances to employees of the Lead Borrower or any of its
Subsidiaries in accordance with Section 7.04;7.04;

 

(c)       transactions between or among the Lead Borrower and any other Loan
Party or any entity that becomes a Loan Party as a result of such transaction
(including via merger, consolidation or amalgamation in which a Loan Party is
the surviving entity);

 

(d)       the payment of fees, reasonable out-of-pocket costs and indemnities to
directors or officers of a Parent Entity or any of its Subsidiaries in the
ordinary course of business (limited, in the case of a Parent Entity, to the
portion of such fees and expenses that are allocable to Borrower Holdco and its
Subsidiaries (which shall be 100% for so long as Parent owns no assets other
than the Equity Interests in the Subsidiaries and assets incidental to the
ownership of Borrower Holdco and its Subsidiaries));

 

(e)       Restricted Payments permitted under Section 7.067.06, including
payments to a Parent Entity;

 

(f)       any purchase by a Loan Party of the Equity Interests of any
wholly-owned Domestic Subsidiary; provided that any Equity Interests of any
wholly owned Subsidiary purchased by a Loan Party shall be pledged to the Agent
on behalf of the Lenders pursuant to the Security Documents;

 

(g)       the issuance, sale or transfer of Equity Interests of Borrower Holdco
or the Lead Borrower to Parent and capital contributions by Parent to Borrower
Holdco or the Borrower;

 

(h)       payments by Parent or any of its Domestic Subsidiaries pursuant to tax
sharing agreements among Parent and any of its Domestic Subsidiaries on
customary terms that require each party to make payments when such taxes are due
or refunds received of amounts equal to the income tax liabilities and refunds
generated by each such party calculated on a separate return basis and payments
to the party generating tax benefits and credits of amounts equal to the value
of such tax benefits and credits made available to the group by such party;

 

(i)       payments or loans (or cancellation of loans) to employees or
transactions with employees, officers, or directors in the ordinary course of
business;

 

(j)       transactions permitted by, and complying with, the provisions of
Section 7.047.04 and Section 7.05(b)7.05(b);

 



-139-

 

 

(k)       any transaction arising out of agreements or instruments in existence
on the Closing Date and set forth on Schedule 7.07, and any payments made
pursuant thereto;

 

(l)       intercompany transactions undertaken in good faith (as determined by a
Responsible Officer of the Lead Borrower in good faith) for the purpose of
improving the consolidated tax efficiency of Borrower Holdco and its
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein and not materially adverse to the interests of any Credit Party;

 

(m)       (i) the entering into, maintaining or performance of any
employment or, consulting or other similar service contract, collective
bargaining agreement, benefit plan, program or arrangement, related trust
agreement or any other similar arrangement for or with any current or former
management member, employee, officer or director or consultant of or to the
Borrowers, any Subsidiary or any Parent Entity heretofore or hereafter entered
into in the ordinary course of business, including vacation, health, insurance,
deferred compensation, severance, retirement, savings or other similar plans,
programs or arrangements and (ii) any issuance, grant or award of stock,
options, other equity related intrerestsinterests or other securities, to any
such management members, employees, officers, directors or consultants; and

 

(n)       [Reserved];

 

(o)       any issuance or sale of Equity Interests (other than Disqualified
Stock) or Junior Capital or any capital contribution to Borrower Holdco, the
Borrowers or any Subsidiary.

 

7.08       Business of Borrower Holdco and its Subsidiaries.

 

Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than any business or business activity conducted by
any Loan Party on the Closing Date and any other Related Businesses.

 

7.09       Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By Laws and Certain Other
Agreements; etc.

 

(a)       Amend or modify in any manner materially adverse to the Lenders or the
Agent, or grant any waiver or release under or terminate in any manner (if such
granting or termination shall be materially adverse to the Lenders), (a) the
Organization Documents of Parent, Borrower Holdco or any of their Subsidiaries
or (b) the CIT Deferred Purchase Factoring Agreement;

 

(b)       Make, or agree or offer in writing to pay or make, directly or
indirectly, any payment or other distribution in cash in respect of: (1) any
Subordinated Indebtedness or any Indebtedness secured by Liens that are
subordinated to the Liens securing the Obligations pursuant to a subordination
agreement between the holders of such Indebtedness and Agent, which
subordination agreement must be in form and substance acceptable to the Agent in
its sole discretion (“Junior Indebtedness”), or (2) any; provided, that in no
event shall the Term Loan Obligations or any Permitted Refinancing in respect
thereof; be Junior Indebtedness (“Junior Indebtedness”); except for (i) payments
of regularly scheduled principal and interest, mandatory offers to repay,
mandatory prepayments of principal, premium and interest and payments of fees,
expenses and indemnification obligations with respect to such Term Loan
Obligations, Junior Indebtedness or, in each case any Permitted Refinancing in
respect thereof to the extent permitted under any applicable subordination
agreement, (ii) payments or distributions in respect of all or any portion of
Term Loan Obligations, Junior Indebtedness or, in each case, any Permitted
Refinancing in respect thereof with the proceeds contributed directly or
indirectly to Borrower Holdco or the Lead Borrower by Parent from the issuance,
sale or exchange by Parent of Equity

 



-140-

 



 

Interests made within six (6) months prior thereto, (iii) the conversion of any
Term Loan Obligations or Junior Indebtedness to Equity Interests of any Parent
Entity, (iv) so long as no Event of Default has occurred and is continuing, the
payment that is required under the Code to prevent any Term Loan Obligations,
Junior Indebtedness, or in each case, any Permitted Refinancing in respect
thereof from being treated as an “applicable high yield discount obligation”
within the meaning of Section 163(i)(l) of the Code, (v) payments in connection
with a Permitted Refinancing in respect thereof, (vi) payments in respect of
Term Loan Obligations or Junior Indebtedness in an aggregate amount outstanding
at any time, not to exceed an amount (net of repayments of any such loans or
advances) equal to (i) the greater of $3050,000,000 and 30.00% of Consolidated
EBITDA for the most recently ended four Fiscal Quarter period for which Required
Financial Statements have been delivered pursuant to Section 6.04provided as
required hereunder minus (ii) any Restricted Payments made pursuant to Section
7.06(l),7.06(l), (vii) additional payments and distributions so long as both
immediately before such payment or distribution is made and immediately after
giving effect thereto, the Payment Conditions are satisfied, or (viii) payments
in an aggregate amount outstanding at any time not to exceed the amount of
Excluded Contributions (less the aggregate amount of Restricted Payments made
pursuant to Section 7.06(p)7.06(p) and Investments made pursuant to Section
7.04(bb));7.04(bb));

 

(c)       Permit any Subsidiary to enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to Borrower Holdco or any of its Subsidiaries that is a
direct or indirect parent of such Subsidiary or (ii) the granting of Liens by
Borrower Holdco or such Subsidiary pursuant to the Security Documents, in each
case other than those arising under any Loan Document, except, in each case,
restrictions existing by reason of:

 

(i)       restrictions imposed by applicable law;

 

(ii)       contractual encumbrances or restrictions under the Term Loan Facility
or the Term Loan Documents;

 

(iii)       any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or Disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or Disposition;

 

(iv)       customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

 

(v)       any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(vi)       any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 7.01(i),7.01(i), to the extent such restrictions
are not more restrictive, taken as a whole, than the restrictions contained
herein;

 

(vii)       customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

 

(viii)       customary provisions restricting subletting or assignment of any
lease governing a leasehold interest;

 

(ix)       customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 



-141-

 

 

(x)       customary restrictions and conditions contained in any agreement
relating to the sale, transfer or other Disposition of any asset permitted under
Section 6.056.05 pending the consummation of such sale, transfer or other
Disposition;

 

(xi)       customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Encumbrance and
such restrictions or conditions relate only to the specific asset subject to
such Lien and (2) such restrictions and conditions are not created for the
purpose of avoiding the restrictions imposed by this Section 7.097.09;

 

(xii)       customary net worth provisions contained in Real Estate leases
entered into by Subsidiaries, so long as the Lead Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of the Borrowers and their respective Subsidiaries to meet
their ongoing obligations;

 

(xiii)       any agreement in effect at the time any person becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

 

(xiv)       restrictions in agreements representing Indebtedness permitted under
Section 7.017.01 of a Subsidiary of Borrower Holdco that is not a Loan Party;

 

(xv)       customary restrictions on leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;

 

(xvi)       restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; or

 

(xvii)       any encumbrances or restrictions of the type referred to in
Sections 7.09(c)(i) and 7.09(c)(ii)7.09(c)(i) and 7.09(c)(ii) imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to above so long as such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower, no more
restrictive with respect to or such Lien, dividend and other payment
restrictions than those contained in the Lien, dividend or other payment
restrictions prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing; or

 

(d)       amend or modify the Term Loan Agreement, the Term Loan Security
Documents, or any other “Loan Document” (as defined in the Term Loan Agreement)
in any manner which would not constitute a Permitted Refinancing.

 

7.10       Financial Performance Covenant.

 

Upon the occurrence and during the continuance of a Covenant Compliance Event,
the Borrowers shall maintain as of the last day of each Fiscal MonthQuarter, a
Consolidated Fixed Charge Coverage Ratio of not less than 1.0 to 1.0 for the
most recent period of twelvefour consecutive Fiscal MonthsQuarters at the time
of occurrence of such Covenant Compliance Event for which Required Financial
Statements have been or haveprovided as required to have been delivered pursuant
to Section 6.04,hereunder, and each subsequent twelvefour consecutive
monthFiscal Quarter period ending during the continuance of such Covenant
Compliance Event.

 



-142-

 

 

ARTICLE VIIA

BORROWER HOLDCO COVENANT

 

Borrower Holdco covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until all Obligations (other than
Obligations in respect of Cash Management Services and contingent
indemnification and reimbursement obligations that are not yet due and payable
and for which no claim has been asserted) have been paid in full and all Letters
of Credit and Commitments have expired or been terminated or cash collateralized
on terms satisfactory to the L/C Issuer, unless the Required Lenders shall
otherwise consent in writing, (a) Borrower Holdco will not create, incur, assume
or permit to exist any Lien (other than Liens of a type described in Sections
7.02(c)7.02(c) and (l)) on any of the Equity Interests issued by Borrower Holdco
other than the Liens created under the Loan Documents, the Term Loan Documents
and any Permitted Refinancing thereof, (b) Borrower Holdco shall do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence; provided that so long as no Event of Default exists
or would result therefrom, Borrower Holdco may merge with any other person, (c)
Borrower Holdco will otherwise maintain its passive holding company status;
provided that notwithstanding the foregoing, Borrower Holdco shall be permitted
to be a borrower or issuer of any Indebtedness permitted under this Agreement, a
Loan Party of any Indebtedness permitted under this Agreement, grant liens in
connection with the foregoing except as prevented by clause (a) above, and take
all other actions permitted or required under the Loan Documents, the Term Loan
Facility (or documents evidencing any Permitted Refinancing thereof), the making
of Restricted Payments to the extent such Restricted Payments are permitted to
be made to it under Section 7.067.06, and other activities incidental to
compliance with applicable laws and legal, tax and accounting matters related
thereto and activities relating to employees; provided, further, that
notwithstanding the foregoing or any other restriction in this Agreement,
Borrower Holdco may liquidate, wind up or dissolve itself, in connection with a
restructuring whereby a newly formed wholly owned Domestic Subsidiary of Parent
will directly own 100% of the Equity Interests of the Lead Borrower.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

8.01       Events of Default.

 

In case of the happening of any of the following (each an “Event of Default”):

 

(a)       any representation or warranty made or deemed made by the Borrowers or
any other Loan Party herein or in any other Loan Document or in any amendment,
modification or supplement hereto or any certificate or document delivered
pursuant hereto or thereto or in completing any request for a Committed
Revolving Loan via the Portal shall prove to have been false or misleading in
any material respect when so made or deemed made, and shall have continued
unremedied for a period of five (5) Business Days thereafter;

 

(b)       default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof,
at a date fixed for prepayment thereof, by acceleration thereof or otherwise;

 

(c)       default shall be made in the payment of any interest on any Loan or
the L/C Obligations or in the payment of any fee or any other amount (other than
an amount referred to in clause (b) of this Section 8.018.01) due under any Loan
Document, when and as the same shall become due and payable, and such default
shall continue unremedied for a period of five (5) Business Days;

 



-143-

 

 

(d)       default shall be made in the due observance or performance by the
Borrowers or any other Loan Party of any covenant, condition or agreement
contained in (i) Section 6.01(a), 6.04, 6.05(a), 6.07, 6.08, 6.11, 6.15 or in
Article VII or Article VIIA or (ii) Section 6.02 and Section 6.056.01(a), 6.04,
6.05(a), 6.07, 6.08, 6.11, 6.15 or in Article VII or Article VIIA or (ii)
Section 6.02 and Section 6.05 (other than clause (a) thereof) and such default
shall continue unremedied for a period of five (5) Business Days;

 

(e)       default shall be made in the due observance or performance by the Lead
Borrower or any other Loan Party of any covenant, condition or agreement
contained in any Loan Document (other than those specified in clauses (b), (c)
and (d) of this Section 8.018.01) (in each case solely to the extent applicable
to such Person) and such default shall continue unremedied for a period of
thirty (30) days to duly observe or perform any such covenant, condition or
agreement) after the Lead Borrower’s receipt of notice thereof from the Agent or
Required Lenders; provided, however, for the purposes of determining whether an
Event of Default has occurred hereunder to the extent such Event of Default
arises as a result of any payment defaults under any Cash Management Services or
Bank Products, such defaults shall not constitute an Event of Default hereunder
unless such payment defaults are for amounts in excess of $1,000,000 in the
aggregate;

 

(f)       Any Loan Party or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Material Indebtedness or (y) any
payment of any Guarantee of Material Indebtedness, beyond the period of grace,
if any, provided in the instrument or agreement under which such Material
Indebtedness or Guarantee was created; or (ii) default in the observance or
performance of any other agreement or condition relating to any Material
Indebtedness or Guarantee of any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such Material
Indebtedness or beneficiary or beneficiaries of such Guarantee (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice or lapse of time if required, such Material
Indebtedness to become due prior to its stated maturity or such Guarantee to
become payable (an “Acceleration”), and such time shall have lapsed and, if any
notice (a “Default Notice”) shall be required to commence a grace period or
declare the occurrence of an event of default before notice of Acceleration may
be delivered, such Default Notice shall have been given and (in the case of the
preceding clause (i) or (ii)) such default, event or condition shall not have
been remedied or waived by or on behalf of the holder or holders of such
Material Indebtedness or Guarantee thereof (provided that the preceding clause
(ii) shall not apply to (x) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder or (y) any
termination event or equivalent event pursuant to the terms of any Swap Contract
unless the Swap Termination Value exceeds $2550,000,000);

 

(g)       a Change of Control shall have occurred;

 

(h)       Reserved;

 

(i)       If (i) any Loan Party or any of its Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts
(excluding, in each case, the solvent liquidation or reorganization of any
Foreign Subsidiary of the Parent that is not a Loan Party), or (B) seeking
appointment of a receiver, interim receiver, receivers, receiver and manager,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or any Loan Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against any Loan Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of 60 days; or (iii) any Loan Party or any of its Subsidiaries shall file
an answer admitting the material allegations of a petition filed against it in
any such proceeding; or (iv) there shall be commenced against any Loan Party or
any of its Subsidiaries any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or (v) any Loan Party or
any of itsSubsidiariesits Subsidiaries shall take any corporate or other similar
organizational action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), (iii) or
(iv) above; or (vi) any Loan Party or any of its Subsidiaries shall be generally
unable to, or shall admit in writing its general inability to, pay its debts as
they become due; or

 



-144-

 

 

(j)       One or more judgments or decrees shall be entered against the
Borrowers, and Loan Party or any of their respective Subsidiaries involving in
the aggregate at any time a liability (net of any insurance or indemnity
payments actually received in respect thereof prior to or within 60 days from
the entry thereof, or to be received in respect thereof in the event any appeal
thereof shall be unsuccessful) of $2550,000,000 or more, and all such judgments
or decrees shall not have been vacated, discharged, stayed or bonded pending
appeal within 60 days from the entry thereof;

 

(k)       (i) Any failure to satisfy the minimum funding standard (within the
meaning of Section 412 of the Code or Section 302 of ERISA), whether or not
waived, shall exist with respect to any Plan or any Lien in favor of the PBGC or
a Plan shall arise on the assets of any Loan Party, any Subsidiary or any
Commonly Controlled Entity, (ii) any Person shall engage in any “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any Plan, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
in the reasonable opinion of the Agent likely to result in the termination of
such Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, or (v) either of a Loan Party or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Agent is
reasonably likely to, incur any liability in connection with a withdrawal from,
or the Insolvency of, a Multiemployer Plan ,or (vi) any other event or condition
shall occur or exist with respect to a Plan or Foreign Plan; and in each case in
clauses (ii) through (vi) above, such event or condition, together with all
other such events or conditions, if any, couldwould be reasonably expected to
result in a Material Adverse Effect; or

 

(l)       (i) any material provision of any Loan Document shall cease to be, or
be asserted in writing by any Loan Party or any of their Subsidiaries not to be,
for any reason, to be a legal, valid and binding obligation of any party
thereto, (ii) any security interest purported to be created by any Security
Document and to extend to assets that are of the type which may be included in
the Borrowing Base (regardless of eligibility) or otherwise are not immaterial
to any Loan Party and their Subsidiaries on a consolidated basis shall cease to
be, or shall be asserted in writing by the Lead Borrower or any other Loan Party
not to be, a valid and perfected security interest (perfected as or having the
priority required by this Agreement or the relevant Security Document and
subject to such limitations and restrictions as are set forth herein and
therein) in the securities, assets or properties covered thereby, other than
from the failure of the Agent (or the Term Agent) to maintain possession of
certificates actually delivered to it representing securities pledged under a
Security Document or to file Uniform Commercial Code continuation statements or
take the actions described on Schedule 5.04 and except to the extent that such
loss is covered by a lender’s title insurance policy and the Agent shall be
reasonably satisfied with the credit of such insurer, or (iii) the Guarantees
pursuant to the Security Documents by any Loan Party of any of the Obligations
shall cease to be in full force and effect (other than in accordance with the
terms thereof), or shall be asserted in writing by Parent or any Loan Party not
to be in effect or not to be legal, valid and binding obligations;

 



-145-

 



 

(m)       except as otherwise expressly permitted hereunder, any Loan Party
shall take any action to suspend the operation of its business in the ordinary
course, liquidate all or a material portion of its assets or Store locations, or
employ an agent or other third party to conduct a program of closings,
liquidations or “Going-Out-Of-Business” sales of any material portion of its
business;

 

(n)       (i) the subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness (the “Subordination Provisions”) shall,
in whole or in part, terminate, cease to be effective or cease to be legally
valid, binding and enforceable against any holder of the applicable Subordinated
Indebtedness; or (ii) any Borrower or any other Loan Party shall, directly or
indirectly, disavow or contest in any manner (A) the effectiveness, validity or
enforceability of any of the Subordination Provisions, (B) that the
Subordination Provisions exist for the benefit of the Credit Parties, or (C)
that all payments of principal of or premium and interest on the applicable
Subordinated Indebtedness, or realized from the liquidation of any property of
any Loan Party, shall be subject to any of the Subordination Provisions; or

 

(o)       there shall occur (i) any uninsured damage to, theft or destruction
of, any Collateral or other assets or properties of the Loan Parties having an
aggregate fair market value in excess of $15,000,000 unless, at such time,
Availability minus the aggregate fair market value of the Collateral subject to
such damage, theft or destruction is greater than fifteen percent (15%) of the
Loan Cap, or (ii) damage, theft or destruction of any Collateral or other assets
or properties of the Loan Parties that has had or could reasonably be expected
to have a Material Adverse Effect;

 

then, (i) in every such event (other than an event with respect to the Borrowers
described in clause (i) of this Section 8.018.01), and at any time thereafter
during the continuance of such event, the Agent, at the request of the Required
Lenders, shall, by notice to the Lead Borrower, take any or all of the following
actions, at the same or different times: (A) terminate forthwith the
Commitments, (B) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Loan Parties accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Loan Parties, anything contained herein or in any
other Loan Document to the contrary notwithstanding, (C) if the Loans have been
declared due and payable pursuant to clause (B) above, demand cash collateral
pursuant to Section 2.03(g)2.03(g) and (D) exercise all rights and remedies
granted to it under any Loan Document and all of its rights under any other
applicable law or in equity and (ii) in any event with respect to the Borrowers
described in clause (i) of this Section 8.018.01, the principal of the Loans
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Loan Parties accrued hereunder and under
any other Loan Document, shall automatically become due and payable and the
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.03(g)2.03(g), without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Loan Parties, anything contained herein or in any other Loan
Document to the contrary notwithstanding.

 



-146-

 

 

Solely for the purposes of determining whether an Event of Default has occurred
under Section 8.01 (i)8.01 (i), any reference in any such Section to any
Subsidiary shall be deemed not to include any Immaterial Subsidiary, and, for
purposes of determining whether an Event of Default has occurred under Section
8.01(k),8.01(k), an Unrestricted Subsidiary will be deemed to be a Subsidiary.

 

8.02       Right to Cure.

 

Notwithstanding anything to the contrary contained in Section 8.018.01, in the
event that the Loan Parties fail (or, but for the operation of this Section
8.028.02, would fail) to comply with the Financial Performance Covenant, until
the expiration of the 10th Business Day subsequent to the date the Required
Financial Statements are required to be delivered, Borrower Holdco shall have
the right to issue Qualified Equity Interests for cash or otherwise receive cash
contributions to the capital of Borrower Holdco, and, in each case, to
contribute any such cash to the capital of the Lead Borrower (collectively, the
“Cure Right”) and, upon the receipt by the Lead Borrower of such cash (the “Cure
Amount”) pursuant to the exercise by Borrower Holdco of such Cure Right, the
Financial Performance Covenant shall be recalculated giving effect to a pro
forma adjustment by which Consolidated EBITDA shall be increased with respect to
such applicable Fiscal Month and any 12 Fiscal Month period that contains such
Fiscal Month, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount. The resulting increase to Consolidated EBITDA from the
application of a Cure Amount shall not result in any adjustment to Consolidated
EBITDA or any other financial definition for any purpose under this Agreement
other than for purposes of calculating the Financial Performance Covenant. In
each 12 Fiscal Month period there shall be at least two fiscal quarters in which
the Cure Right is not exercised and the Cure Right may not be exercised more
than five times during the term of this Agreement and, for purposes of this
Section 8.028.02, the Cure Amount shall be no greater than the amount required
for purposes of complying with the Financial Performance Covenant. If, after
giving effect to the adjustments in this Section 8.028.02, the Lead Borrower
shall then be in compliance with the requirement of the Financial Performance
Covenant, the Lead Borrower shall be deemed to have satisfied the requirements
of the Financial Performance Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach of the Financial Performance Covenant but
for no other purposes under this Agreement. The Lead Borrower shall be required
to apply the Cure Amount to prepay outstanding Committed Revolving Loans.

 

8.03       Remedies Upon Events of Default.

 

  If any Event of Default occurs and is continuing:

 

(a)       the Agent may, or, at the request of the Required Lenders shall, (A)
declare the Revolving Commitments of each Revolving Lender to make Committed
Revolving Loans and any obligation of the L/C Issuer to make L/C Credit
Extensions to be terminated, whereupon such Revolving Commitments and obligation
shall be terminated, and (B) declare the unpaid principal amount of all
outstanding Committed Revolving Loans, and all interest accrued and unpaid
thereon, and any other Obligations related to the foregoing, to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Loan Parties; and

 

(b)       the Agent may, or, at the request of the Required Lenders shall:

 

(i)       require that the Loan Parties Cash Collateralize the L/C Obligations;
and

 



-147-

 

 



(ii)       whether or not the maturity of the Obligations shall have been
accelerated pursuant hereto, proceed to protect, enforce and exercise all rights
and remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

 

provided, however, that upon the occurrence of any Event of Default with respect
to any Loan Party or any Subsidiary thereof under Section 8.01(i),8.01(i), the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Loan
Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

 

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

8.04       Application of Funds.

 

After the exercise of remedies provided for in Section 8.038.03 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.038.03), any amounts received on account of
the Obligations shall be applied by the Agent in the following order:

 

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Credit Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent and
amounts payable under Article IIIArticle III) payable to the Agent;

 

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Credit Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Revolving Lenders and
the L/C Issuer (including fees, charges and disbursements of counsel to the
respective Revolving Lenders and the L/C Issuer and amounts payable under
Article IIIArticle III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to the extent not previously reimbursed by the Revolving Lenders, to
payment to the Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

 

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Revolving Loan, payment to the Swing Line Lender of that portion of
the Obligations constituting accrued and unpaid interest on the Swing Line
Loans;

 

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Committed Revolving Loans and other Obligations in
connection therewith, and fees (including Letter of Credit Fees), ratably among
the Revolving Lenders and the L/C Issuer in proportion to the respective amounts
described in this clause Fifth payable to them;

 



-148-

 

 

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Revolving Loan, to payment to the Swing Line Lender of that portion of
the Obligations constituting unpaid principal of the Swing Line Loans;

 

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Revolving Loans, ratably among the Revolving Lenders
in proportion to the respective amounts described in this clause Seventh held by
them;

 

Eighth, to the Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit;

 

Ninth, to payment of that portion of the Obligations arising from Bank Products
consisting of supply chain finance services (to the extent secured under the
Security Documents) to the extent a Supply Chain Finance Reserve is in place on
the Borrowing Base with respect to such Bank Products, ratably among the Credit
Parties in proportion to the respective amounts described in this clause Ninth
held by them;

 

Tenth, to payment of that portion of the Obligations arising from Cash
Management Services and Bank Products not paid pursuant to clause Ninth, in each
case to the extent secured under the Security Documents, ratably among the
Credit Parties in proportion to the respective amounts described in this clause
Tenth held by them;

 

Eleventh, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations), ratably
among the Credit Parties in proportion to the respective amounts described in
this clause Eleventh held by them; and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Loan Parties or as otherwise required by Law.

 

Subject to Section 2.03(c)2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Eighth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX

THE AGENT

 

9.01       Appointment and Authority.

 

Each of the Lenders and the Swing Line Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof (including, without limitation, acquiring, holding and enforcing any and
all Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof
shall have rights as a third party beneficiary of any of such provisions.

 



-149-

 

 



9.02       Rights as a Lender.

 

The Person serving as the Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though they were not the Agent and the terms “Revolving Lender” or “Revolving
Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the hereunder
and without any duty to account therefor to the Lenders.

 

9.03       Exculpatory Provisions.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, the Agent:

 

(a)       shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(b)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

 

(c)       shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Agent or any of
its respective Affiliates in any capacity.

 

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.0310.01 and 8.03) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction.

 

The Agent shall not be deemed to have knowledge of any Default or Event of
Default unless and until notice describing such Default or Event of Default is
given to the Agent by the Loan Parties, a Lender or the L/C Issuer. Upon the
occurrence of a Default or Event of Default, the Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Applicable Lenders. Unless and until the Agent shall have received such
direction, the Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to any such Default or Event of
Default as it shall deem advisable in the best interest of the Credit Parties.
In no event shall the Agent be required to comply with any such directions to
the extent that the Agent believes that its compliance with such directions
would be unlawful.

 

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IVArticle IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Agent.



 





-150-

 



 

9.04       Reliance by Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including, but not limited to, any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the L/C Issuer, the Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Agent shall have
received written notice to the contrary from such Lender or the L/C Issuer prior
to the making of such Loan or the issuance of such Letter of Credit. The Agent
may consult with legal counsel (who may be counsel for any Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

9.05       Delegation of Duties.

 

The Agent may perform any and all of their respective duties and exercise their
respective rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Agent. The Agent, and any
such sub-agent may perform any and all of their respective duties and exercise
their respective rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the Agent.

 

9.06       Resignation of Agent.

 

The Agent may at any time give written notice of its resignation to the Lenders
and the Lead Borrower. Upon receipt of any such notice of resignation from the
Agent, the Required Lenders shall have the right to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States, which successor agent shall (unless an
Event of Default shall have occurred and be continuing) be subject to approval
by the Lead Borrower (which approval shall not be unreasonably withheld or
delayed). If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Revolving Lenders and the L/C Issuer, appoint a successor Agent
meeting the qualifications set forth above, which successor agent shall (unless
an Event of Default shall have occurred and be continuing) be subject to
approval by the Lead Borrower (which approval shall not be unreasonably withheld
or delayed); provided, that if the Agent shall notify the Lead Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral held by the Agent on behalf of the Lenders or the L/C Issuer under
any of the Loan Documents, the retiring Agent shall continue to hold such
collateral security until such time as a successor Agent is appointed) and (2)
all payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender and the L/C Issuer
directly, until such time as the Applicable Lenders appoint a successor Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrowers to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Lead Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article and Section 10.0410.04 shall
continue in effect for the benefit of such retiring Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting in such capacity
hereunder.

 



-151-

 

 

Any resignation by Wells Fargo as Agent pursuant to this Section shall also
constitute its resignation as Swing Line Lender and the resignation of Wells
Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment as Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

 

9.07       Non-Reliance on Agent, and Other Lenders.

 

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.
Except as provided in Section 9.129.12, the Agent shall not have any duty or
responsibility to provide any Credit Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Agent.

 

9.08       No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or Syndication Agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as the Agent, a Lender or the L/C Issuer
hereunder.

 

9.09       Agent May File Proofs of Claim.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 



-152-

 

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent, such Credit Parties and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer the Agent and such
Credit Parties under Sections 2.03(i), 2.03(j) and 2.03(k) as applicable, 2.09
and 10.042.03(i), 2.03(j) and 2.03(k) as applicable, 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Agent and, if the
Agent shall consent to the making of such payments directly to the Lenders and
the L/C Issuer, to pay to the Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agent and its
respective agents and counsel, and any other amounts due the Agent under
Sections 2.092.09 and 10.0410.04.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or the L/C Issuer any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Agent to vote in respect of the claim of any Lender or the L/C Issuer in any
such proceeding.

 

9.10       Collateral and Guaranty Matters.

 

The Credit Parties irrevocably authorize the Agent, at its option and in its
discretion,

 

(a)       to release any Lien on any property granted to or held by the Agent
under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full, in cash, of all Obligations, and the
expiration, termination or Cash Collateralization of all Letters of Credit, (ii)
that is sold or to be sold as part of or in connection with any sale permitted
hereunder or under any other Loan Document, or (iii) if approved, authorized or
ratified in writing by the Applicable Lenders in accordance with Section
10.0110.01;

 

(b)       to subordinate any Lien on any property granted to or held by the
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (h), (t) or (u) of the definition of Permitted Encumbrances;
and

 

(c)       to release any Guarantor from its obligations under the Facility
Guaranty if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Facility Guaranty pursuant to this Section 9.10.9.10. In
each case as specified in this Section 9.109.10, the Agent will, at the Loan
Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Security Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Facility Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section
9.109.10.

 



-153-

 

 

9.11       Notice of Transfer.

 

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Assumption shall have become effective
as set forth in Section 10.0610.06.

 

9.12       Reports and Financial Statements.

 

By signing this Agreement, each Lender:

 

(a)       agrees to furnish the Agent (i) on the Closing Date and (ii) after the
occurrence and during the continuance of a Cash Dominion Event (and thereafter
at such frequency as the Agent may reasonably request) with a summary of all
Other Liabilities due or to become due to such Lender or its Affiliates. In
connection with any distributions to be made hereunder, the Agent shall be
entitled to assume that no amounts are due to any Lender or its Affiliates on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender;

 

(b)       is deemed to have requested that the Agent furnish such Lender,
promptly after they become available, copies of all Borrowing Base Certificates
and financial statements required to be delivered by the Lead Borrower hereunder
and all commercial finance examinations and appraisals of the Collateral
received by the Agent (collectively, the “Reports”);

 

(c)       expressly agrees and acknowledges that the Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

 

(d)       expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

(e)       agrees to keep all Reports confidential in accordance with the
provisions of Section 10.0710.07 hereof; and

 

(f)       without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

 



-154-

 

 

9.13       Agency for Perfection.

 

Each Lender hereby appoints each other Lender as agent for the purpose of
perfecting Liens for the benefit of the Agent and the Lenders, in assets which,
in accordance with Article 9 of the UCC or any other applicable Law of the
United States can be perfected only by possession.

 

9.14       Indemnification of Agent.

 

Without limiting the obligations of the Loan Parties hereunder, the Lenders
hereby agree to indemnify the Agent, the L/C Issuer and any Related Party, as
the case may be, ratably according to their Applicable Percentages, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Agent, the L/C Issuer and their Related Parties in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Agent, the L/C Issuer and their Related Parties in
connection therewith; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the Agent’s,
the L/C Issuer’s and their Related Parties’ gross negligence or willful
misconduct as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

9.15       Relation among Lenders.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agent) authorized to act for, any other Lender.

 

9.16       Defaulting Lenders.

 

(a)       If for any reason any Lender shall become a Defaulting Lender and such
failure is not cured within three (3) Business Day after receipt from the Agent
of written notice thereof, then, in addition to the rights and remedies that may
be available to the other Credit Parties, the Loan Parties’, or any other party
at law or in equity (and not at limitation thereof): (i) any such Defaulting
Lender’s right to participate in the administration of, or decision-making
rights related to, the Obligations, this Agreement or the other Loan Documents
shall be suspended during the pendency of such failure or refusal, (ii) any such
Defaulting Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-Defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations, and
(iii) at the option of the Agent, any amount payable to such Defaulting Lender
hereunder (whether on account of principal, interest, fees or otherwise) shall,
in lieu of being distributed to such Defaulting Lender, be retained by the Agent
as cash collateral for future funding obligations of the Defaulting Lender in
respect of any Loan or existing or future participating interest in any Swing
Line Loan or Letter of Credit. Such Defaulting Lender’s decision-making and
participation rights and rights to payments as set forth in clauses (i), (ii),
and (iii) hereinabove shall be restored only upon the payment by the Defaulting
Lender of its Applicable Percentage of any Obligations, any participation
obligation, or expenses as to which it is delinquent, together with interest
thereon at the rate set forth in Section 2.08(b)2.08(b) hereof from the date
when originally due until the date upon which any such amounts are actually
paid, or otherwise cure such default or other cause of such Lender becoming a
Defaulting Lender.

 



-155-

 

 

(b)       The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Commitments of
those Lenders electing to exercise such right), of the Defaulting Lender’s
Commitment to fund future Loans. Upon any such purchase of the Applicable
Percentage of any Defaulting Lender, the Defaulting Lender’s share in future
Credit Extensions and its rights under the Loan Documents with respect thereto
shall terminate on the date of purchase, and the or Defaulting Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Assumption.

 

(c)       Each Defaulting Lender shall indemnify the Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including but not limited to reasonable attorneys’ fees and funds advanced by
the Agent or by any non-Defaulting Lender, on account of a Defaulting Lender’s
failure to timely fund its Applicable Percentage of a Loan or to otherwise
perform its obligations under the Loan Documents.

 

(d)       All or any part of a Defaulting Lender’s participation in Letter of
Credit and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentage (calculated
without regard to such Defaulting Lender’s Commitment) but only to the extent
that (x) the conditions set forth in Section 4.024.02 are satisfied at the time
of such reallocation (and, unless the Borrowers shall have otherwise notified
the Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate revolving credit exposure (which shall
include all exposure with respect to Letters of Credit and Swing Line Loans) of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

(e)       If the reallocation described in clause (d) above cannot, or can only
partially, be effected, the Borrowers shall, without prejudice to any right or
remedy available to them hereunder or under the law, (x) first, prepay Swing
Line Loans in an amount equal to the Swing Line Lenders’ fronting exposure and
(y) second, Cash Collateralize the L/C Issuer’s fronting exposure in accordance
with the procedures set forth in Section 2.03(g)2.03(g).

 

9.17       Syndication Agent; and Co-Lead Arrangers.

 

Notwithstanding the provisions of this Agreement or any of the other Loan
Documents, no Person who is or becomes a Syndication Agent nor any Person who is
or becomes an Arranger shall have any powers, rights, duties, responsibilities
or liabilities with respect to this Agreement and the other Loan Documents.

 



-156-

 

 

ARTICLE X

MISCELLANEOUS

 

10.01       Amendments, Etc.

 

No amendment (including any Extension Amendment) or waiver of any provision of
this Agreement or any other Loan Document, and no Consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Agent, with the Consent of the Required Lenders, and the Lead Borrower or the
applicable Loan Party, as the case may be, and each such waiver or Consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)       increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.038.03) without the written Consent of such
Lender;

 

(b)       as to any Lender, postpone any date fixed by this Agreement or any
other Loan Document for (i) any scheduled payment (including any Maturity Date)
or mandatory prepayment of principal, interest, fees or other amounts due
hereunder or under any of the other Loan Documents without the written Consent
of such Lender entitled to such payment, or (ii) any scheduled or mandatory
reduction or termination of the Aggregate Revolving Commitments hereunder or
under any other Loan Document without the written Consent of such Lender;
provided, that any Revolving Lender may extend the final expiration of its
Revolving Commitment without the consent of any other Lender in accordance with
Section 2.16;2.16;

 

(c)       as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan held by such Lender, or (subject to clause (v) of
the second proviso to this Section 10.0110.01) any fees or other amounts payable
hereunder or under any other Loan Document to or for the account of such Lender,
without the written Consent of each Lender entitled to such amount; provided,
however, that only the Consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” as it applies to the Committed Revolving
Loans and the Swing Line Loans or to waive any obligation of the Borrowers to
pay interest on the Committed Revolving Loans and the Swing Line Loans or Letter
of Credit Fees at the Default Rate;

 

(d)       (i) as to any Lender, change Section 2.132.13 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender or (ii) change Section 8.048.04 without the written
Consent of each Lender;

 

(e)       change any provision of this Section 10.0110.01 or the definition of
“Applicable Lenders”, “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder, without the written Consent of each Lender included in any
such definition;

 

(f)       except as expressly permitted hereunder or under any other Loan
Document, release, or limit the liability of, any Loan Party without the written
Consent of each Lender;

 

(g)       except for Permitted Dispositions, release all or substantially all of
the Collateral from the Liens of the Security Documents without the written
Consent of each Lender;

 

(h)       except for Commitment Increases provided pursuant to Section
2.15,2.15, increase the Aggregate Revolving Commitments without the written
Consent of each Lender, provided, that only the Consent of the Required Lenders
shall be required to increase the then outstanding Aggregate Revolving
Commitments by an amount up to ten (10%) percent of the then outstanding
Aggregate Revolving Commitments in connection with debtor in possession
financing offered by the Agent after any of the Loan Parties becomes subject to
a case under any Debtor Relief Laws;

 

(i)       change the definition of the term “Borrowing Base” or any component
definition thereof if as a result thereof the amounts available to be borrowed
by the Borrowers would be increased without the written Consent of each
Lenderthe Supermajority Lenders;

 



-157-

 

 

(j)       modify the definition of Permitted Overadvance so as to increase the
amount thereof or the time period for which a Permitted Overadvance may remain
outstanding without the written Consent of each Lender; and

 

(k)       except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents to any other Indebtedness or Lien, as the case may be,
without the written Consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of the Agent under this
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
Consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement and the
other Loan Documents may be amended to cure any ambiguity, mistake, omission,
defect, or inconsistency with the consent of the Lead Borrower and the Agent.

 

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in its capacity as a Lender, to the
extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, only the consent of the
applicable provider or holder of any Bank Products or Cash Management Services
shall be required in order to amend such agreements.

 

If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Lead Borrower may replace such Non-Consenting Lender in accordance
with Section 10.1310.13; provided, that such amendment, waiver, consent or
release can be effected as a result of the assignment contemplated by such
Section (together with all other such assignments required by the Lead Borrower
to be made pursuant to this paragraph).

 

10.02       Notices; Effectiveness; Electronic Communications.

 

(a)       Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b)(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 



-158-

 

 

(i)       if to the Loan Parties,:

 

Borrowers or other Loan Parties:   Floor and Decor Outlets of America, Inc.    
2500 Windy Ridge Parkway, SE     Atlanta, Georgia 30339           Attention:
Trevor Lang     Telephone: (770) 421-3717     Email: TLang@flooranddecor.com    
  With copies (which shall not constitute notice) to:   Kirkland & Ellis LLP  
555 South Flower Street     Los Angeles, CA 90071           Attention: David M.
Nemecek, P.C.     Facsimile: (213) 680-8500     Telephone: (213) 680-8111    
Email: david.nemecek@kirkland.com           and           Kirkland & Ellis LLP  
  555 California Street     San Francisco, CA 94104           Attention: Katie
Taylor     Facsimile: (415) 439-1424     Telephone: (415) 439-1500     Email:
katie.taylor@kirkland.com

 

(ii)        if to the Agent, the L/C Issuer or the Swing Line Lender, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 10.02; and

 

(iii)       if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

 

(iv)       Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications to the
extent provided in subsection (b)(b) below, shall be effective as provided in
such subsection (b).(b).

 



-159-

 

 

(b)       Electronic Communications. Notices and other communications to the
Loan Parties, the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e mail and Internet or intranet
websites) pursuant to procedures reasonably satisfactory to the Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article IIArticle II if such Lender or the L/C Issuer, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Loan Party, any Lender, the L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)       Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C
Issuer and the Swing Line Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, facsimile or telephone
number for notices and other communications hereunder by notice to the Lead
Borrower, the Agent, the L/C Issuer and the Swing Line Lender. In addition, each
Lender agrees to notify the Agent from time to time to ensure that the Agent has
on record (i) an effective address, contact name, telephone number, facsimile
number and electronic mail address to which notices and other communications may
be sent and (ii) accurate wire instructions for such Lender.

 

(e)       Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Loan Parties even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

 



-160-

 

 

10.03       No Waiver; Cumulative Remedies.

 

No failure by any Credit Party to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided herein and in
the other Loan Documents are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law. Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether any Credit Party may have had notice or knowledge of such Default or
Event of Default at the time.

 

10.04       Expenses; Indemnity; Damage Waiver.

 

(a)       Costs and Expenses. The Borrowers shall pay all Credit Party Expenses.

 

(b)       Indemnification by the Loan Parties. The Loan Parties shall indemnify
the Agent (and any sub-agents thereof), each other Credit Party, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless (on an after tax basis)
from, any and all losses, claims, causes of action, damages, liabilities,
settlement payments, costs, and related expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit, any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of a Borrower, beneficiary, nominated person, transferee, assignee of
Letter of Credit proceeds, or holder of an instrument or document related to any
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property for which any Loan Party or any of its
Subsidiaries could reasonably be excepted to be subject to Environmental
Liability, or any other Environmental Liability of any Loan Party or any of its
Subsidiaries, (iv) any claims of, or amounts paid by any Credit Party to, a
Blocked Account Bank or other Person which has entered into a control agreement
with any Credit Party hereunder, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any of the Loan Parties’
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto, in all cases, whether or not caused by or arising, in whole
or in part, out of the comparative, contributory or sole negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction;
provided that such Credit Parties shall be entitled to reimbursement for no more
than one counsel (plus any local counsel) representing the Agent and one counsel
representing all other Credit Parties (absent a conflict of interest in which
case the Credit Parties may engage and be reimbursed for additional counsel).
Paragraph (b) of this Section shall not apply with respect to Taxes, other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 



-161-

 

 

(c)       Reimbursement by Lenders. Without limiting their obligations under
Section 9.149.14 hereof, to the extent that the Loan Parties for any reason fail
to indefeasibly pay any amount required under subsection (a) or (b)(a) or (b) of
this Section to be paid by it, each Lender severally agrees to pay to the Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent), or the L/C Issuer in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Agent (or any such sub-agent) or L/C Issuer in connection with such
capacity. The obligations of the Lenders under this subsection (c)(c) are
subject to the provisions of Section 2.12(d)2.12(d).

 

(d)       Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable Law, the Loan Parties shall not assert, and hereby waive, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

 

(e)       Payments. All amounts due under this Section shall be payable on
demand therefor.

 

(f)       Survival. The agreements in this Section shall survive the resignation
of any Agent and the L/C Issuer, the assignment of any Commitment or Loan by any
Lender, the replacement of any Lender, the termination of the Aggregate
Revolving Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05       Payments Set Aside.

 

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and (b)
each Revolving Lender and the L/C Issuer severally agrees to pay to the Agent
upon demand its Applicable Percentage (without duplication) of any amount
relating to the Revolving Commitments or the Committed Revolving Loans so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clauses (b) and (c) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 



-162-

 

 

 

10.06       Successors and Assigns.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Loan Party
may assign or otherwise transfer any of its rights or obligations hereunder or
under any other Loan Document without the prior written Consent of the Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b)10.06(b), (ii) by way of participation in
accordance with the provisions of Section 10.06(d)10.06(d), or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 10.06(f)10.06(f) (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d)(d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Credit
Parties) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section (b)(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

 

(i)       Minimum Amounts

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned; and

 

(B)       in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 with respect to any assignments of Revolving Commitments or
Committed Revolving Loans, unless the Agent and, so long as no Event of Default
under Section 8.01(b), (c) or (i)8.01(b), (c) or (i) has occurred and is
continuing, the Lead Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

 



-163-

 

 

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default under
Section 8.01(b), (c) or (i)8.01(b), (c) or (i) has occurred and is continuing at
the time of such assignment or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund, or (3) such assignment is being made in
connection with the sale of a Lender’s portfolio of loans; and

 

(B)       the consent of the Agent (such consent not to be unreasonably withheld
or delayed) shall be required for all assignments if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

 

(C)       the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)       the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the assignment of any Commitment.

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500, provided, however, that the Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. The assignee, if it shall not be a Lender, shall
deliver to the Agent an Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c)(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.043.01,
3.04, 3.05, and 10.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrowers (at their
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d)10.06(d).

 



-164-

 

 

(c)       Register. The Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Agent’s Office in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Loan Parties, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Lead
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person or the Loan Parties, any of the Loan Parties’
Affiliates or Subsidiaries or any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Agent, the Lenders and the L/C Issuer shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any Participant shall
agree in writing to comply with all confidentiality obligations set forth in
Section 10.0710.07 as if such Participant was a Lender hereunder. Any agreement
or instrument pursuant to which a Lender sells such a participation shall
provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section
10.0110.01 that affects such Participant. Subject to subsection (e)(e) of this
Section, the Loan Parties agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.053.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b).10.06(b). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 10.0810.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.132.13 as
though it were a Lender. Each Lender, acting for this purpose as an agent of the
Loan Parties, shall maintain at its offices a record of each agreement or
instrument effecting any participation and a register for the recordation of the
names and addresses of its Participants and their rights with respect to
principal amounts and other Obligations from time to time (each a “Participation
Register”). The entries in each Participation Register shall be conclusive
absent manifest error and such Loan Parties, the Agent, the L/C Issuer and the
Lenders shall treat each Person whose name is recorded in a Participant Register
as a Participant for all purposes of this Agreement (including, for the
avoidance of doubt, for purposes of entitlement to benefits under Section
3.013.01, Section 3.043.04, Section 3.053.05 and Section 10.0810.08). The
Participation Register shall be available for inspection by the Lead Borrower,
the L/C Issuer and any Lender, at any reasonable time and from time to time upon
reasonable prior notice. No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s Interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.

 



-165-

 

 

(e)       Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.043.01 or 3.04
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.013.01 unless the Lead Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply with Section
3.01(e)3.01(e) as though it were a Lender.

 

(f)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)       Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)       Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Revolving Commitment and Committed Revolving Loans
pursuant to subsection (b)(b) above, Wells Fargo may, (i) upon thirty (30) days’
notice to the Lead Borrower and the Revolving Lenders, resign as L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Lead Borrower, Wells Fargo may
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Lead Borrower shall be entitled to appoint from among
the Revolving Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Lead Borrower to appoint any such
successor shall affect the resignation of Wells Fargo as L/C Issuer or Swing
Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Lenders to make Base Rate Loans
pursuant to Section 2.03(e)).2.03(e)). If Wells Fargo resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Revolving
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c).2.04(c). Upon the appointment of a
successor L/C Issuer and/or Swing Line Lender, (a) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Wells Fargo to effectively assume the
obligations of Wells Fargo with respect to such Letters of Credit.

 



-166-

 

 

10.07       Treatment of Certain Information; Confidentiality.

 

Each of the Credit Parties agrees to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep such Confidential
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to any Loan Party and its obligations, (g) with the consent of the Lead
Borrower or (h) to the extent such Confidential Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Credit Party or any of their respective Affiliates on a
non-confidential basis from a source other than the Loan Parties.

 

For purposes of this Section, “Confidential Information” means all information
received from the Loan Parties or any Subsidiary thereof relating to the Loan
Parties or any Subsidiary thereof or their respective businesses, other than any
such information that is available to any Credit Party on a non-confidential
basis prior to disclosure by the Loan Parties or any Subsidiary thereof,
provided that, in the case of information received from any Loan Party or any
Subsidiary after the Closing Date, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Confidential Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Confidential Information as such Person would accord to its own confidential
information.

 

Each of the Credit Parties acknowledges that (a) the Confidential Information
may include material non-public information concerning the Loan Parties or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

10.08       Right of Setoff.

 

If an Event of Default shall have occurred and be continuing or if any Lender
shall have been served with a trustee process or similar attachment relating to
property of a Loan Party, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Agent or the Required Lenders,
to the fullest extent permitted by applicable law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held and other obligations (in whatever currency)
at any time owing by such Lender, the L/C Issuer or any such Affiliate to or for
the credit or the account of the Borrowers or any other Loan Party against any
and all of the Obligations now or hereafter existing under this Agreement or any
other Loan Document to such Lender or the L/C Issuer, regardless of the adequacy
of the Collateral, and irrespective of whether or not such Lender or the L/C
Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
the L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Lead Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 



-167-

 

 

10.09       Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrowers.
In determining whether the interest contracted for, charged, or received by the
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

10.10       Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.014.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, pdf., or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11       Survival.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections
3.013.01, 3.043.04, 3.053.05 and 10.0410.04 and Article IXArticle IX shall
survive and remain in full force and effect regardless of the repayment of the
Obligations, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. In
connection with the termination of this Agreement and the release and
termination of the security interests in the Collateral, the Agent may require
such indemnities and collateral security as they shall reasonably deem necessary
or appropriate to protect the Credit Parties against (x) loss on account of
credits previously applied to the Obligations that may subsequently be reversed
or revoked, (y) any obligations that may thereafter arise with respect to the
Other Liabilities and (z) any Obligations that may thereafter arise under
Section 10.0410.04.

 



-168-

 

 

10.12       Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13       Replacement of Lenders.

 

If any Lender requests compensation under Section 3.043.04, or if the Borrowers
are required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.013.01, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.0610.06, all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

(a)       the Borrowers shall have paid to the Agent the assignment fee
specified in Section 10.06(b)10.06(b);

 

(b)       such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.053.05) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrowers
(in the case of all other amounts);

 

(c)       in the case of any such assignment resulting from a claim for
compensation under Section 3.043.04 or payments required to be made pursuant to
Section 3.013.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)       such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14       Governing Law; Jurisdiction; Etc.

 



(a)       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF, BUT INCLUDING SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

 



-169-

 

 

(b)       SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE LOAN PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION
OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY CREDIT
PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)       WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.10.02. NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)       ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY
ACTION COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR ANY
FEDERAL COURT SITTING THEREIN AS THE AGENT MAY ELECT IN ITS SOLE DISCRETION AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH
ACTION AND ANY COUNTERCLAIM BROUGHT BY ANY LOAN PARTY SHALL BE IN THE SAME COURT
AS THE INITIAL CLAIM WAS BROUGHT.

 

10.15       Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 



-170-

 

 

10.16       No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the each Credit Party is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Loan Parties or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Loan Parties with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any of the Credit Parties has advised or
is currently advising any Loan Party or any of its Affiliates on other matters)
and none of the Credit Parties has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Credit Parties and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and none of the Credit Parties has any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Credit Parties have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and each of the Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

 

10.17       USA PATRIOT Act Notice.

 

Each Lender that is subject to the Act (as hereinafter defined) and the Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender, the Agent to identify each Loan Party
in accordance with the Act. Each Loan Party is in compliance, in all material
respects, with the Patriot Act. No part of the proceeds of the Loans will be
used by the Loan Parties, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

10.18       Foreign Asset Control Regulations.

 

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

 

10.19       Time of the Essence. Time is of the essence of the Loan Documents..

 

Time is of the essence of the Loan Documents.

 



-171-

 

 

10.20       Press Releases.



 



(a)       Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or their Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under applicable Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

 

(b)       Each Loan Party consents to the publication by the Agent or any Lender
of advertising material, including any “tombstone” or comparable advertising, on
its website or in other marketing materials of Agent, relating to the financing
transactions contemplated by this Agreement using any Loan Party’s name, product
photographs, logo, trademark or other insignia. The Agent or such Lender shall
provide a draft reasonably in advance of any advertising material to the Lead
Borrower for review and comment prior to the publication thereof. The Agent
reserves the right to provide to industry trade organizations and loan
syndication and pricing reporting services information necessary and customary
for inclusion in league table measurements.

 

10.21       Additional Waivers.

.

 

(a)       The Obligations are the joint and several obligation of each Loan
Party. To the fullest extent permitted by applicable Law, the obligations of
each Loan Party shall not be affected by (i) the failure of any Credit Party to
assert any claim or demand or to enforce or exercise any right or remedy against
any other Loan Party under the provisions of this Agreement, any other Loan
Document or otherwise, (ii) any rescission, waiver, amendment or modification
of, or any release from any of the terms or provisions of, this Agreement or any
other Loan Document, or (iii) the failure to perfect any security interest in,
or the release of, any of the Collateral or other security held by or on behalf
of the Agent or any other Credit Party.

 

(b)       The obligations of each Loan Party shall not be subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations after the termination of
the Commitments), including any claim of waiver, release, surrender, alteration
or compromise of any of the Obligations, and shall not be subject to any defense
or setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Agent or any other Credit Party to assert any
claim or demand or to enforce any remedy under this Agreement, any other Loan
Document or any other agreement, by any waiver or modification of any provision
of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full in cash of all the
Obligations after the termination of the Commitments).

 



-172-

 

 

(c)       To the fullest extent permitted by applicable Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the indefeasible payment in full in cash of all the Obligations and
the termination of the Commitments. The Agent and the other Credit Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been paid in full
in cash and the Commitments have been terminated. Each Loan Party waives any
defense arising out of any such election even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

 

(d)       Each Borrower is obligated to repay the Obligations as joint and
several obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full in cash of all the
Obligations and the termination of the Commitments. In addition, any
indebtedness of any Loan Party now or hereafter held by any other Loan Party is
hereby subordinated in right of payment to the prior indefeasible payment in
full of the Obligations and no Loan Party will demand, sue for or otherwise
attempt to collect any such indebtedness. If any amount shall erroneously be
paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any
Loan Party, such amount shall be held in trust for the benefit of the Credit
Parties and shall forthwith be paid to the Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of this Agreement and the other Loan Documents. Subject to the foregoing,
to the extent that any Borrower shall, under this Agreement as a joint and
several obligor, repay any of the Obligations constituting Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrowers making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without (a)
rendering such Borrower “insolvent” within the meaning of Section 101 (31) of
the Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”)
or Section 2 of the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such
Borrower with unreasonably small capital or assets, within the meaning of
Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the
UFCA, or (c) leaving such Borrower unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA, or Section 5 of the UFCA.

 



-173-

 

 

10.22       No Strict Construction.

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

10.23       Attachments.

 

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

 

10.24       Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Facility Guaranty in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 10.2410.24 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.2410.24,
or otherwise under the Facility Guaranty, voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until payment in full of the Obligations.
Each Qualified ECP Guarantor intends that this Section 10.2410.24 constitute,
and this Section 10.2410.24 shall be deemed to constitute, a “keepwell, support,
or other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

10.25       Acknowledgement and Consent to Bail-In of EEA Financing
Institutions.

 



Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 



-174-

 

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)      a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

10.26       Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any swap or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 



-175-

 

 



(b)       As used in this Section 10.26, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

10.27       Amendment and Restatement.

 

Effective immediately upon the Closing Date, the terms and conditions of the
Existing Credit Agreement shall be amended and restated as set forth herein and
the Existing Credit Agreement shall be superseded by this Agreement. On the
Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents and the grant of security interests and Liens in the Collateral
under the Existing Credit Agreement and the other “Loan Documents” (as defined
in the Existing Credit Agreement) by the Borrowers and the Guarantors party
thereto shall continue under this Agreement and the other Loan Documents, and
shall not in any event be terminated, extinguished or annulled but shall
hereafter continue to be in full force and effect and be governed by this
Agreement and the other Loan Documents. All Obligations (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement and the other
“Loan Documents” (as defined in the Existing Credit Agreement) shall continue to
be outstanding except as expressly modified by this Agreement and shall be
governed in all respects by this Agreement and the other Loan Documents, it
being agreed and understood that this Agreement does not constitute a novation,
satisfaction, payment or reborrowing of any Obligation (as defined in the
Existing Credit Agreement) under the Existing Credit Agreement or any other
“Loan Document” (as defined in the Existing Credit Agreement), nor does it
operate as a waiver of any right, power or remedy of any Lender under any “Loan
Document” (as defined in the Existing Credit Agreement). All references to the
Existing Credit Agreement in any Loan Document or other document or instrument
delivered in connection therewith shall be deemed to refer to this Agreement and
the provisions hereof.

 

[Signature Pages to Follow]

 



-176-



 